Exhibit 10.8

 

 

Execution Version

 

 

 

 

 





CREDIT AGREEMENT

dated as of July 10, 2019

by and among

FRANCHISE GROUP INTERMEDIATE B, LLC,
as Parent,

BUDDY’S NEWCO, LLC and

BUDDY’S FRANCHISING AND LICENSING LLC
as Borrower,

any Subsidiaries of Borrower party hereto as Guarantors,


VARIOUS LENDERS FROM TIME TO TIME PARTY HERETO,

and

KAYNE SOLUTIONS FUND, L.P.,
as Administrative Agent and Collateral Agent

 

 

 

 

 

 

 

 



Florida documentary stamp tax required by law in the amount of $2,450 has been
paid or will be paid directly to the Department of Revenue.





 

 

 



Table of Contents

(continued)









 

  Page ARTICLE I DEFINITIONS AND INTERPRETATION 1 Section 1.01   Definitions 1
Section 1.02   Accounting and Other Terms 37 Section 1.03   Construction 37
Section 1.04   Time References 38 ARTICLE II LOANS 38 Section 2.01   Term Loans
38 Section 2.02   [Reserved] 39 Section 2.03   Protective Advances 39
Section 2.04   Pro Rata Shares; Availability of Funds 40 Section 2.05   Use of
Proceeds 41 Section 2.06   Evidence of Debt; Register; Lenders’ Books and
Records; Notes 41 Section 2.07   Interest 42
Section 2.08   Conversion/Continuation 43 Section 2.09   Default Interest 44
Section 2.10   Fees 44 Section 2.11   Repayments of Loans and Commitment
Reductions 44 Section 2.12   Voluntary Prepayments; Call Protection 44
Section 2.13   Mandatory Prepayments 46 Section 2.14   Application of
Prepayments/Reductions 48 Section 2.15   General Provisions Regarding Payments
49 Section 2.16   Ratable Sharing 51 Section 2.17   Making or Maintaining LIBOR
Rate Loans 52 Section 2.18   Increased Costs 53 Section 2.19   Taxes;
Withholding, etc. 54 Section 2.20   Obligation to Mitigate 58
Section 2.21   Defaulting Lenders 58 Section 2.22   Removal or Replacement of a
Lender 59 Section 2.23   Joint and Several Liability of Borrowers 60
Section 2.24   Lead Borrower 64 ARTICLE III CONDITIONS PRECEDENT 64
Section 3.01   Closing Date 64 Section 3.02   Conditions to Each Credit
Extension 67 ARTICLE IV REPRESENTATIONS AND WARRANTIES 68
Section 4.01   Organization; Requisite Power and Authority; Qualification 68
Section 4.02   Capital Stock and Ownership 69 Section 4.03   Due Authorization
69

 



- i -

 

 

Table of Contents

(continued)

 

Section 4.04   No Conflict 69 Section 4.05   Governmental Consents 69
Section 4.06   Binding Obligation 70 Section 4.07   Historical Financial
Statements 70 Section 4.08   Projections 70 Section 4.09   No Material Adverse
Effect 70 Section 4.10   Adverse Proceedings, etc. 70 Section 4.11   Payment of
Taxes 71 Section 4.12   Properties 71 Section 4.13   Environmental Matters 71
Section 4.14   No Defaults 72 Section 4.15   Material Contracts 72
Section 4.16   Governmental Regulation 72 Section 4.17   Margin Stock 72
Section 4.18   Employee Matters 73 Section 4.19   Employee Benefit Plans 73
Section 4.20   Certain Fees 74 Section 4.21   Solvency 74 Section 4.22   Closing
Date Merger Agreement 74 Section 4.23   Compliance with Statutes, etc 74
Section 4.24   Intellectual Property 75 Section 4.25   Inventory and Equipment
75 Section 4.26   [Reserved] 75 Section 4.27   Insurance 75
Section 4.28   [Reserved] 75 Section 4.29   Permits, etc. 75 Section 4.30   Bank
Accounts and Securities Accounts 75 Section 4.31   Security Interests 76
Section 4.32   PATRIOT ACT 76 Section 4.33   OFAC/Sanctions 76
Section 4.34   Disclosure 76 Section 4.35   Indebtedness 77 Section 4.36   Use
of Proceeds 77 ARTICLE V AFFIRMATIVE COVENANTS 77 Section 5.01   Financial
Statements and Other Reports 77 Section 5.02   Existence 81
Section 5.03   Payment of Taxes and Claims 81 Section 5.04   Maintenance of
Properties 82 Section 5.05   Insurance 82 Section 5.06   Inspections 83
Section 5.07   Lenders Meetings and Conference Calls 83

 



- ii -

 

 

Table of Contents

(continued)

 

Section 5.08   Compliance with Laws 84 Section 5.09   Environmental 84
Section 5.10   Subsidiaries 84 Section 5.11   Additional Material Real Estate
Assets 85 Section 5.12   Location of Inventory and Equipment 85
Section 5.13   Further Assurances 85 Section 5.14   Miscellaneous Business
Covenants 86 Section 5.15   [Reserved] 86 Section 5.16   Post-Closing Matters 86
Section 5.17   Use of Proceeds 86 Section 5.18   Franchise Agreements 86 ARTICLE
VI NEGATIVE COVENANTS 86 Section 6.01   Indebtedness 87 Section 6.02   Liens 87
Section 6.03   Equitable Lien 87 Section 6.04   No Further Negative Pledges 87
Section 6.05   Restricted Junior Payments 87 Section 6.06   Restrictions on
Subsidiary Distributions 88 Section 6.07   Investments 88
Section 6.08   Financial Covenants 88 Section 6.09   Fundamental Changes;
Disposition of Assets; Acquisitions 89 Section 6.10   Disposal of Subsidiary
Interests 90 Section 6.11   Sales and Lease Backs 91 Section 6.12   Transactions
with Affiliates 91 Section 6.13   Conduct of Business 91
Section 6.14   Permitted Activities of Parent 91 Section 6.15   Changes to
Certain Agreements and Organizational Documents 92 Section 6.16   Accounting
Methods 92 Section 6.17   Deposit Accounts and Securities Accounts 92
Section 6.18   Prepayments of Certain Indebtedness 93 Section 6.19   Issuance of
Capital Stock 93 Section 6.20   Anti-Terrorism Laws 93 ARTICLE VII GUARANTY 93
Section 7.01   Guaranty of the Obligations 93 Section 7.02   Contribution by
Guarantors 93 Section 7.03   Payment by Guarantors 94 Section 7.04   Liability
of Guarantors Absolute 94 Section 7.05   Waivers by Guarantors 96
Section 7.06   Guarantors’ Rights of Subrogation, Contribution, etc 97
Section 7.07   Subordination of Other Obligations 97

 



- iii -

 

 

Table of Contents

(continued)

 

Section 7.08   Continuing Guaranty 98 Section 7.09   Authority of Guarantors or
Borrower 98 Section 7.10   Financial Condition of Borrower 98
Section 7.11   Bankruptcy, etc 98 Section 7.12   Discharge of Guaranty Upon Sale
of Guarantor 99 ARTICLE VIII EVENTS OF DEFAULT 99 Section 8.01   Events of
Default 99 Section 8.02   Curative Equity 102 ARTICLE IX ADMINISTRATIVE AGENT
104 Section 9.01   Appointment of Agents 104 Section 9.02   Powers and Duties
104 Section 9.03   General Immunity 104 Section 9.04   Agents Entitled to Act as
Lender 106 Section 9.05   Lenders’ Representations, Warranties and
Acknowledgment 106 Section 9.06   Right to Indemnity 106
Section 9.07   Successor Administrative Agent 107 Section 9.08   Collateral
Documents and Guaranty 109 Section 9.09   Agency for Perfection 109
Section 9.10   [Reserved] 110 Section 9.11   Reports and Other Information;
Confidentiality; Disclaimers 110 ARTICLE X MISCELLANEOUS 111
Section 10.01   Notices 111 Section 10.02   Expenses 112
Section 10.03   Indemnity 113 Section 10.04   Setoff 114
Section 10.05   Amendments and Waivers 114 Section 10.06   Successors and
Assigns; Participations 116 Section 10.07   Independence of Covenants 119
Section 10.08   Survival of Representations, Warranties, and Agreements 119
Section 10.09   No Waiver; Remedies Cumulative 120 Section 10.10   Marshalling;
Payments Set Aside 120 Section 10.11   Severability 120
Section 10.12   Obligations Several; Independent Nature of Lenders’ Rights 120
Section 10.13   Headings 120 Section 10.14   APPLICABLE LAW 121
Section 10.15   CONSENT TO JURISDICTION 121 Section 10.16   WAIVER OF JURY TRIAL
121 Section 10.17   Confidentiality 122



 



- iv -

 

 

Table of Contents

(continued)

 

Section 10.18   Usury Savings Clause 123 Section 10.19   Counterparts 123
Section 10.20   Effectiveness 124 Section 10.21   Acknowledgement and Consent to
Bail-In of EEA Financial Institutions 124 Section 10.22   PATRIOT Act Notice 124

 

 

 

 

 

 

 

 

 



- v -

 

 



APPENDICES: A Term Loan Commitments   B Notice Addresses             SCHEDULES:
4.1 Jurisdiction of Organization   4.2 Capital Stock and Ownership   4.12
Material Real Estate Assets   4.13 Environmental Matters   4.15 Material
Contracts   4.24 Intellectual Property   4.25 Inventory and Equipment   4.27
Insurance   4.30 Bank Accounts and Securities Accounts   5.1 Performance
Information   5.16 Certain Post Closing Matters   6.1 Certain Indebtedness   6.2
Certain Liens   6.7 Certain Investments   6.12 Certain Affiliate Transactions  
          EXHIBITS: A-1 Funding Notice   A-2 Conversion/Continuation Notice   C
Compliance Certificate   D Assignment Agreement   E-1 Certificate Regarding
Non-Bank Status (For Non-US Lenders That Are Not Partnerships or Pass-Thru
Entities
For U.S. Federal Income Tax Purposes)   E-2 Certificate Regarding Non-Bank
Status (For Non-US Lenders That Are Partnerships or Pass-Thru Entities
For U.S. Federal Income Tax Purposes)   F-1 Closing Date Certificate   F-2
Solvency Certificate   G Security Agreement

 

 



 

 

 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT, dated as of July 10, 2019, by and among the lenders
identified on the signature pages hereof (each of such lenders, together with
its successors and permitted assigns, is referred to hereinafter as a “Lender,”
as that term is hereinafter further defined), KAYNE SOLUTIONS FUND, L.P., a
Delaware limited partnership (“Kayne”), as administrative agent for each of the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Administrative Agent”), Kayne, as collateral agent for each of the
Lenders (in such capacity, together with its successors and assigns in such
capacity, “Collateral Agent”), Kayne and GUGGENHEIM CREDIT SERVICES, LLC
(“Guggenheim”) as joint lead arrangers, and joint book runners, FRANCHISE GROUP
INTERMEDIATE B, LLC, a Delaware limited liability company (“Parent”), as a
Guarantor, Buddy’s Newco, LLC, a Delaware limited liability company (“Lead
Borrower”), Buddy’s Franchising and Licensing LLC, a Florida limited liability
company (“Franchising” and, together with Lead Borrower, individually and
collectively, jointly and severally, “Borrower”), and certain Subsidiaries of
Borrower as Guarantors.

 

W I T N E S S E T H:

 

WHEREAS, capitalized terms used in these Recitals shall have the respective
meanings set forth for such terms in Section 1.01 hereof;

 

WHEREAS, Lenders have agreed to extend a certain facility to Borrower in an
aggregate principal amount not exceeding $82,000,000, consisting of $82,000,000
in term loans, the proceeds of which will be used as described in Section 2.05;

 

WHEREAS, Borrower has agreed to secure all of its Obligations by granting to
Collateral Agent, for the benefit of Secured Parties, a First Priority Lien on
all of its assets, including a pledge of all of the Capital Stock of each of its
Subsidiaries; and

 

WHEREAS, Guarantors have agreed to guarantee the obligations of Borrower
hereunder and to secure their respective Obligations by granting to Collateral
Agent, for the benefit of Secured Parties, a First Priority Lien on all of their
respective assets, including a pledge of all of the Capital Stock of each of
their respective Subsidiaries (including Borrower).

 

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto agree as follows:

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

 

Section 1.01        Definitions. As used in this Agreement, the following terms
shall have the following definitions:

 

“Accounts” means all “accounts” (as defined in the UCC) of the Loan Parties (or,
if referring to another Person, of such Person), including, without limitation,
accounts, accounts receivable, monies due or to become due, and obligations in
any form (whether arising in connection with contracts, contract rights,
instruments, general intangibles, or chattel paper), in each case whether
arising out of goods sold or services rendered or from any other transaction and
whether or not earned by performance, now or hereafter in existence, and all
documents of title or other documents representing any of the foregoing, and all
collateral security and guaranties of any kind, now or hereafter in existence,
given by any Person with respect to any of the foregoing.

 



- 1 -

 

 

“Accounting Changes” means changes in accounting principles required by the
promulgation of any rule, regulation, pronouncement, or opinion by the Financial
Accounting Standards Board of the American Institute of Certified Public
Accountants (or any successor thereto or any agency with similar functions).

 

“Adjusted LIBOR Rate” means for any Interest Rate Determination Date with
respect to an Interest Period for a LIBOR Rate Loan, the greater of (a) the rate
per annum obtained by dividing (and rounding upward to the next whole multiple
of 1/100 of 1%) (i) (A) the rate per annum (rounded to the nearest 1/100 of 1%)
equal to the rate determined by Administrative Agent to be the offered rate
appearing on Bloomberg L.P.’s service for ICE LIBO USD (for delivery on the
first day of such period) with a term equivalent to such period in Dollars,
determined as of approximately 11:00 a.m. (London, England time) on such
Interest Rate Determination Date or (B) in the event the rate referenced in the
preceding clause (a) does not appear on such page or service or if such page or
service shall cease to be available, the rate per annum (rounded to the
nearest 1/100 of 1%) equal to the rate determined by Administrative Agent to be
the offered rate on such other page or other service which displays ICE LIBO USD
(for delivery on the first day of such period) with a term equivalent to such
period in Dollars, determined as of approximately 11:00 a.m. (London, England
time) on such Interest Rate Determination Date, by (ii) an amount equal to
(A) one, minus (B) the Applicable Reserve Requirement, and (b) 1.50% per annum.

 

“Adjusted EBITDA” means (i) Consolidated EBITDA, minus (ii) the sum of
(a) Consolidated Capital Expenditures, (b) all Restricted Junior Payments
(whether in cash or other property, other than common Capital Stock), (c) the
aggregate amount of all payments made in cash that are not expensed or do not
otherwise result in a decrease to the net income of the Lead Borrower and its
Subsidiaries for such period, (d) the aggregate amount of taxes paid in cash
during such period (including, without duplication, Permitted Tax Payments made
in cash during such period) and (e) the absolute value of, if negative, (x) the
amount of Net Working Capital at the end of the prior fiscal year (or the
beginning of the fiscal year in the case of the first fiscal year) minus (y) the
amount of Net Working Capital at the end of such fiscal year.

 

“Administrative Agent” has the meaning specified in the preamble hereto.

 

“Administrative Agent’s Account” means an account at a bank designated by
Administrative Agent from time to time as the account into which the Loan
Parties shall make all payments to Administrative Agent under this Agreement and
the other Loan Documents.

 

“Adverse Proceeding” means any action, suit, proceeding (whether administrative,
judicial, or otherwise), governmental investigation, or arbitration (whether or
not purportedly on behalf of Parent or any of its Subsidiaries) at law or in
equity, or before or by any Governmental Authority, domestic or foreign
(including any Environmental Actions) or other regulatory body or any mediator
or arbitrator, whether pending or, to the knowledge of Parent or any of its
Subsidiaries, threatened in writing against or affecting Parent or any of its
Subsidiaries or any property of Parent or any of its Subsidiaries.

 



- 2 -

 

 

“Affected Lender” has the meaning specified in Section 2.17(b).

 

“Affected Loans” has the meaning specified in Section 2.17(b).

 

“Affiliate” means, as applied to any Person, any other Person who controls, is
controlled by, or is under common control with such Person. For purposes of this
definition, “control” means the possession, directly or indirectly through one
or more intermediaries, of the power to direct the management and policies of a
Person, whether through the ownership of Capital Stock, by contract, or
otherwise; provided, that for purposes of Section 6.12 of this Agreement:
(a) any Person which owns directly or indirectly 10% or more of the Capital
Stock having ordinary voting power for the election of directors or other
members of the governing body of a Person or 10% or more of the partnership or
other ownership interests of a Person (other than as a limited partner of such
Person) shall be deemed an Affiliate of such Person, (b) each director (or
comparable manager) of a Person shall be deemed to be an Affiliate of such
Person, (c) each partnership in which a Person is a general partner shall be
deemed an Affiliate of such Person and (d) each Permitted Holder and each of its
employees, directors, officers and other Affiliates shall be deemed an Affiliate
of the Loan Parties. Notwithstanding anything herein to the contrary, in no
event shall Administrative Agent or any Lender be considered an “Affiliate” of
any Loan Party.

 

“Agent” means each of Administrative Agent and Collateral Agent.

 

“Aggregate Amounts Due” has the meaning specified in Section 2.16.

 

“Aggregate Payments” has the meaning specified in Section 7.02.

 

“Agreement” means this Credit Agreement and any annexes, exhibits, and schedules
attached hereto as it may be amended, supplemented, or otherwise modified from
time to time.

 

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
greatest of (a) the per annum rate publicly quoted from time to time by The Wall
Street Journal as the “Prime Rate” in the United States (or, if The Wall Street
Journal ceases quoting a prime rate of the type described, either (i) the per
annum rate quoted as the base rate on such corporate loans in a different
national publication as reasonably selected by Administrative Agent or (ii) the
highest per annum rate of interest published by the Federal Reserve Board in
Federal Reserve statistical release H.15 (519) entitled “Selected Interest
Rates” as the bank prime loan rate or its equivalent), (b) the Federal Funds
Effective Rate (but not less than zero) in effect on such day, plus 1/2
of 1.00%, (c) the Adjusted LIBOR Rate (taking into account the 1.00% floor
therein) for a one month Interest Period on such day (or if such day is not a
Business Day, the immediately preceding Business Day), plus 1.00%, and (d)
2.50%. Any change in the Alternate Base Rate due to a change in such Prime Rate,
the Federal Funds Effective Rate or the Adjusted LIBOR Rate shall be effective
on the effective date of such change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBOR Rate, as the case may be.

 



- 3 -

 

 

“Anti-corruption Laws” means the FCPA, and all other applicable laws concerning
or relating to bribery, money laundering or corruption.

 

“Applicable ECF Percentage” means, for any fiscal year of Borrower, 75%.

 

“Applicable Margin” means, (a) with respect to Term Loans that are LIBOR Rate
Loans, 8.00%, and (b) with respect to Term Loans that are Base Rate Loans,
7.00%:

 

“Applicable Prepayment Premium” has the meaning specified in Section 2.12(b).

 

“Applicable Reserve Requirement” means, at any time, for any LIBOR Rate Loan,
the maximum rate, expressed as a decimal, at which reserves (including, without
limitation, any basic marginal, special, supplemental, emergency, or other
reserves) are required to be maintained with respect thereto against
“Eurocurrency liabilities” (as such term is defined in Regulation D) under
regulations issued from time to time by the Board of Governors of the Federal
Reserve System or other applicable banking regulator. Without limiting the
effect of the foregoing, the Applicable Reserve Requirement shall reflect any
other reserves required to be maintained by such member banks with respect to
(a) any category of liabilities which includes deposits by reference to which
the applicable Adjusted LIBOR Rate or any other interest rate of a Loan is to be
determined or (b) any category of extensions of credit or other assets which
include LIBOR Rate Loans. A LIBOR Rate Loan shall be deemed to constitute
Eurocurrency liabilities and as such shall be deemed subject to reserve
requirements without benefits of credit for proration, exceptions, or offsets
that may be available from time to time to the applicable Lender. The rate of
interest on LIBOR Rate Loans shall be adjusted automatically on and as of the
effective date of any change in the Applicable Reserve Requirement.

 

“Application Event” means the (a) occurrence of an Event of Default and (b) the
election by Administrative Agent or the Required Lenders during the continuance
of such Event of Default to require that payments and proceeds of Collateral be
applied pursuant to Section 2.15(g).

 

“Asset Sale” means a sale, lease, or sub lease (as lessor or sublessor), sale
and leaseback, assignment, conveyance, transfer, license, or other disposition
to (other than to or with a Loan Party which is not Parent), or any exchange of
property with, any Person, in one transaction or a series of transactions, of
all or any part of any Loan Party’s businesses, assets, or properties of any
kind, whether real, personal, or mixed and whether tangible or intangible,
whether now owned or hereafter acquired, including, without limitation, the
Capital Stock of any Loan Party (other than Parent to the extent the issuance of
such Capital Stock does not result in a Change of Control), other than inventory
(or other assets) sold, licensed in the ordinary course of business, or leased
in the ordinary course of business. For purposes of clarification, “Asset Sale”
shall include (a) the sale or other disposition for value of any contracts, or
(b) any sale of merchant accounts (or any rights thereto, including, without
limitation, any rights to any residual payment stream with respect thereto) by
any Loan Party.

 

“Assignment Agreement” means an Assignment and Assumption Agreement
substantially in the form of Exhibit D, with such amendments or modifications as
may be approved by Administrative Agent.

 



- 4 -

 

 

“Authorized Officer” means, as applied to any Person, any individual holding the
position of chairman of the board (if an officer), chief executive officer,
chief operating officer, secretary, president, or one of its vice presidents (or
the equivalent thereof), and such Person’s chief financial officer or treasurer.

 

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

 

“Bankruptcy Code” means Title 11 of the United States Code entitled
“Bankruptcy,” as now and hereafter in effect, or any successor statute.

 

“Base Rate Loan” means a Loan bearing interest at a rate determined by reference
to the Alternate Base Rate.

 

“Beneficiary” means each Agent and each Lender.

 

“Board” means (a) with respect to any corporation, the board of directors of the
corporation or any committee thereof duly authorized to act on behalf of such
board, (b) with respect to a partnership, the board of directors of the general
partner of the partnership, (c) with respect to a limited liability company, the
managing member or members or any controlling committee or board of directors of
such company or the sole member or the managing member thereof, and (d) with
respect to any other Person, the board or committee of such Person serving a
similar function.

 

“Borrower” has the meaning specified in the preamble hereto.

 

“Business Day” means (a) any day excluding Saturday, Sunday, and any day which
is a legal holiday under the laws of the State of New York or is a day on which
banking institutions located in such state are authorized or required by law or
other governmental action to close and (b) with respect to all notices,
determinations, fundings, and payments in connection with the Adjusted LIBOR
Rate or any LIBOR Rate Loans, the term “Business Day” shall mean any day which
is a Business Day described in clause (a) and which is also a day for trading by
and between banks in Dollar deposits in the London interbank market.

 

“Capital Lease” means, as applied to any Person, any lease of any property
(whether real, personal, or mixed) by that Person (a) as lessee that, in
conformity with GAAP as in effect on the date hereof, is or should be accounted
for as a capital lease on the balance sheet of that Person or (b) as lessee
which is a transaction of a type commonly known as a “synthetic lease” (i.e., a
transaction that is treated as an operating lease for accounting purposes but
with respect to which payments of rent are intended to be treated as payments of
principal and interest on a loan for Federal income tax purposes).

 



- 5 -

 

 

“Capital Stock” means any and all shares, interests, participations, or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation),
including, without limitation, partnership interests and membership interests,
and any and all warrants, rights, or options to purchase, or other arrangements
or rights to acquire any of the foregoing.

 

“Cash” means money, currency, or a credit balance in any demand or Deposit
Account.

 

“Cash Equivalents” means, as at any date of determination, (a) marketable
securities (i) issued or directly and unconditionally guaranteed as to interest
and principal by the United States Government or (ii) issued by any agency of
the United States, the obligations of which are backed by the full faith and
credit of the United States, in each case maturing within one year after such
date, (b) marketable direct obligations issued by any state of the United States
of America or any political subdivision of any such state or any public
instrumentality thereof, in each case maturing within one year after such date
and having, at the time of the acquisition thereof, a rating of at least A-1
from S&P or at least P-1 from Moody’s, (c) commercial paper maturing no more
than one year from the date of creation thereof and having, at the time of the
acquisition thereof, a rating of at least A-1 from S&P or at least P-1 from
Moody’s, (d) certificates of deposit or bankers’ acceptances maturing within one
year after such date and issued or accepted by any Lender or by any commercial
bank organized under the laws of the United States of America or any state
thereof or the District of Columbia that (i) is at least “adequately
capitalized” (as defined in the regulations of its primary Federal banking
regulator) and (ii) has Tier 1 capital (as defined in such regulations) of not
less than $100,000,000, and (e) shares of any money market mutual fund that
(i) has substantially all of its assets invested continuously in the types of
investments referred to in clauses (a) and (b) above, (ii) has net assets of not
less than $500,000,000, and (iii) has the highest rating obtainable from either
S&P or Moody’s.

 

“Cash Management Services” means any cash management or related services
including treasury, depository, return items, overdraft, controlled
disbursement, merchant store value cards, e-payables services, electronic funds
transfer, interstate depository network, automatic clearing house transfer
(including the Automated Clearing House processing of electronic funds transfers
through the direct Federal Reserve Fedline system) and other customary cash
management arrangements.

 

“Casualty Event” means any involuntary loss of title, any involuntary loss of,
damage to, or any destruction of, or any condemnation or other taking (including
by any Governmental Authority) of, any property of Parent or any of its
Subsidiaries. “Casualty Event” shall include, but not be limited to, any taking
of all or any part of any real estate of any Person or any part thereof, in or
by condemnation or other eminent domain proceedings pursuant to any requirement
of law, or by reason of the temporary requisition of the use or occupancy of all
or any part of any Real Property of any Person or any part thereof by any
Governmental Authority, civil or military, or any settlement in lieu thereof.

 

“Certificate Regarding Non-Bank Status” means a certificate substantially in the
form of Exhibit E.

 



- 6 -

 

 

“Change of Control” means that:

 

(a)               any Person or two or more Persons acting in concert (other
than Permitted Holders) shall have acquired beneficial ownership, directly or
indirectly, of Capital Stock of Parent (or other securities convertible into
such Capital Stock) representing 35% or more of the combined voting power of all
Capital Stock of Parent entitled (without regard to the occurrence of any
contingency) to vote for the election of members of the Board of Parent,

 

(b)               during any period of 24 consecutive months commencing on or
after the Closing Date, the occurrence of a change in the composition of the
Board of Parent such that a majority of the members of such Board are not
Continuing Directors,

 

(c)               Parent fails to own and control, directly or indirectly, 100%
of the Capital Stock of each other Loan Party (other than as permitted by
Section 6.10),

 

(d)               Vintage Capital Management, LLC fails to own and control,
directly or indirectly, Capital Stock in Parent in an amount equal to 80% or
greater than the amount held by it immediately following the consummation of the
Tender Offer (as defined in the Closing Date Merger Agreement), or

 

(e)               the occurrence of a Change of Management.

 

“Change of Management” means that Brian Kahn’s direct or indirect management
responsibilities of Lead Borrower are materially diminished from those held by
him on the Closing Date, in each case, other than as a result of (a) death or
(b) physical or mental incapacity.

 

“Closing Date” means the date on which the initial Term Loans are made.

 

“Closing Date Dividend” has the meaning specified in Section 6.05(c).

 

“Closing Date Merger” means that Merger of Merger Sub, with and into Lead
Borrower on the Closing Date pursuant to the terms of the Closing Date Merger
Agreement.

 

“Closing Date Merger Agreement” means that certain Agreement of Merger and
Business Combination Agreement, dated as of the date hereof, by and among
Liberty Tax, Inc., a Delaware corporation (“Liberty”), Lead Borrower, Franchise
Group New Holdco, LLC, a Delaware limited liability company and a direct
wholly-owned Subsidiary of Liberty (“New Holdco”), Franchise Group B Merger Sub,
LLC, a Delaware limited liability company and an indirect wholly-owned
Subsidiary of Liberty (“Merger Sub”), and Vintage RTO, L.P., a Delaware limited
partnership, solely in its capacity as the representative of the Buddy’s Members
(as defined therein).

 

“Closing Date Certificate” means a Closing Date Certificate substantially in the
form of Exhibit F-1.

 

“Collateral” means, collectively, all of the real, personal, and mixed property
(including Capital Stock) and all interests therein and proceeds thereof now
owned or hereafter acquired by any Person upon which a Lien is granted or
purported to be granted by such Person pursuant to the Collateral Documents as
security for the Obligations.

 



- 7 -

 

 

“Collateral Access Agreement” means a collateral access agreement in form and
substance reasonably satisfactory to Collateral Agent.

 

“Collateral Agent” has the meaning specified in the preamble hereto.

 

“Collateral Documents” means the Security Agreement, the Mortgages, if any, the
Collateral Access Agreements, if any, any Control Agreement, and all other
instruments, documents, and agreements delivered by any Loan Party pursuant to
this Agreement or any of the other Loan Documents in order to grant to
Collateral Agent, for the benefit of Secured Parties, a Lien on any real,
personal, or mixed property of that Loan Party as security for the Obligations,
in each case, as such Collateral Documents may be amended or otherwise modified
from time to time.

 

“Commitment” means any Term Loan Commitment.

 

“Compliance Certificate” means a Compliance Certificate substantially in the
form of Exhibit C.

 

“Consolidated Amortization Expense” means, for any period, the amortization
expense of the Lead Borrower and its Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP.

 

“Consolidated Capital Expenditures” means, for any period, the aggregate of all
expenditures of the Lead Borrower and its Subsidiaries during such period
determined on a consolidated basis that, in accordance with GAAP, are or should
be included in “purchase of property and equipment or which should otherwise be
capitalized” or similar items reflected in the consolidated statement of cash
flows of the Lead Borrower and its Subsidiaries.

 

“Consolidated Cash Interest Expense” means, for any period, Consolidated
Interest Expense for such period based upon GAAP, excluding any paid-in-kind
interest, and amortization of deferred financing costs.

 

“Consolidated Current Assets” means, as at any date of determination, the total
assets of the Lead Borrower and its Subsidiaries on a consolidated basis that
may properly be classified as current assets in conformity with GAAP, excluding
Cash and Cash Equivalents.

 

“Consolidated Current Liabilities” means, as at any date of determination, the
total liabilities of the Lead Borrower and its Subsidiaries on a consolidated
basis that may properly be classified as current liabilities in conformity with
GAAP, excluding the current portion of long term debt.

 

“Consolidated Depreciation Expense” means, for any period, the depreciation
expense of the Lead Borrower and its Subsidiaries for such period, determined on
a consolidated basis in accordance with GAAP.

 



- 8 -

 

 

“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period, adjusted by (a) adding thereto, in each case only to the extent deducted
in determining such Consolidated Net Income and without duplication:

 

(i)                 Consolidated Interest Expense,

 

(ii)              Consolidated Amortization Expense,

 

(iii)            Consolidated Depreciation Expense,

 

(iv)             Consolidated Tax Expense and, without duplication, Permitted
Tax Payments,

 

(v)               Transaction Costs not to exceed $2,500,000,

 

(vi)             (A) the aggregate amount of all other non-cash charges,
non-cash write-downs, non-cash expenses, non-cash losses, or non-cash items
(including, without limitation, purchase accounting adjustments under ASC 805 or
similar acquisition accounting under GAAP or similar provisions under GAAP)
reducing Consolidated Net Income (including any non-cash expense relating to the
vesting of warrants), (B) net non-cash exchange, non-cash translation, or
non-cash performance losses relating to foreign currency transactions and
currency fluctuations, and (C) cash charges resulting from the application of
ASC 805,

 

(vii)          charges, losses, expenses, and payments that are covered by
indemnification, reimbursement, guaranty, or purchase price adjustment
provisions in favor of Parent or any of its Subsidiaries in any agreement
entered into by Parent or any of its Subsidiaries to the extent such expenses
and payments have been reimbursed pursuant to the applicable indemnity,
guaranty, or acquisition agreement in such period (or reasonably expected to be
so paid or reimbursed within one year after the end of such period to the extent
not accrued) or an earlier period if not added back to Consolidated EBITDA in
such earlier period; provided, that (A) if such amount is not so reimbursed
within such one-year period, such expenses or losses shall be subtracted in the
subsequent calculation period and (B) if reimbursed or received in a subsequent
period, such amount shall not be added back in calculating Consolidated EBITDA
in such subsequent period,

 

(viii)        any non-cash extraordinary, non-cash unusual, or non-cash
non-recurring expenses, losses, or charges incurred,

 

(ix)             any cash extraordinary, unusual, or non-recurring expenses,
losses, or charges incurred,

 

(x)               any restructuring, business optimization, integration or
similar charges,

 

(xi)             the unamortized fees, costs, and expenses paid in cash in
connection with the repayment of Indebtedness to persons that are not Affiliates
of Parent or any of its Subsidiaries,

 



- 9 -

 

 

(xii)          letter of credit fees, and

 

(xiii)        any net loss included in Consolidated Net Income attributable to
non-controlling interests in any non-Wholly Owned Subsidiary;

 

and (b) subtracting therefrom, in each case only to the extent (and in the same
proportion) added in determining such Consolidated Net Income and, without
duplication, the aggregate amount of (i) all non-cash items increasing
Consolidated Net Income for such period (other than the accrual of revenue or
recording of receivables in the ordinary course of business), (ii) any
extraordinary, unusual, or non-recurring gains increasing Consolidated Net
Income for such period, (iii) the amount of any minority interest net income
attributable to non-controlling interests in any non-Wholly Owned Subsidiary,
and (iv) the amount of any tax credits realized during such period.

 

Notwithstanding anything to the contrary, it is agreed, that for the purpose of
calculating the Leverage Ratio for any period that includes (i) the fiscal
quarters ended on June 30, 2018, September 30, 2018, December 31, 2018, or March
31, 2019, Consolidated EBITDA shall be deemed to be $3,221,009, $2,686,427,
$3,386,189 or $4,623,004, respectively, in each case, as adjusted on a pro forma
basis, or (ii) the fiscal quarter ending on June 30, 2019, Consolidated EBITDA
shall be deemed to be an amount to be mutually agreed between Borrower and
Administrative Agent as soon as practicable after the Closing Date, as adjusted
on a pro forma basis, which amount shall be determined in a manner reasonably
consistent with the method of the determination of the deemed Consolidated
EBITDA values set forth in clause (i) of this sentence. For the purposes of
calculating Consolidated EBITDA for any period, if at any time during such
period (and after the Closing Date), Parent or any of its Subsidiaries shall
have consummated (a) an acquisition permitted hereunder or (b) a material
disposition permitted hereunder (including the termination or discontinuance of
activities constituting the disposed of business) of business entities,
properties, or assets, in each case, constituting one or more divisions or lines
of business of any business entity, (i) Consolidated EBITDA for such period
shall be calculated after giving pro forma effect thereto as if any such
acquisition or disposition occurred on the first day of such period. For the
avoidance of doubt, Consolidated EBITDA shall not be calculated on a cash basis.

 

Notwithstanding anything to the contrary, the aggregate amount of addbacks made
pursuant to clauses (ix) and (x) of clause (a) above shall not exceed 10% of
Consolidated EBITDA (calculated prior to giving effect to any such addbacks or
pro forma adjustments) for such four fiscal quarter period.

 

“Consolidated Excess Cash Flow” means, for any fiscal year, Consolidated EBITDA
for such fiscal year,

 

minus, without duplication:

 

(a)               Consolidated Cash Interest Expense and other payments of
Indebtedness (including, without limitation, related fees and expenses, to the
extent paid in cash and to the extent such payments are permitted hereunder, but
excluding any required cash payments with respect to the Loans under this
Agreement of the Lead Borrower and its Subsidiaries, in each case, to the extent
made from Internally Generated Cash); provided, that, in each case, payments of
revolving Indebtedness shall not be deducted from Consolidated Excess Cash Flow
pursuant to this clause (a) unless accompanied by a permanent reduction in the
relevant commitment,

 



- 10 -

 

 

(b)               Consolidated Capital Expenditures made from Internally
Generated Cash that are paid in cash (excluding Consolidated Capital
Expenditures made in such fiscal year that were included in the calculation of
Consolidated Excess Cash Flow in a prior fiscal year and net of any (i) Net
Proceeds from Asset Sales to the extent reinvested in accordance with Section
2.13(a), (ii) Net Proceeds to the extent reinvested in accordance with Section
2.13(b), and (iii) any proceeds of related financings with respect to such
expenditures),

 

(c)               the aggregate amount of Consolidated Tax Expense (including,
but without duplication, any direct or indirect distributions for the payment of
such Consolidated Tax Expense) paid or payable with respect to such fiscal year
and, if payable, for which reserves have been established to the extent required
under GAAP,

 

(d)               the absolute value of, if negative, (i) the amount of Net
Working Capital at the end of the prior fiscal year (or the beginning of the
fiscal year in the case of the first fiscal year) minus (ii) the amount of Net
Working Capital at the end of such fiscal year,

 

(e)               the aggregate amount of cash items added back to Consolidated
EBITDA in the calculation of Consolidated EBITDA for such period to the extent
paid with Internally Generated Cash by the Lead Borrower and its Subsidiaries
during such period,

 

(f)                the aggregate amount of Restricted Junior Payments and other
payments made in cash permitted by Sections 6.05(a) (but without duplication of
clause (c) above) during such fiscal year, and

 

(g)               to the extent added to determine Consolidated EBITDA pursuant
to clause (viii) of the definition of Consolidated EBITDA, such amounts with
respect to which no cash payment to Parent or any of its Subsidiaries was
received during such fiscal year; provided, that any such cash payment
subsequently received shall be included in the calculation of Consolidated
Excess Cash Flow for the subsequent period when received;

 

provided, that any amount deducted pursuant to any of the foregoing clauses that
will be paid after the close of such fiscal year shall not be deducted again in
a subsequent fiscal year;

 

plus, without duplication:

 

(i)                 if positive, (A) the amount of Net Working Capital at the
end of the prior fiscal year (or the beginning of the fiscal year in the case of
the first fiscal year) minus (B) the amount of Net Working Capital at the end of
such fiscal year,

 

(ii)              cash items of income during such fiscal year not included in
calculating Consolidated EBITDA, including, without limitation, proceeds from
Asset Sales to the extent not reinvested in accordance with Section 2.13(a),

 



- 11 -

 

 

(iii)            the aggregate amount of non-cash items deducted from
Consolidated EBITDA in the calculation of Consolidated EBITDA for such period,
and

 

(iv)             any cash payment that was actually received by Parent or any
Subsidiary during such fiscal year with respect to which a deduction was taken
pursuant to clause (g) above during the previous fiscal year.

 

“Consolidated Fixed Charges” means, for any period, the sum, without
duplication, of the amounts determined for the Lead Borrower and its
Subsidiaries on a consolidated basis equal to (a) Consolidated Cash Interest
Expense, (b) scheduled payments of principal on Consolidated Total Debt.

 

“Consolidated Interest Expense” means, for any period, total interest expense
(including that portion attributable to Capital Leases in accordance with GAAP
and capitalized interest) of the Lead Borrower and its Subsidiaries on a
consolidated basis with respect to all outstanding Consolidated Total Debt,
including all commissions, discounts, and other fees and charges owed with
respect to letters of credit, but excluding, however, any amounts referred to in
Section 2.10 payable on or before the Closing Date.

 

“Consolidated Liquidity” means, for any period, an amount determined for Parent
and its Subsidiaries on a consolidated basis equal to the sum of Qualified Cash
of Parent and its Subsidiaries.

 

“Consolidated Net Income” means, for any period, (a) the net income (or loss) of
the Lead Borrower and its Subsidiaries on a consolidated basis for such period
taken as a single accounting period determined in conformity with GAAP, minus
(b) the sum of (i) the income (or loss) of any Person (other than a Subsidiary
of Parent) in which any other Person (other than Parent or any of its
Subsidiaries) has a joint interest, plus (ii) the income (or loss) of any Person
accrued prior to the date it becomes a Subsidiary of Parent or is merged into or
consolidated with Parent or any of its Subsidiaries or that Person’s assets are
acquired by Parent or any of its Subsidiaries, plus (iii) the income of any
Subsidiary of Parent to the extent that the declaration or payment of dividends
or similar distributions by that Subsidiary of that income is not at the time
permitted by operation of the terms of its charter or any agreement, instrument,
judgment, decree, order, statute, rule, or governmental regulation applicable to
that Subsidiary, plus (iv) any gains or losses attributable to Asset Sales or
returned surplus assets of any Pension Plan, plus (v) (to the extent not
included in clauses (b)(i) through (iv) above) any net extraordinary gains or
net extraordinary losses.

 

“Consolidated Pre-Tax Net Income” means, for any period, Consolidated EBITDA
minus (A) Consolidated Interest Expense, (B) Consolidated Amortization Expense
solely with respect to “property, plant and equipment,” and (C) Consolidated
Depreciation Expense solely with respect to “property, plant and equipment.

 

“Consolidated Tax Expense” means, for any period, the tax expense (including
federal, state, local, foreign, franchise, excise, and foreign withholding
taxes) of the Lead Borrower and its Subsidiaries, including any penalties and
interest relating to any tax examinations for such period, determined on a
consolidated basis in accordance with GAAP.

 



- 12 -

 

 

“Consolidated Total Debt” means, as at any date of determination, the aggregate
stated balance sheet amount of all Indebtedness of the Lead Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, less
the aggregate amount of Qualified Cash; provided that, solely for purposes of
calculating the Leverage Ratio for purposes of Section 2.07(e), Qualified Cash
shall not be deducted.

 

“Continuing Director” means (a) any member of the Board who was a director (or
comparable manager) of Parent on the Closing Date and (b) any individual who
becomes a member of the Board after the Closing Date if such individual was
approved, appointed, or nominated for election to the Board by either the
Permitted Holders or a majority of the Continuing Directors.

 

“Contractual Obligation” means, as applied to any Person, any provision of any
Security issued by that Person or of any indenture, mortgage, deed of trust,
contract, undertaking, agreement, or other instrument to which that Person is a
party or by which it or any of its properties is bound or to which it or any of
its properties is subject.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a person, whether
through the ownership of voting securities, by contract or otherwise, and the
terms “Controlling” and “Controlled” shall have meanings correlative thereto.

 

“Control Agreement” means a control agreement, in form and substance reasonably
satisfactory to Collateral Agent, executed and delivered by Parent or one of its
Subsidiaries, Collateral Agent, and the applicable securities intermediary (with
respect to a Securities Account) or bank (with respect to a Deposit Account).

 

“Conversion/Continuation Date” means the effective date of a continuation or
conversion, as the case may be, as set forth in the applicable
Conversion/Continuation Notice.

 

“Conversion/Continuation Notice” means a Conversion/Continuation Notice
substantially in the form of Exhibit A-2.

 

“Credit Date” means the date of a Credit Extension.

 

“Credit Extension” means the making of a Loan.

 

“Curative Equity” means equity investments (other than in respect of
Disqualified Capital Stock) made by Permitted Holders to Borrower (whether
directly or through one or more intermediate Persons, including Parent) in
immediately available funds and which is designated “Curative Equity” by
Borrower under Section 8.02 of this Agreement at the time it is contributed.

 

“Debtor Relief Law” means the Bankruptcy Code and any other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors,
moratorium, rearrangement, receivership, insolvency, reorganization, or similar
debtor relief law of the United States or other applicable jurisdiction from
time to time in effect.

 

“Default” means a condition or event that, after notice or lapse of time or
both, would constitute an Event of Default.

 



- 13 -

 

 

“Default Excess” means, with respect to any Defaulting Lender, the excess, if
any, of such Defaulting Lender’s Pro Rata Share of the aggregate outstanding
principal amount of Loans of all Lenders (calculated as if all Defaulting
Lenders (other than such Defaulting Lender) had funded all of their respective
Defaulted Loans) over the aggregate outstanding principal amount of all Loans of
such Defaulting Lender.

 

“Default Period” means, with respect to any Defaulting Lender, the period
commencing on the date of the applicable Funding Default, or violation of
Section 9.05(c), and ending on the earliest of the following dates: (a) the date
on which all Commitments are cancelled or terminated, and/or the Obligations are
declared or become immediately due and payable, (b) the date on which (i) the
Default Excess with respect to such Defaulting Lender shall have been reduced to
zero (whether by the funding by such Defaulting Lender of any Defaulted Loans of
such Defaulting Lender or by the non pro rata application of any voluntary or
mandatory prepayments of the Loans in accordance with the terms of Section 2.11
or Section 2.13 or by a combination thereof), and (ii) such Defaulting Lender
shall have delivered to Borrower and Administrative Agent a written
reaffirmation of its intention to honor its obligations hereunder with respect
to its Commitments, (c) the date on which Borrower, Administrative Agent, and
Required Lenders waive all Funding Defaults of such Defaulting Lender in
writing, and (d) the date on which Administrative Agent shall have waived all
violations of Section 9.05(c) by such Defaulting Lender in writing.

 

“Defaulted Loan” has the meaning specified in Section 2.21.

 

“Defaulting Lender” has the meaning specified in Section 2.21.

 

“Default Rate” means any interest payable pursuant to Section 2.09.

 

“Deposit Account” means a demand, time, savings, passbook, or like account with
a bank, savings and loan association, credit union, or like organization, other
than an account evidenced by a negotiable certificate of deposit.

 

“Disqualified Capital Stock” means any Capital Stock that, by its terms (or by
the terms of any security or other Capital Stock into which it is convertible or
for which it is exchangeable), or upon the happening of any event or condition
(a) matures or is mandatorily redeemable (other than solely for Qualified
Capital Stock), pursuant to a sinking fund obligation or otherwise (except as a
result of a change of control or asset sale so long as any rights of the holders
thereof upon the occurrence of a change of control or asset sale event shall be
subject to the prior repayment in full of the Loans and all other Obligations
that are accrued and payable and the termination of the Commitments), (b) is
redeemable at the option of the holder thereof (other than solely for Qualified
Capital Stock), in whole or in part, (c) provides for the scheduled payments of
dividends in cash, or (d) is or becomes convertible into or exchangeable for
Indebtedness or any other Capital Stock that would constitute Disqualified
Capital Stock, in each case, prior to the date that is one year after the
Maturity Date. Any Capital Stock in any Person that is issued to any director,
officer, or other employee shall not constitute a Disqualified Capital Stock
solely because it may be required to be repurchased by such Person or any of its
subsidiaries in order to satisfy applicable statutory or regulatory obligations
or as a result of such employee’s termination, death, or disability.

 



- 14 -

 

 

“Dollars” and the sign “$” mean the lawful money of the United States of
America.

 

“ECF Payment Amount” has the meaning specified in Section 2.13(e).

 

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent.

 

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Eligible Assignee” means (a) any Lender, any Affiliate of any Lender, and any
Related Fund (any two or more Related Funds being treated as a single Eligible
Assignee for all purposes hereof), and (b) any commercial bank, insurance
company, investment or mutual fund, or other entity that is an “accredited
investor” (as defined in Regulation D under the Securities Act) and which
extends credit or buys loans as one of its businesses, and (c) any other Person
(other than a natural Person) approved by Borrower (so long as no Specified
Event of Default has occurred and is continuing) and Administrative Agent (each
such consent not to be unreasonably withheld or delayed); provided, that (i) no
approval of Borrower shall be required during the continuance of a Specified
Event of Default, and (ii) to the extent the consent of Borrower is required for
any assignment, such consent shall be deemed to have been given if Borrower has
not responded within ten (10) Business Days of a written request for such
consent; provided further, that (x) neither (A) Borrower nor any Affiliate of
Borrower nor (B) the Permitted Holders nor any Affiliate of the Permitted
Holders shall, in any event, be an Eligible Assignee, and (y) no Person owning
or controlling any trade debt or Indebtedness of any Loan Party other than the
Obligations or any Capital Stock of any Loan Party (in each case, unless
approved by Administrative Agent and, so long as no Specified Event of Default
has occurred and is continuing, Borrower) shall, in any event, be an Eligible
Assignee.

 

“Employee Benefit Plan” means any “employee benefit plan” as defined in
Section 3(3) of ERISA which is or was sponsored, maintained, or contributed to,
or required to be contributed, by Parent, any of its Subsidiaries, or any of
their respective ERISA Affiliates.

 

“Environmental Action” means any written complaint, summons, citation, notice,
directive, order, claim, litigation, investigation, judicial or administrative
proceeding, judgment, letter, or other written communication from any
Governmental Authority or any third party involving violations of Environmental
Laws or releases of Hazardous Materials (a) from any assets, properties, or
businesses of Borrower, any Subsidiary of Borrower, or any of their predecessors
in interest, (b) from adjoining properties or businesses, or (c) from or onto
any facilities which received Hazardous Materials generated by Borrower, any
Subsidiary of Borrower, or any of their predecessors in interest.

 



- 15 -

 

 

“Environmental Law” means any applicable federal, state, provincial, foreign or
local statute, law, rule, regulation, ordinance, code, binding and enforceable
guideline, binding and enforceable written policy, or rule of common law now or
hereafter in effect and in each case as amended, or any judicial or
administrative interpretation thereof, including any judicial or administrative
order, consent decree, or judgment, in each case, to the extent binding on any
Loan Party or its Subsidiaries, relating to protection of the environment,
protection of employee health (from exposure to Hazardous Materials), or
Hazardous Materials, in each case as amended from time to time.

 

“Environmental Liabilities” means all liabilities, monetary obligations, losses,
damages, costs, and expenses (including all reasonable fees, disbursements, and
expenses of counsel, experts, or consultants, and costs of investigation and
feasibility studies), fines, penalties, sanctions, and interest incurred as a
result of any claim or demand, or Remedial Action required, by any Governmental
Authority or any third party, and which relate to any Environmental Action.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority for
Environmental Liabilities.

 

“Equipment” has the meaning ascribed to such term in the Security Agreement.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any successor thereto.

 

“ERISA Affiliate” means, as applied to any Person, (a) any corporation which is
a member of a controlled group of corporations within the meaning of
Section 414(b) of the Internal Revenue Code of which that Person is a member,
(b) any trade or business (whether or not incorporated) which is a member of a
group of trades or businesses under common control within the meaning of
Section 414(c) of the Internal Revenue Code of which that Person is a member,
and (c) any member of an affiliated service group within the meaning of
Section 414(m) or (o) of the Internal Revenue Code of which that Person, any
corporation described in clause (a) above, or any trade or business described in
clause (b) above is a member. Any former ERISA Affiliate of Parent or any of its
Subsidiaries shall continue to be considered an ERISA Affiliate of Parent or any
such Subsidiary within the meaning of this definition with respect to the period
such entity was an ERISA Affiliate of Parent or such Subsidiary and with respect
to liabilities arising after such period for which Parent or such Subsidiary
could be liable under the Internal Revenue Code or ERISA.

 



- 16 -

 

 

“ERISA Event” means: (a) a “reportable event” within the meaning of Section 4043
of ERISA and the regulations issued thereunder with respect to any Pension Plan
(excluding those for which the provision for thirty day notice to the PBGC has
been waived by regulation); (b) the failure to meet the minimum funding standard
of Section 412 of the Internal Revenue Code or Section 302 of ERISA with respect
to any Pension Plan (whether or not waived in accordance with Section 412(d) of
the Internal Revenue Code), the failure to make by its due date a required
installment under Section 412(m) of the Internal Revenue Code with respect to
any Pension Plan, or the failure to make any required contribution to a
Multiemployer Plan; (c) the provision by the administrator of any Pension Plan
pursuant to Section 4041(a)(2) of ERISA of a notice of intent to terminate such
plan in a distress termination described in Section 4041(c) of ERISA; (d) the
withdrawal by Parent, any of its Subsidiaries, or any of their respective ERISA
Affiliates from any Pension Plan with two or more contributing sponsors or the
termination of any such Pension Plan resulting in liability to Parent, any of
its Subsidiaries, or any of their respective Affiliates pursuant to Section 4063
or 4064 of ERISA; (e) the institution by the PBGC of proceedings to terminate
any Pension Plan or the occurrence of any event or condition which might
constitute grounds under ERISA for the termination of or the appointment of a
trustee to administer, any Pension Plan; (f) the imposition of liability on
Parent, any of its Subsidiaries, or any of their respective ERISA Affiliates
pursuant to Section 4062(e) or 4069 of ERISA or by reason of the application of
Section 4212(c) of ERISA; (g) the withdrawal of Parent, any of its Subsidiaries,
or any of their respective ERISA Affiliates in a complete or partial withdrawal
(within the meaning of Sections 4203 and 4205 of ERISA) from any Multiemployer
Plan if there is any potential liability therefor, or the receipt by Parent, any
of its Subsidiaries, or any of their respective ERISA Affiliates of notice from
any Multiemployer Plan (1) imposing withdrawal liability, (2) that such
Multiemployer Plan is in reorganization or insolvency pursuant to Section 4241
or 4245 of ERISA, (3) that such Multiemployer Plan is in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
of ERISA), or (4) that such Multiemployer Plan intends to terminate or has
terminated under Section 4041A or 4042 of ERISA; (h) the occurrence of an act or
omission which could give rise to the imposition on Parent, any of its
Subsidiaries, or any of their respective ERISA Affiliates of fines, penalties,
taxes, or related charges under Chapter 43 of the Internal Revenue Code or under
Section 409, Section 502(c), (i), or (l), or Section 4071 of ERISA in respect of
any Employee Benefit Plan; (i) the assertion of a material claim (other than
routine claims for benefits) against any Employee Benefit Plan other than a
Multiemployer Plan or the assets thereof, or against Parent, any of its
Subsidiaries, or any of their respective ERISA Affiliates in connection with any
Employee Benefit Plan; (j) receipt from the Internal Revenue Service of notice
of the failure of any Pension Plan (or any other Employee Benefit Plan intended
to be qualified under Section 401(a) of the Internal Revenue Code) to qualify
under Section 401(a) of the Internal Revenue Code or the failure of any trust
forming part of any Pension Plan to qualify for exemption from taxation under
Section 501(a) of the Internal Revenue Code, (k) the imposition of a Lien
pursuant to Sections 401(a)(29). 412(n), or 430(k) of the Internal Revenue Code
or pursuant to ERISA with respect to any Pension Plan, (l) the existence with
respect to any funded Employee Benefit Plan sponsored by a Parent, any of its
Subsidiaries, or any of their respective ERISA Affiliates of a non-exempt
“Prohibited Transaction” (within the meaning of Section 406 of ERISA or Section
4975(c) of the Code), (m) the filing, pursuant to Section 412(c) of the Code or
Section 302(c) of ERISA, of an application for a waiver of the minimum funding
standard with respect to any Pension Plan, (n) a determination that any Pension
Plan is in “at risk” status (within the meaning of Section 430 of the Code or
Section 303 of ERISA).

 

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

“Event of Default” means each of the conditions or events set forth in Section
8.01.

 



- 17 -

 





 

“Exchange Act” means the Securities Exchange Act of 1934, as amended from time
to time, and any successor statute.

 

“Excluded Accounts” means Deposit Accounts, Securities Accounts and Commodity
Accounts (1) specially and exclusively used for payroll, payroll taxes, accrued
and unpaid employee compensation payments and other employee wage and benefit
payments to or for any Grantor’s employees and (including salaries, wages,
benefits and expense reimbursements, 401(k) and other retirement plans and
employee benefits, including rabbi trusts for deferred compensation and health
care benefits), (2) that are zero balance accounts or other accounts that
automatically sweep balances on a daily basis to the primary operating accounts
of Borrower (including, for the avoidance of doubt, local operating accounts of
individual retail locations that automatically sweep balances on a daily basis
to the primary operating account of Borrower), (3) that individually or together
with any other Deposit Account, Securities Account or Commodity Account (as
applicable), has an average daily balance for any fiscal month of not more than
$500,000 in the aggregate for all such Deposit Accounts, Securities Accounts or
Commodity Accounts (as applicable) (determined by taking the sum of the average
daily balances for any fiscal month in each such account) and (4) consisting
solely of Cash or Cash Equivalents securing Permitted Indebtedness (other than
the Obligations) subject to Permitted Liens.

 

“Existing Indebtedness” means (a) Indebtedness and other obligations outstanding
under that certain Third Amended and Restated Credit Agreement, dated as of
January 29, 2016, by and between Lead Borrower, Texas Capital Bank, National
Association, and the other parties party thereto, as amended prior to the
Closing Date.

 

“Extraordinary Receipts” means any cash received by Parent or any of its
Subsidiaries not in the ordinary course of business (and not consisting of
proceeds described in Section 2.13(a) or (b) hereof), including, without
limitation, (a) foreign, United States, state, or local tax refunds, (b) pension
plan reversions, (c) judgments, proceeds of settlements, or other consideration
of any kind in connection with any cause of action, (d) condemnation awards (and
payments in lieu thereof), (e) indemnity payments, and (f) any purchase price
adjustment received in connection with any purchase agreement, excluding for the
avoidance of doubt proceeds from (i) the issuance of Capital Stock of Parent and
(ii) the issuance of Indebtedness (it being understood and agreed that the
issuance of Indebtedness not permitted to be incurred pursuant to Section 6.01
shall remain subject to Section 2.13(d)).

 

“Fair Share” has the meaning specified in Section 7.02.

 

“Fair Share Contribution Amount” has the meaning specified in Section 7.02.

 

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code, in effect
as of the date of this Agreement (or any amended or successor version that is
substantively comparable and not materially more onerous to comply with), any
current or future regulations or official interpretations thereof, any
agreements entered into pursuant to Section 1471(b)(1) of the Code and any
fiscal or regulatory legislation, rules or practices adopted pursuant to any
intergovernmental agreement, treaty or convention among Governmental Authorities
and implementing such Sections of the Code.

 



- 18 -

 

 

“Federal Funds Effective Rate” means for any day, the rate per annum (expressed,
as a decimal, rounded upwards, if necessary, to the next higher 1/100 of 1%)
equal to the weighted average of the rates on overnight Federal funds
transactions with members of the Federal Reserve System arranged by Federal
funds brokers on such day, as published by the Federal Reserve Bank of New York
on the Business Day next succeeding such day; provided, that if such day is not
a Business Day, the Federal Funds Rate for such day shall be such rate on such
transactions on the next preceding Business Day as so published on the next
succeeding Business Day.

 

“Fee Letters” means, collectively, (i) the letter agreement, dated as of the
Closing Date, by and between Borrower, Administrative Agent and Guggenheim, and
(ii) the letter agreement, dated as of the Closing Date, by and between Borrower
and Administrative Agent. Each such letter agreement is referred to herein as a
“Fee Letter”.

 

“Financial Covenant” means each of those financial covenants set forth in
Section 6.08.

 

“Financial Officer Certification” means, with respect to the financial
statements for which such certification is required, the certification of the
chief operating officer, chief financial officer, chief executive officer or
other officer with similar responsibilities of the Lead Borrower that such
financial statements fairly present, in all material respects, the financial
condition of the Lead Borrower and its Subsidiaries as at the dates indicated
and the results of their operations and their cash flows for the periods
indicated, subject to changes resulting from audit and normal year-end
adjustments.

 

“Financial Plan” has the meaning specified in Section 5.01(i).

 

“First Priority” means, with respect to any Lien purported to be created in any
Collateral pursuant to any Collateral Document, that such Lien is the only Lien
to which such Collateral is subject, other than any Permitted Lien.

 

“Fiscal Quarter” means a fiscal quarter of any Fiscal Year.

 

“Fiscal Year” means the fiscal year of the Lead Borrower and its Subsidiaries
ending on December 31 of each calendar year (or such other date as may be
permitted by Section 6.16).

 

“Fixed Charge Coverage Ratio” means the ratio as of the last day of (a) the
first full Fiscal Quarter ending after the Closing Date of (i) Adjusted EBITDA
for such Fiscal Quarter, to (ii) Consolidated Fixed Charges for such Fiscal
Quarter, (b) the second full Fiscal Quarter ending after the Closing Date of
(i) Adjusted EBITDA for the two-Fiscal Quarter period ending on such date, to
(ii) Consolidated Fixed Charges for such two-Fiscal Quarter period, (c) the
third full Fiscal Quarter period ending after the Closing Date of (i) Adjusted
EBITDA for the three-Fiscal Quarter period ending on such date, to
(ii) Consolidated Fixed Charges for such three-Fiscal Quarter period, and
(d) any other Fiscal Quarter of (i) Adjusted EBITDA for the four-Fiscal Quarter
period then ending, to (ii) Consolidated Fixed Charges for such four-Fiscal
Quarter period.

 



- 19 -

 

 

“Flood Hazard Property” means any Real Estate Asset subject to a mortgage in
favor of Collateral Agent, for the benefit of the Secured Parties, and located
in an area designated by the Federal Emergency Management Agency as having
special flood or mud slide hazards.

 

“Flow of Funds Agreement” means that certain Flow of Funds Agreement, dated as
of the Closing Date, duly executed by each Loan Party and any other parties
thereto, in form and substance reasonably satisfactory to the Administrative
Agent, in connection with the disbursement of Loan proceeds in accordance with
Section 2.05.

 

“Franchise Agreement” means any agreement between any Borrower or any Subsidiary
thereof and any other Person pertaining to the establishment and operation of a
lease purchase or rent to own business.

 

“Funding Default” has the meaning specified in Section 2.21.

 

“Funding Notice” means a notice substantially in the form of Exhibit A-1.

 

“GAAP” means, subject to the limitations on the application thereof set forth in
Section 1.02, United States generally accepted accounting principles in effect
as of the date of determination thereof.

 

“Guggenheim” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Guggenheim Lender” means each Lender that is managed by Guggenheim Partners
Investment Management, LLC, a Delaware limited liability company, or an
affiliate thereof; provided, for the avoidance of doubt, any Lender shall only
remain a Guggenheim Lender for so long as such Lender is managed by Guggenheim
Partners Investment Management, LLC, a Delaware limited liability company, or an
affiliate thereof.

 

“Governmental Authority” means any federal, state, municipal, national, or other
government, governmental department, commission, board, bureau, court, agency,
or instrumentality or political subdivision thereof, or any entity or officer
exercising executive, legislative, judicial, regulatory, or administrative
functions of or pertaining to any government or any court, in each case whether
associated with a state of the United States, the United States, or a foreign
entity or government.

 

“Governmental Authorization” means any permit, license, authorization, plan,
directive, consent order, or consent decree of or from any Governmental
Authority.

 

“Grantor” has the meaning specified in the Security Agreement.

 

“Guaranteed Obligations” has the meaning specified in Section 7.01.

 

“Guarantor” means (a) Parent, (b) each Borrower (other than with respect to its
own Obligations), (c) each Subsidiary of a Borrower, and (d) each other Person
which guarantees, pursuant to Article VII or otherwise, all or any part of the
Obligations.

 

“Guarantor Subsidiary” means each Guarantor other than Parent.

 



- 20 -

 

 

“Guaranty” means (a) the guaranty of each Guarantor set forth in Article VII and
(b) each other guaranty, in form and substance satisfactory to Administrative
Agent, made by any other Guarantor for the benefit of the Secured Parties
guaranteeing all or part of the Obligations.

 

“Hazardous Materials” means (a) substances that are defined or listed in, or
otherwise classified pursuant to, any applicable laws or regulations as
“hazardous substances,” “hazardous materials,” “hazardous wastes,” “toxic
substances,” or any other formulation intended to define, list, or classify
substances by reason of deleterious properties such as ignitability,
corrosivity, reactivity, carcinogenicity, reproductive toxicity, or “EP
toxicity,” (b) oil, petroleum, or petroleum derived substances, natural gas,
natural gas liquids, synthetic gas, drilling fluids, produced waters, and other
wastes associated with the exploration, development, or production of crude oil,
natural gas, or geothermal resources, (c) any flammable substances or explosives
or any radioactive materials, and (d) asbestos in any form or electrical
equipment that contains any oil or dielectric fluid containing levels of
polychlorinated biphenyls in excess of 50 parts per million.

 

“Highest Lawful Rate” means the maximum lawful interest rate, if any, that at
any time or from time to time may be contracted for, charged, or received under
the laws applicable to any Lender which are presently in effect or, to the
extent allowed by law, under such applicable laws which may hereafter be in
effect and which allow a higher maximum non-usurious interest rate than
applicable laws now allow.

 

“Historical Financial Statements” means as of the Closing Date, (a) the audited
financial statements of the Lead Borrower and its Subsidiaries, for the Fiscal
Year ended December 31, 2018, consisting of balance sheets and the related
consolidated statements of income, stockholders’ equity, and cash flows for such
Fiscal Year, (b) for the interim period from December 31, 2018 to the Closing
Date, internally prepared, unaudited financial statements of the Lead Borrower
and its Subsidiaries, consisting of a balance sheet and the related consolidated
statements of income, stockholders’ equity, and cash flows for each quarterly
period completed prior to forty-five (45) days before the Closing Date and for
each monthly period completed prior to thirty (30) days prior to the Closing
Date, in the case of clauses (a) and (b), certified by the chief operating
officer, chief financial officer or other officer of Parent that they fairly
present, in all material respects, the financial condition of the Lead Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and their cash flows for the periods indicated, subject, if
applicable, to changes resulting from audit and normal year-end adjustments, and
(c) a quality of earnings report prepared by Grant Thornton, in form and
substance satisfactory to Administrative Agent.

 

“Increased Cost Lender” has the meaning specified in Section 2.22.

 



- 21 -

 

 

“Indebtedness” means, as applied to any Person, without duplication, (a) all
indebtedness for borrowed money, (b) that portion of obligations with respect to
Capital Leases that is properly classified as a liability on a balance sheet in
conformity with GAAP, (c) all obligations of such Person evidenced by notes,
bonds, or similar instruments or upon which interest payments are customarily
paid and all obligations in respect of notes payable and drafts accepted
representing extensions of credit whether or not representing obligations for
borrowed money, (d) any obligation owed for all or any part of the deferred
purchase price of property or services, including any deferred payment
obligations in connection with an acquisition to the extent such deferred
payment obligations are fixed and non-contingent (excluding any such obligations
incurred under ERISA and excluding trade payables incurred in the ordinary
course of business and repayable in accordance with customary trade terms),
(e) all obligations created or arising under any conditional sale or other title
retention agreement with respect to property acquired by such Person, (f) all
indebtedness secured by any Lien on any property or asset owned or held by that
Person regardless of whether the indebtedness secured thereby shall have been
assumed by that Person or is non-recourse to the credit of that Person, (g) the
face amount of any letter of credit or letter of guaranty issued, bankers’
acceptances facilities, surety bonds, and similar credit transactions issued for
the account of that Person or as to which that Person is otherwise liable for
reimbursement of drawings, (h) the direct or indirect guaranty, endorsement
(otherwise than for collection or deposit in the ordinary course of business),
co-making, discounting with recourse, or sale with recourse by such Person of
the obligation of another, (i) any obligation of such Person the primary purpose
or intent of which is to provide assurance to an obligee that the obligation of
the obligor thereof will be paid or discharged, or any agreement relating
thereto will be complied with, or the holders thereof will be protected (in
whole or in part) against loss in respect thereof, (j) any liability of such
Person for an obligation of another through any agreement (contingent or
otherwise) (i) to purchase, repurchase, or otherwise acquire such obligation or
any security therefor, or to provide funds for the payment or discharge of such
obligation (whether in the form of loans, advances, stock purchases, capital
contributions, or otherwise) or (ii) to maintain the solvency or any balance
sheet item, level of income, or financial condition of another if, in the case
of any agreement described under subclauses (i) or (ii) of this clause (j), the
primary purpose or intent thereof is as described in clause (i) above, and
(k) all obligations of such Person in respect of any exchange traded or over the
counter derivative transaction, whether entered into for hedging or speculative
purposes. The Indebtedness of any Person shall include the Indebtedness of any
partnership or joint venture in which such Person is a general partner or joint
venturer, unless such Indebtedness is expressly non-recourse to such Person.

 

“Indemnified Liabilities” means, collectively, any and all liabilities,
obligations, losses, damages (including natural resource damages), penalties and
claims (including Environmental Liabilities), and reasonable and documented
out-of-pocket costs (including the costs of any investigation, study, sampling,
testing, abatement, cleanup, removal, remediation, or other response action
necessary to remove, remediate, clean up, or abate any Hazardous Materials),
expenses, and disbursements of any kind or nature whatsoever (including the
reasonable and documented fees and reasonable and documented out-of-pocket
disbursements of counsel for Indemnitees in connection with any investigative,
administrative, or judicial proceeding commenced or threatened in writing by any
Person, whether or not any such Indemnitee shall be designated as a party or a
potential party thereto, and any reasonable and documented fees or expenses
incurred by Indemnitees in enforcing this indemnity (limited, in the case of
legal expenses, to the reasonable and documented fees and reasonable and
documented out-of-pocket disbursements of one primary counsel (to be retained by
the Administrative Agent) to all Indemnitees, taken as a whole, and, if
reasonably necessary, one local counsel in any relevant jurisdiction (which may
include a single firm of counsel acting in multiple jurisdictions) and, in the
case of an actual or perceived conflict of interest where any Indemnitee
affected by such conflict informs Borrower of such conflict, in each case, of a
single additional firm of counsel in each relevant jurisdiction for all
similarly situated affected Indemnitees)), whether direct, indirect, or
consequential and whether based on any federal, state, or foreign laws,
statutes, rules, or regulations (including securities and commercial laws,
statutes, rules, or regulations and Environmental Laws), on common law or
equitable cause or on contract or otherwise, that may be imposed on, incurred
by, or asserted against any such Indemnitee, in any manner relating to or
arising out of (a) this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby (including Lenders’ agreement to
make Credit Extensions or the use or intended use of the proceeds thereof, or
any enforcement of any of the Loan Documents (including any sale of, collection
from, or other realization upon any of the Collateral or the enforcement of the
Guaranty)), (b) the statements contained in any commitment letter delivered by
any Lender to Borrower with respect to the transactions contemplated by this
Agreement, or (c) any Environmental Liabilities or any Hazardous Materials
relating to or arising from, directly or indirectly, any past or present
activity, operation, land ownership, or practice of Parent or any of its
Subsidiaries.

 



- 22 -

 

 

“Indemnified Taxes” has the meaning specified in Section 2.19(a).

 

“Indemnitee” has the meaning specified in Section 10.03.

 

“Indemnitee Agent Party” has the meaning specified in Section 9.06.

 

“Insolvency Proceeding” means any proceeding commenced by or against any Person
under any provision of any Debtor Relief Law.

 

“Installment” has the meaning specified in Section 2.11.

 

“Installment Date” has the meaning specified in Section 2.11.

 

“Intellectual Property” has the meaning ascribed to such term in the Security
Agreement.

 

“Intercompany Subordination Agreement” means that certain Intercompany
Subordination Agreement, dated as of the Closing Date, made by the Loan Parties
in favor of Collateral Agent, for the benefit of the Secured Parties, in form
and substance satisfactory to Collateral Agent.

 

“Internally Generated Cash” shall mean any Cash or Cash Equivalents of Parent or
any of its Subsidiaries that is not generated from an Asset Sale, a Casualty
Event, an incurrence of Indebtedness, an issuance of Capital Stock or a capital
contribution.

 

“Interest Payment Date” means with respect to (a) any Base Rate Loan, (i) the
first day of each fiscal quarter, commencing on the first such date to occur
after the Closing Date, and (ii) the final maturity date of such Loan, and
(b) any LIBOR Rate Loan, (i) the last day of each Interest Period applicable to
such Loan and (ii) if earlier, three months after the commencement of such
Interest Period.

 

“Interest Period” means, in connection with a LIBOR Rate Loan, an interest
period of one, two, three, or six months, as selected by Borrower in the
applicable Funding Notice or Conversion/Continuation Notice, (a) initially,
commencing on the Credit Date or Conversion/Continuation Date thereof, as the
case may be and (b) thereafter, commencing on the day on which the immediately
preceding Interest Period expires; provided, that (i) if an Interest Period
would otherwise expire on a day that is not a Business Day, such Interest Period
shall expire on the next succeeding Business Day unless no further Business Day
occurs in such month, in which case such Interest Period shall expire on the
immediately preceding Business Day, (ii) any Interest Period that begins on the
last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall, subject to clause (b)(iii) of this definition, end on the last
Business Day of a calendar month, and (iii) no Interest Period with respect to
any portion of any Term Loans shall extend beyond the Maturity Date.

 



- 23 -

 

 

“Interest Rate Determination Date” means, with respect to any Interest Period,
the date that is two (2) Business Days prior to the first day of such Interest
Period.

 

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

 

“Inventory” has the meaning ascribed to such term in the Security Agreement.

 

“Investment” means (a) any direct or indirect purchase or other acquisition by
Parent or any of its Subsidiaries of, or of a beneficial interest in, any of the
Securities or all or substantially all of the assets of any other Person (other
than a Guarantor Subsidiary) (or of any division or business line of such other
Person), (b) any direct or indirect redemption, retirement, purchase, or other
acquisition for value by any Subsidiary of Parent from any Person (other than a
Loan Party), of any Capital Stock of such Person, (c) any direct or indirect
loan, advance, or capital contributions by Parent or any of its Subsidiaries to
any other Person (other than a Loan Party), including all indebtedness and
accounts receivable from that other Person that are not current assets or did
not arise from sales to that other Person in the ordinary course of business,
and (d) any direct or indirect Guaranty of any obligations of any other Person.
The amount of any Investment shall be the original cost of such Investment plus
the cost of all additions thereto, without any adjustments for increases or
decreases in value, or write ups, write downs, or write offs with respect to
such Investment.

 

“Joinder” means a Joinder substantially in the form of Annex 1 to the Security
Agreement delivered by a Loan Party pursuant to Section 5.10.

 

“Joint Venture” means a joint venture, partnership, or other similar
arrangement, whether in corporate, partnership, or other legal form; provided,
that in no event shall any corporate Subsidiary of any Person be considered to
be a Joint Venture to which such Person is a party.

 

“Kayne” has the meaning ascribed thereto in the preamble to this Agreement.

 

“Lead Borrower” has the meaning specified in the preamble hereto.

 

“Lender” means (i) each lender listed on the signature pages hereto as a Lender,
and (ii) any other Person that becomes a party hereto pursuant to an Assignment
Agreement other than any Person that ceases to be a party hereto pursuant to any
Assignment Agreement.

 

“Leverage Ratio” means the ratio as of the last day of any Fiscal Quarter or
other date of determination of (a) Consolidated Total Debt as of such day, to
(b) Consolidated EBITDA for the four-Fiscal Quarter period ending on such date
(or if such date of determination is not the last day of a Fiscal Quarter, for
the four-Fiscal Quarter period ending as of the most recently concluded Fiscal
Quarter).

 



- 24 -

 

 

“LIBOR Rate Loan” means a Loan bearing interest at a rate determined by
reference to the Adjusted LIBOR Rate.

 

“Lien” means (a) any lien, mortgage, pledge, assignment, hypothecation, deed of
trust, security interest, charge, or encumbrance of any kind (including any
agreement to give any of the foregoing, any conditional sale or other title
retention agreement, and any lease in the nature thereof) and any option, trust,
or other preferential arrangement having the practical effect of any of the
foregoing, and (b) in the case of Securities, any purchase option, call, or
similar right of a third party with respect to such Securities.

 

“Loan” means a Term Loan.

 

“Loan Account” means an account maintained hereunder by Administrative Agent on
its books of account at the Payment Office and with respect to Borrower, in
which it will be charged with all Loans made to, and all other Obligations
incurred by, the Loan Parties.

 

“Loan Document” means any of this Agreement, the Notes, if any, the Collateral
Documents, the Fee Letters, the Flow of Funds Agreement, any Guaranty, the
Intercompany Subordination Agreement, and all other documents, instruments, or
agreements executed and delivered by a Loan Party for the benefit of
Administrative Agent or any Lender in connection herewith.

 

“Loan Party” means Borrower or any Guarantor.

 

“Make-Whole Premium” means with respect to a prepayment or repayment of the
Loans in any principal amount on any date on or prior to the first anniversary
of the Closing Date, the excess of (a) (i) the sum of such principal amount
prepaid on such date plus 3.00% times such principal amount, plus (ii) the
present value on such date of all required and unpaid interest payments that
would be due on such principal amount through the first anniversary of the
Closing Date accruing at a rate equal to the Adjusted LIBOR Rate for an Interest
Period of three months in effect on the third Business Day prior to such
prepayment or repayment plus the Applicable Margin for LIBOR Rate Loans in
effect as of such date of prepayment or repayment computed using a discount rate
equal to the Treasury Rate as of such date plus 50 basis points, over (b) such
principal amount.

 

“Margin Stock” has the meaning specified in Regulation U of the Board of
Governors of the Federal Reserve System as in effect from time to time.

 

“Material Adverse Effect” means a material adverse effect on and/or material
adverse developments with respect to (a) the business operations, properties,
assets, condition (financial or otherwise) or liabilities of the Lead Borrower
and its Subsidiaries taken as a whole, (b) the ability of any Loan Party to
fully and timely perform its obligations under any Loan Document to which it is
a party, (c) the legality, validity, binding effect, or enforceability against a
Loan Party of a Loan Document to which it is a party.

 



- 25 -

 

 

“Material Contract” means (a) any contract or other arrangement (including
without limitation any Franchise Agreement) to which Parent or any of its
Subsidiaries is a party (other than the Loan Documents) for which breach,
non-performance, cancellation, or failure to renew could reasonably be expected
to have a Material Adverse Effect, and (b) any other material contract or
arrangement listed on Schedule 4.15.

 

“Material Intellectual Property” means (a)(i) the “Buddy’s Home Furnishings”
trademark (including all common law rights and all registrations and
applications therefor) and all modifications, composite marks, variations, and
derivatives thereof, and (ii) the “FLEXI COMPRAS” trademark (including common
law rights and all registrations and applications therefor) and all
modifications, composite marks, variations, and derivatives thereof, and (b) all
Intellectual Property (i) with a material value to the business engaged in by
the Lead Borrower or any of its Subsidiaries, or (ii) that generates material
revenue for any Borrower or any of Subsidiary thereof (but not to include any
“intent-to-use” trademark applications until such time that a statement of use
has been accepted for filing).

 

“Material Real Estate Asset” means any fee owned Real Estate Asset having a fair
market value in excess of $500,000 as of the date of the acquisition thereof.

 

“Maturity Date” means the earlier of (a) July 10, 2024 and (b) the date that the
Term Loan shall become due and payable in full hereunder, whether by
acceleration or otherwise.

 

“Moody’s” means Moody’s Investor Services, Inc.

 

“Mortgage” means a mortgage, deed of trust, or other deed to secure debt, in
form and substance reasonably satisfactory to Collateral Agent, made by a Loan
Party in favor of Collateral Agent, for the benefit of the Secured Parties,
granting a Lien on any Real Property securing the Obligations and delivered to
Collateral Agent.

 

“Multiemployer Plan” means any Employee Benefit Plan which is a “multiemployer
plan” as defined in Section 3(37) or Section 4001(a)(3) of ERISA.

 

“Narrative Report” means, with respect to the financial statements for which
such narrative report is required, (a) a narrative report describing the
operations of the Lead Borrower and its Subsidiaries in the form prepared for
presentation to senior management thereof, and (b) a financial report package
including management’s discussion and analysis of the financial condition and
results of operations, in each case, for the applicable month, Fiscal Quarter or
Fiscal Year and for the period from the beginning of the then current Fiscal
Year to the end of such period to which such financial statements relate with
comparison to and variances from the immediately preceding period and budget.

 



- 26 -

 

 

“Net Proceeds” means (a) with respect to any Asset Sale, an amount equal to:
(i) Cash payments received by Parent or any of its Subsidiaries from such Asset
Sale, minus (ii) any bona fide direct costs incurred in connection with such
Asset Sale to the extent paid or payable to non-Affiliates, including (A) income
or gains taxes payable by the seller as a result of any gain recognized in
connection with such Asset Sale during the tax period the sale occurs,
(B) payment of the outstanding principal amount of, premium or penalty and
interest on, any Indebtedness (other than the Loans) that is secured by a Lien
on the stock or assets in question and that is required to be repaid under the
terms thereof as a result of such Asset Sale, and (C) a reasonable reserve for
any indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchaser in respect of such
Asset Sale undertaken by Parent or any of its Subsidiaries in connection with
such Asset Sale; provided, that upon release of any such reserve, the amount
released shall be considered Net Proceeds, and (b) with respect to any
insurance, condemnation, taking, or other casualty proceeds, an amount equal to:
(i) any Cash payments or proceeds received by Parent or any of its Subsidiaries
(A) under any casualty, business interruption, or “key man” insurance policies
in respect of any covered loss thereunder or (B) as a result of the condemnation
or taking of any assets of Parent or any of its Subsidiaries by any Person
pursuant to the power of eminent domain, condemnation, or otherwise, or pursuant
to a sale of any such assets to a purchaser with such power under threat of such
a taking, minus (ii) (A) any actual and reasonable costs incurred by Parent or
any of its Subsidiaries in connection with the adjustment or settlement of any
claims of Parent or such Subsidiary in respect thereof, and (B) any bona fide
direct costs incurred in connection with any sale of such assets as referred to
in clause (b)(i)(B) of this definition to the extent paid or payable to
non-Affiliates, including income taxes payable as a result of any gain
recognized in connection therewith (including, without limitation, Permitted Tax
Payments).

 

“Net Working Capital” means, at any time, Consolidated Current Assets at such
time minus Consolidated Current Liabilities at such time.

 

“Non-Consenting Lender” shall have the meaning assigned to such term in Section
2.22).

 

“Non-US Lender” has the meaning specified in Section 2.19(d)(ii).

 

“Note” means a promissory note evidencing the Term Loan.

 

“Notice” means a Funding Notice or a Conversion/Continuation Notice.

 

“Obligations” means all loans (including the Term Loans (inclusive of Protective
Advances)), debts, principal, interest (including any interest that accrues
after the commencement of an Insolvency Proceeding, regardless of whether
allowed or allowable in whole or in part as a claim in any such Insolvency
Proceeding), the Applicable Prepayment Premium, liabilities obligations
(including indemnification obligations), fees (including the fees provided for
in each Fee Letter), expenses (including any fees or expenses that accrue after
the commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
guaranties, and all covenants and duties of any other kind and description owing
by any Loan Party arising out of, under, pursuant to, in connection with, or
evidenced by this Agreement or any of the other Loan Documents, and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising, and
including all interest not paid when due and all other expenses or other amounts
that any Loan Party is required to pay or reimburse by the Loan Documents, by
law, or otherwise in connection therewith. Without limiting the generality of
the foregoing, the Obligations of Borrower under the Loan Documents include the
obligation to pay (a) the principal of the Term Loans, (b) interest accrued on
the Term Loans, (c) expenses, (d) the Applicable Prepayment Premium and other
fees payable under this Agreement or any of the other Loan Documents, and
(e) indemnities and other amounts payable by any Loan Party under any Loan
Document. Any reference in this Agreement or in the Loan Documents to the
Obligations shall include all or any portion thereof and any extensions,
modifications, renewals, or alterations thereof, both prior and subsequent to
any Insolvency Proceeding.

 



- 27 -

 

 

“OFAC” means The Office of Foreign Assets Control of the U.S. Department of the
Treasury.

 

“OFAC Sanctions Programs” means (a) the Requirements of Law and Executive Orders
administered by OFAC, including but not limited to, Executive Order No. 13224,
and (b) the list of Specially Designated Nationals and Blocked Persons
administered by OFAC, in each case, as renewed, extended, amended, or replaced.

 

“Organizational Documents” means (a) with respect to any corporation, its
certificate or articles of incorporation or organization, as amended, and its
by-laws, as amended, (b) with respect to any limited partnership, its
certificate of limited partnership, as amended, and its partnership agreement,
as amended, (c) with respect to any general partnership, its partnership
agreement, as amended, and (d) with respect to any limited liability company,
its articles of organization or certificate of formation, as amended, and its
operating agreement or limited liability company agreement, as amended. In the
event any term or condition of this Agreement or any other Loan Document
requires any Organizational Document to be certified by a secretary of state or
similar governmental official, the reference to any such “Organizational
Document” shall only be to a document of a type customarily certified by such
governmental official.

 

“Other Connection Taxes” has the meaning specified in Section 2.19(a).

 

“Other Taxes” has the meaning specified in Section 2.19(b).

 

“Parent” has the meaning specified in the preamble hereto.

 

“Participant Register” has the meaning specified in Section 10.06(h)(ii).

 

“PATRIOT Act” has the meaning specified in Section 4.32.

 

“Payment Office” means Administrative Agent’s office located at 1800 Avenue of
the Stars, Los Angeles, CA 90067 or such other office or offices of
Administrative Agent as may be designated in writing from time to time by
Administrative Agent to Borrower.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Pension Plan” means any Employee Benefit Plan, other than a Multiemployer Plan,
which is subject to Section 412 of the Internal Revenue Code or Section 302 of
ERISA.

 

“Perfection Certificate” means a certificate in form reasonably satisfactory to
Collateral Agent that provides information with respect to the assets of each
Loan Party.

 

“Permitted Holders” means Vintage Capital Management, LLC and its Affiliates.

 



- 28 -

 

 

“Permitted Indebtedness” means:

 

(a)               the Obligations,

 

(b)               Indebtedness of any Guarantor Subsidiary to Borrower or to any
other Guarantor Subsidiary, or of Borrower to any Guarantor Subsidiary;
provided, that (i) all such Indebtedness shall be evidenced by promissory notes
and all such notes shall be subject to a First Priority Lien pursuant to the
Security Agreement, and (ii) all such Indebtedness shall be unsecured and
subordinated in right of payment to the payment in full of the Obligations
pursuant to the terms of the Intercompany Subordination Agreement,

 

(c)               Indebtedness incurred by Parent or any of its Subsidiaries
arising from agreements providing for indemnification or from guaranties or
letters of credit, surety bonds, or performance bonds securing the performance
of Borrower or any such Subsidiary pursuant to such agreements, in connection
with permitted dispositions of any business or assets of Parent or any of its
Subsidiaries,

 

(d)               Indebtedness which may be deemed to exist pursuant to any
guaranties, performance, surety, statutory, appeal, or similar obligations
incurred in the ordinary course of business and Indebtedness constituting
guaranties in the ordinary course of business of the obligations of suppliers,
customers, franchisees, and licensees of Parent and its Subsidiaries,

 

(e)               Indebtedness in respect of netting services, overdraft
protections, and otherwise in connection with deposit accounts,

 

(f)                Indebtedness described in Schedule 6.1, but not any
extensions, renewals, or replacements of such Indebtedness except (i) renewals
and extensions expressly provided for in the agreements evidencing any such
Indebtedness as the same are in effect on the date of this Agreement, and
(ii) refinancings and extensions of any such Indebtedness if the terms and
conditions thereof are not less favorable to the obligor thereon or to Lenders
than the Indebtedness being refinanced or extended (except that the interest
rate on such Indebtedness shall be at the then prevailing market rate), and the
average life to maturity thereof is greater than or equal to that of the
Indebtedness being refinanced or extended; provided, that such Indebtedness
permitted under the immediately preceding clause (i) or (ii) above shall not
(A) include Indebtedness of an obligor that was not an obligor with respect to
the Indebtedness being extended, renewed, or refinanced, (B) exceed in a
principal amount the Indebtedness being renewed, extended, or refinanced, or
(C) be incurred, created, or assumed if any Default or Event of Default has
occurred and is continuing or would result therefrom,

 

(g)               Permitted Purchase Money Indebtedness,

 

(h)               Indebtedness owing to insurance carriers and incurred to
finance insurance premiums of Parent or any of its Subsidiaries in the ordinary
course of business,

 

(i)                 guarantees by Borrower and the Guarantor Subsidiaries of any
indebtedness or other obligations of any Loan Party permitted to be incurred
hereunder, and

 



- 29 -

 

 

(j)                 other Indebtedness in an aggregate principal amount not
exceeding $250,000 at any time outstanding.

 

“Permitted Investments” means:

 

(a)               Investments in Cash and Cash Equivalents,

 

(b)               equity Investments owned as of the Closing Date in any
Subsidiary and Investments made after the Closing Date in any wholly owned
Guarantor Subsidiaries,

 

(c)               Investments (i) in any Securities received in satisfaction or
partial satisfaction thereof from financially troubled account debtors, and
(ii) deposits, prepayments, and other credits to suppliers made in the ordinary
course of business consistent with the past practices of Parent and its
Subsidiaries,

 

(d)               to the extent constituting an Investment, Permitted
Indebtedness,

 

(e)               Consolidated Capital Expenditures,

 

(f)                the Closing Date Merger,

 

(g)               Investments described in Schedule 6.7, and

 

(h)               other Investments not otherwise described above in an
aggregate amount not to exceed at any time $1,000,000.

 

“Permitted Liens” means:

 

(a)               Liens in favor of Collateral Agent for the benefit of Secured
Parties granted pursuant to any Loan Document,

 

(b)               Liens for Taxes if obligations with respect to such Taxes are
being contested in good faith by appropriate proceedings promptly instituted and
diligently conducted and reserves required by GAAP have been made, so long as
the aggregate amount of such Taxes does not exceed $100,000,

 

(c)               statutory Liens of landlords, banks (and rights of set off),
carriers, warehousemen, mechanics, repairmen, workmen, and materialmen, and
other Liens imposed by law (other than any such Lien imposed pursuant to
Section 401(a)(29) or 412(n) of the Internal Revenue Code or by ERISA), in each
case incurred in the ordinary course of business for amounts not yet overdue,

 

(d)               Liens incurred in the ordinary course of business in
connection with workers’ compensation, unemployment insurance, and other types
of social security, or to secure appeal bonds or the performance of tenders,
statutory obligations, surety and appeal bonds, bids, leases, government
contracts, trade contracts, performance and return of money bonds, and other
similar obligations (exclusive of obligations for the payment of borrowed money
or other Indebtedness), so long as no foreclosure, sale, or similar proceedings
have been commenced with respect to any portion of the Collateral on account
thereof,

 



- 30 -

 

 

(e)               easements, rights of way, restrictions, encroachments, and
other minor defects or irregularities in title, in each case which do not and
will not interfere in any material respect with the ordinary conduct of the
business of Parent or any of its Subsidiaries,

 

(f)                any interest or title of a lessor or sublessor under any
lease of real estate permitted hereunder,

 

(g)               Liens solely on any cash earnest money deposits made by Parent
or any of its Subsidiaries in connection with any letter of intent or purchase
agreement permitted hereunder,

 

(h)               purported Liens evidenced by the filing of precautionary UCC
financing statements relating solely to operating leases of personal property
entered into in the ordinary course of business,

 

(i)                 Liens in favor of customs and revenue authorities arising as
a matter of law to secure payment of customs duties in connection with the
importation of goods,

 

(j)                 any zoning or similar law or right reserved to or vested in
any governmental office or agency to control or regulate the use of any real
property,

 

(k)               licenses of patents, trademarks, and other intellectual
property rights granted by Parent or any of its Subsidiaries in the ordinary
course of business and not interfering in any respect with the ordinary conduct
of the business of Borrower or such Subsidiary,

 

(l)                 Liens in favor of banking or other financial institutions
arising as a matter of law or relating exclusively to Cash Management Services,

 

(m)             Liens described in Schedule 6.2,

 

(n)               Liens securing Permitted Purchase Money Indebtedness;
provided, that any such Lien shall encumber only the asset subject to such
Capital Lease or the asset acquired with the proceeds of such Indebtedness, and

 

(o)               other Liens securing obligations in an aggregate principal
amount not exceeding $250,000 at any time outstanding.

 

“Permitted Purchase Money Indebtedness” means, as of any date of determination,
Indebtedness (other than the Obligations, but including Capital Leases and
purchase money Indebtedness), incurred after the Closing Date and at the time
of, or within 20 days after, the acquisition of any fixed assets for the purpose
of financing all or any part of the acquisition cost thereof, in an aggregate
principal amount outstanding at any one time not in excess of $5,000,000.

 

“Permitted Tax Payments” means distributions or other payments from Borrower to
Parent, which will in turn be distributed by Parent, in an amount equal to 28%
times the Consolidated Pre-Tax Net Income.

 



- 31 -

 

 

“Person” means and includes natural persons, corporations, limited partnerships,
general partnerships, limited liability companies, limited liability
partnerships, joint stock companies, Joint Ventures, associations, companies,
trusts, banks, trust companies, land trusts, business trusts, or other
organizations, whether or not legal entities, and Governmental Authorities.

 

“Phase I Report” means, with respect to any Real Property, a report that (a)
conforms to the ASTM Standard Practice for Environmental Site Assessments: Phase
I Environmental Site Assessment Process, E 1527, (b) was conducted no more than
six months prior to the date such report is required to be delivered hereunder,
by one or more environmental consulting firms reasonably satisfactory to
Collateral Agent, (c) includes an assessment of asbestos containing materials at
such Real Property, and (d) is accompanied by an estimate of the reasonable
worst case cost of investigating and remediating any Hazardous Materials
Activity identified in the Phase I Report as giving rise to an actual or
potential material violation of any Environmental Law or as presenting a
material risk of giving rise to a material Environmental Action.

 

“PIK Amount” means, as of any date of determination, the amount of interest
accrued with respect to the Obligations that has been paid-in-kind by being
added to the aggregate principal amount of the Loans in accordance with the
definition of Applicable Margin.

 

“Principal Office” means, the Administrative Agent’s “Principal Office” as set
forth on Appendix B or such other office as such Person may from time to time
designate in writing to Borrower and each Lender.

 

“Projections” has the meaning specified in Section 4.08.

 

“Pro Rata Share” means (a) with respect to all payments, computations, and other
matters relating to the Term Loan of any Lender, the percentage obtained by
dividing (i) the Term Loan Exposure of that Lender, by (ii) the aggregate Term
Loan Exposure of all Lenders, and (b) for all other purposes with respect to
each Lender, the percentage obtained by dividing (i) an amount equal to the sum
of the Term Loan Exposure of that Lender, by (ii) an amount equal to the sum of
the aggregate Term Loan Exposure of all Lenders.

 

“Protective Advances” has the meaning specified in Section 2.03.

 

“Qualified Capital Stock” means and refers to any Capital Stock issued by Parent
or Borrower (and not by any other Subsidiaries of Parent or any Subsidiaries of
Borrower) that is not Disqualified Capital Stock.

 

“Qualified Cash” means, as of any date of determination, the amount of
unrestricted Cash and Cash Equivalents of the Loan Parties that is in Deposit
Accounts or in Securities Accounts, or any combination thereof, which such
Deposit Account or Securities Account is subject to a Control Agreement (subject
to the timing requirements set forth in Section 6.17) and is maintained by a
branch office of the bank or securities intermediary located within the United
States.

 

“Real Estate Asset” means, at any time of determination, any interest (fee,
leasehold, or otherwise) then owned by any Loan Party in any real property.

 



- 32 -

 

 

“Real Property” means any real property (including all buildings, fixtures, or
other improvements located thereon) now, hereafter, or heretofore owned or
leased by Parent or any of its Subsidiaries or any of their respective
predecessors or Affiliates.

 

“Refranchising Activity” means the sale of any retail locations owned or
operated by Borrower to franchisee(s) to be owned and operated by such
franchisee(s), with such franchisee(s) to provide royalties to Borrower in
connection with the operation of such retail locations.

 

“Register” has the meaning specified in Section 2.06(b).

 

“Regulation D” means Regulation D of the Board of Governors of the Federal
Reserve System, as in effect from time to time.

 

“Reinvestment Amounts” has the meaning specified in Section 2.13(a).

 

“Related Fund” means, with respect to any Lender that is an investment fund, any
other investment fund that invests in commercial loans and that is managed or
advised by the same investment advisor as such Lender or by an Affiliate of such
investment advisor.

 

“Remedial Action” means all actions taken to (a) clean up, remove, remediate,
contain, treat, monitor, assess, evaluate, or in any way address Hazardous
Materials in the indoor or outdoor environment, (b) prevent or minimize a
release or threatened release of Hazardous Materials so they do not migrate or
endanger or threaten to endanger public health or welfare or the indoor or
outdoor environment, (c) restore or reclaim natural resources or the
environment, (d) perform any pre-remedial studies, investigations, or
post-remedial operation and maintenance activities, or (e) conduct any other
actions with respect to Hazardous Materials required by Environmental Laws.

 

“Replacement Lender” has the meaning specified in Section 2.22.

 

“Required Lenders” means, as of any date of determination, Lenders whose Pro
Rata Shares aggregate to at least 50.1%, which 50.1% must include at least two
unaffiliated Lenders; provided that, (i) so long as Kayne (collectively with its
Affiliates) holds at least 30% of the Term Loan Exposure, Required Lenders shall
include Kayne (or a Lender that is an Affiliate of Kayne), and (ii) so long as
Guggenheim Lenders hold (in the aggregate) at least 30% of the Term Loan
Exposure, Required Lenders shall include at least one Guggenheim Lender.

 

“Required Prepayment Date” has the meaning specified in Section 2.14(b).

 

“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, provincial, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case that are applicable to or binding upon such Person or any of its property
or to which such Person or any of its property is subject.

 



- 33 -

 

 

“Restricted Junior Payment” means (a) any dividend or other distribution, direct
or indirect, on account of any shares of any class of Capital Stock of Borrower
or Parent now or hereafter outstanding, except a dividend payable solely in
shares of that class of Capital Stock to the holders of that class, (b) any
redemption, retirement, sinking fund or similar payment, purchase, or other
acquisition for value, direct or indirect, of any shares of any class of Capital
Stock of Parent or any of its Subsidiaries that is not a Loan Party now or
hereafter outstanding, (c) any payment made to retire, or to obtain the
surrender of, any outstanding warrants, options, or other rights to acquire
shares of any class of Capital Stock of Parent or any of its Subsidiaries that
is not a Loan Party now or hereafter outstanding, (d) management or similar fees
(and related expenses) payable to any Permitted Holder or any of its Affiliates
or any other Affiliates of any Loan Party, and (e) any payment or prepayment of
principal of, premium, if any, or interest on, or redemption, purchase,
retirement, defeasance (including in substance or legal defeasance), sinking
fund, or similar payment with respect to, any subordinated Indebtedness, in each
case, whether such dividend, distribution or other payment is made in cash or
other assets.

 

“S&P” means Standard & Poor’s Ratings Group, a division of The McGraw Hill
Corporation.

 

“Sanctioned Entity” means (a) a country or a government of a country, (b) an
agency of the government of a country, (c) an organization directly or
indirectly controlled by a country or its government, or (d) a Person resident
in or determined to be resident in a country, in each case of clauses (a)
through (d) that is a target of Sanctions, including a target of any country
sanctions program administered and enforced by OFAC.

 

“Sanctioned Person” means, at any time, (a) any Person named on the list of
Specially Designated Nationals and Blocked Persons maintained by OFAC or any
other Sanctions-related list maintained by any relevant Sanctions authority,
(b) a Person or legal entity that is a target of Sanctions, (c) any Person
operating, organized, or resident in a country that is a Sanctioned Entity, or
(d) any Person directly or indirectly owned or controlled (individually or in
the aggregate) by or acting on behalf of any such Person or Persons described in
clauses (a) through (c) above.

 

“Sanctions” means individually and collectively, respectively, any and all
economic, trade, financial, or other sanctions laws, regulations, or embargoes
imposed, administered, or enforced from time to time by: (a) the United States
of America, including, without limitation, those administered by OFAC or the
U.S. Department of State, (b) the United Nations Security Council, or (c) any
other governmental authority in any jurisdiction in which any Loan Party or any
of its Subsidiaries is located or doing business.

 

“Secured Parties” means the Agents and Lenders.

 

“Securities” means any stock, shares, partnership interests, voting trust
certificates, certificates of interest or participation in any profit sharing
agreement or arrangement, options, warrants, bonds, debentures, notes, or other
evidences of indebtedness, secured or unsecured, convertible, subordinated, or
otherwise, or in general any instruments commonly known as “securities” or any
certificates of interest, shares, or participations in temporary or interim
certificates for the purchase or acquisition of, or any right to subscribe to,
purchase, or acquire, any of the foregoing.

 



- 34 -

 

 

“Securities Account” means a securities account (as defined in the UCC).

 

“Securities Act” means the Securities Act of 1933, as amended from time to time,
and any successor statute.

 

“Security Agreement” means the Security Agreement executed by Grantors in favor
of Administrative Agent, for the benefit of the Secured Parties, substantially
in the form of Exhibit G, as it may be amended, supplemented, or otherwise
modified from time to time.

 

“Solvent” means, with respect to any Loan Party, that as of the date of
determination, both (a)(i) the sum of such Loan Party’s debt (including
contingent liabilities) does not exceed the present fair saleable value of such
Loan Party’s present assets, (ii) such Loan Party’s capital is not unreasonably
small in relation to its business as contemplated on the Closing Date and
reflected in the Projections or with respect to any transaction contemplated or
undertaken after the Closing Date, and (iii) such Person has not incurred and
does not intend to incur, or believe (nor should it reasonably believe) that it
will incur, debts beyond its ability to pay such debts as they become due
(whether at maturity or otherwise), and (b) such Person is “solvent” within the
meaning given that term and similar terms under applicable laws relating to
fraudulent transfers and conveyances. For purposes of this definition, the
amount of any contingent liability at any time shall be computed as the amount
that, in light of all of the facts and circumstances existing at such time,
represents the amount that can reasonably be expected to become an actual or
matured liability (irrespective of whether such contingent liabilities meet the
criteria for accrual under Statement of Financial Accounting Standard No. 5).

 

“Specified Event of Default” means an Event of Default described under Section
8.01(a), (c) (solely with respect to Section 5.01(a), (b), (c) and (d) and
Section 6.08), (f) or (g); provided, that, solely for purposes of Section 9.05,
Section 10.06, and the definition of “Eligible Assignee”, any Event of Default
pursuant to Section 8.01(c) shall constitute a Specified Event of Default only
if such Event of Default occurs in (x) two consecutive Fiscal Quarters or (y)
two Fiscal Quarters in any four-Fiscal Quarter period. For the avoidance of
doubt, the immediately preceding proviso shall not apply for purposes of
determining whether default interest applies pursuant to Section 2.09.

 

“Subject Transaction” has the meaning specified in Section 6.08(d).

 

“Subscription Agreements” means, collectively, those certain Subscription
Agreements, dated as of the date hereof, by and between Liberty Tax, Inc., a
Delaware corporation, and Tributum LP, a Delaware limited partnership, in each
case in form and substance reasonably acceptable to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company, association, joint venture, or other business entity
of which more than 50% of the total voting power of shares of stock or other
ownership interests entitled (without regard to the occurrence of any
contingency) to vote in the election of the Person or Persons (whether
directors, managers, trustees, or other Persons performing similar functions)
having the power to direct or cause the direction of the management and policies
thereof is at the time owned or controlled, directly or indirectly, by that
Person or one or more of the other Subsidiaries of that Person or a combination
thereof; provided, that in determining the percentage of ownership interests of
any Person controlled by another Person, no ownership interest in the nature of
a “qualifying share” of the former Person shall be deemed to be outstanding.

 



- 35 -

 

 

“Tax” means any present or future tax, levy, impost, duty, assessment, charge,
fee, deduction, or withholding imposed, levied, collected, withheld, or assessed
by any Governmental Authority and all interest, penalties and additions to tax
with respect thereto.

 

“Term Loan” means a Term Loan made by a Lender to Borrower pursuant to Section
2.01(a).

 

“Term Loan Commitment” means the commitment of a Lender to make or otherwise
fund a Term Loan, and “Term Loan Commitments” means such commitments of all
Lenders in the aggregate. The amount of each Lender’s Term Loan Commitment is
set forth on Appendix A or in the applicable Assignment Agreement, subject to
any adjustment or reduction pursuant to the terms and conditions hereof. The
aggregate amount of the Term Loan Commitments as of the Closing Date is
$82,000,000.

 

“Term Loan Exposure” means, with respect to any Lender, as of any date of
determination, the outstanding principal amount of the Term Loan of such Lender;
provided, that at any time prior to the making of the Term Loan, the Term Loan
Exposure of any Lender shall be equal to such Lender’s Term Loan Commitment.

 

“Terminated Lender” has the meaning specified in Section 2.22.

 

“Trade Announcements” has the meaning specified in Section 10.17.

 

“Transactions” means the transactions contemplated by the Transaction Documents
and the Loan Documents, including without limitation, (i) the consummation of
the Closing Date Merger, (ii) the execution and delivery of the Loan Documents,
the creation of the Liens pursuant to the Collateral Documents and the initial
borrowing of the Term Loan on the Closing Date, and (iii) the payment of
Transaction Costs.

 

“Transaction Costs” means the fees, costs, and expenses payable by Parent or any
of its Subsidiaries in connection with the transactions contemplated by the Loan
Documents and the Transaction Documents.

 

“Transaction Documents” means, collectively, the Closing Date Merger Agreement,
the Subscription Agreements and the Voting Agreements.

 

“Type of Loan” means a Base Rate Loan or a LIBOR Rate Loan.

 

“UCC” means the Uniform Commercial Code (or any similar or equivalent
legislation) as in effect in any applicable jurisdiction.

 



- 36 -

 

 

“Voting Agreements” means each of the voting agreements, dated as of the date
hereof, by and between each of each Buddy’s Member (as defined in the Closing
Date Merger Agreement), Vintage Capital Management, LLC, B. Riley Financial Inc.
and certain of their respective affiliates, on the one hand, and Liberty Tax,
Inc., on the other hand.

 

“Waivable Mandatory Prepayment” has the meaning specified in Section 2.14(b).

 

“Wholly Owned Subsidiary” shall mean, as to any person, (a) any corporation 100%
of whose capital stock (other than directors’ qualifying shares or other nominal
issuance in order to comply with local laws) is at the time owned by such person
and/or one or more Wholly Owned Subsidiaries of such person, and (b) any
partnership, association, joint venture, limited liability company, or other
entity in which such person and/or one or more Wholly Owned Subsidiaries of such
person have a 100% equity interest at such time.

 

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

 

Section 1.02        Accounting and Other Terms.

 

(a)               All accounting terms not specifically defined herein shall be
construed in accordance with GAAP; provided, that if Borrower notifies
Administrative Agent that Borrower requests an amendment to any provision hereof
to eliminate the effect of any Accounting Change occurring after the Closing
Date or in the application thereof on the operation of such provision (or if
Administrative Agent notifies Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such Accounting Change or in the
application thereof, then Administrative Agent and Borrower agree that they will
negotiate in good faith amendments to the provisions of this Agreement that are
directly affected by such Accounting Change with the intent of having the
respective positions of Lenders and Borrower after such Accounting Change
conform as nearly as possible to their respective positions immediately before
such Accounting Change took effect and, until any such amendments have been
agreed upon and agreed to by the Required Lenders, the provisions in this
Agreement shall be calculated as if no such Accounting Change had occurred. When
used herein, the term “financial statements” shall include the notes and
schedules thereto. Whenever the term “Parent” is used in respect of a financial
covenant or a related definition, it shall be understood to mean Parent and its
Subsidiaries on a consolidated basis, unless the context clearly requires
otherwise. Notwithstanding anything to the contrary contained herein, all
financial statements delivered hereunder shall be prepared, and all financial
covenants contained herein shall be calculated, without giving effect to any
election under the Statement of Financial Accounting Standards Board’s
Accounting Standards Codification Topic 825 (or any similar accounting
principle) permitting a Person to value its financial liabilities or
Indebtedness at the fair value thereof.

 

(b)               Any terms used in this Agreement that are defined in the UCC
shall be construed and defined as set forth in the UCC as in effect from time to
time in the State of New York unless otherwise defined herein; provided, that to
the extent that the UCC is used to define any term herein and such term is
defined differently in different Articles of the UCC, the definition of such
term contained in Article 9 of the UCC shall govern.

 



- 37 -

 

 

(c)               All terms used in this Agreement which are defined in
Article 8 or Article 9 of the UCC as in effect from time to time in the State of
New York and which are not otherwise defined herein shall have the same meanings
herein as set forth therein; provided, that terms used herein which are defined
in the UCC as in effect in the State of New York on the date hereof shall
continue to have the same meaning notwithstanding any replacement or amendment
of such statute except as Administrative Agent may otherwise determine.

 

Section 1.03        Construction. Unless the context of this Agreement or any
other Loan Document clearly requires otherwise, references to the plural include
the singular, references to the singular include the plural, the terms
“includes” and “including” are not limiting, and the term “or” has, except where
otherwise indicated, the inclusive meaning represented by the phrase “and/or.”
The words “hereof,” “herein,” “hereby,” “hereunder,” and similar terms in this
Agreement or any other Loan Document refer to this Agreement or such other Loan
Document, as the case may be, as a whole and not to any particular provision of
this Agreement or such other Loan Document, as the case may be. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement or in any
other Loan Document to any agreement, instrument, or document shall include all
alterations, amendments, changes, extensions, modifications, renewals,
replacements, substitutions, joinders, and supplements, thereto and thereof, as
applicable (subject to any restrictions on such alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements set forth herein). The words “asset” and “property”
shall be construed to have the same meaning and effect and to refer to any and
all tangible and intangible assets and properties. Any reference herein or in
any other Loan Document to the satisfaction, repayment, or payment in full of
the Obligations or Guaranteed Obligations shall mean (a) the payment or
repayment in full in immediately available funds of (i) the principal amount of,
and interest accrued and unpaid with respect to, all outstanding Loans, together
with the payment of the Applicable Prepayment Premium, (ii) all costs, expenses,
or indemnities payable pursuant to Section 10.02 or 10.03 of this Agreement that
have accrued and are unpaid regardless of whether demand has been made therefor,
and (iii) all fees or charges that have accrued hereunder or under any other
Loan Document and are unpaid, (b) the receipt by Collateral Agent of cash
collateral in order to secure any other contingent Obligations for which a claim
or demand for payment has been made on or prior to such time or in respect of
matters or circumstances known to an Agent or a Lender at such time that are
reasonably expected to result in any loss, cost, damage, or expense (including
attorneys’ fees and legal expenses), such cash collateral to be in such amount
as Agents reasonably determine is appropriate to secure such contingent
Obligations, (c) the payment or repayment in full in immediately available funds
of all other outstanding Obligations, and (d) the termination of all of the
Commitments of Lenders. Notwithstanding anything in the Agreement to the
contrary, (y) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, or directives thereunder or issued in
connection therewith and (z) all requests, rules, guidelines, or directives
concerning capital adequacy promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority), or the United States or foreign regulatory authorities
shall, in each case, be deemed to be enacted, adopted, issued, phased in, or
effective after the date of this Agreement regardless of the date enacted,
adopted, issued, phased in, or effective.

 



- 38 -

 

 

Section 1.04        Time References. Unless the context of this Agreement or any
other Loan Document clearly requires otherwise, all references to time of day
refer to Eastern standard time or Eastern daylight saving time, as in effect in
New York, New York on such day. For purposes of the computation of a period of
time from a specified date to a later specified date, unless otherwise expressly
provided, the word “from” means “from and including” and the words “to” and
“until” each means “to and including;” provided, that with respect to
computation of fees or interest payable to Agent or any Lender, such period
shall in any event consist of at least one full day.

 

ARTICLE II

LOANS

 

Section 2.01        Term Loans.

 

(a)               Loan Commitments. Subject to the terms and conditions hereof,
each Lender severally agrees to make, on the Closing Date, a Term Loan to
Borrower in an amount equal to such Lender’s Term Loan Commitment.

 

Borrower may only request one borrowing under the Term Loan Commitment which
shall be on the Closing Date. Any amount borrowed under this Section 2.01(a) and
subsequently repaid or prepaid may not be reborrowed. Subject to Section 2.11
and Section 2.12, all amounts owed hereunder with respect to the Term Loan shall
be paid in full no later than the Maturity Date. Each Lender’s Term Loan
Commitment shall terminate immediately and without further action on the Closing
Date after giving effect to the funding of such Lender’s Term Loan Commitment on
such date.

 

(b)               Borrowing Mechanics for Term Loans.

 

(i)                        Borrower shall deliver to Administrative Agent a
fully executed Funding Notice no later than three (3) Business Days prior to the
Closing Date or such later date as Administrative Agent may agree. Except as
otherwise provided herein, a Funding Notice for a Term Loan that is a LIBOR Rate
Loan shall be irrevocable on and after the related Interest Rate Determination
Date, and Borrower shall be bound to make a borrowing in accordance therewith.
Promptly upon receipt by Administrative Agent of such Funding Notice,
Administrative Agent shall notify each Lender of the proposed borrowing.
Administrative Agent and Lenders (A) may act without liability upon the basis of
written, facsimile, or telephonic notice believed by Administrative Agent in
good faith to be from Borrower (or from any Authorized Officer thereof
designated in writing purportedly from Borrower to Administrative Agent),
(B) shall be entitled to rely conclusively on any Authorized Officer’s authority
to request a Term Loan on behalf of Borrower until Administrative Agent receives
written notice to the contrary, and (C) shall have no duty to verify the
authenticity of the signature appearing on any written Funding Notice.

 

(ii)                        Each Lender shall make its Term Loan available to
Administrative Agent not later than noon (New York time) on the Closing Date, by
wire transfer of same day funds in Dollars, at Administrative Agent’s Principal
Office (as identified on Appendix B). Upon satisfaction or waiver of the
conditions precedent specified herein, Administrative Agent shall make the
proceeds of the Term Loans available to Borrower by the close of business on the
Closing Date by causing an amount of same day funds in Dollars equal to the
proceeds of all such Loans received by Administrative Agent from Lenders to be
credited (A) in the case of Loans made on the Closing Date, in accordance with
the provisions of the Flow of Funds Agreement or (B) after the Closing Date, to
the account of Borrower at Administrative Agent’s Principal Office or to such
other account as may be designated in writing to Administrative Agent by
Borrower.

 



- 39 -

 

 

Section 2.02        [Reserved].

 

Section 2.03        Protective Advances. Subject to the limitations set forth
below, and whether or not an Event of Default or a Default shall have occurred
and be continuing, each Agent is authorized by Borrower and Lenders, from time
to time in such Agent’s sole discretion (but such Agent shall have absolutely no
obligation to), to make disbursements or advances to Borrower, which such Agent,
in its sole discretion, deems necessary or desirable (a) to preserve or protect
the Collateral, or any portion thereof, (b) to enhance the likelihood of, or
maximize the amount of, repayment of the Loans and other Obligations, or (c) to
pay any other amount chargeable to, or required to be paid by, Borrower pursuant
to the terms of this Agreement and the other Loan Documents, including, without
limitation, payments of principal, interest, fees, and reimbursable expenses
(any of such Loans are in this clause (c) referred to as “Protective Advances”).
Protective Advances may be made even if the conditions precedent set forth in
Article III have not been satisfied. The interest rate on all Protective
Advances shall be at the Alternate Base Rate plus the Applicable Margin for the
Term Loans. Protective Advances shall not exceed 15% of the Term Loan Exposure
in the aggregate at any time without the prior written consent of Required
Lenders. Each Protective Advance shall be secured by the Liens in favor of
Collateral Agent in and to the Collateral and shall constitute Obligations
hereunder. The Protective Advances shall constitute Obligations hereunder which
may be charged to the Loan Account in accordance with Section 2.15(f). Borrower
shall pay the unpaid principal amount and all unpaid and accrued interest of
each Protective Advance on the earlier of the Maturity Date and the date that is
three (3) Business Days following the date on which demand for payment is made
by the applicable Agent. The applicable Agent shall notify each Lender and
Borrower in writing of each such Protective Advance, which notice shall include
a description of the purpose of such Protective Advance. Without limitation to
its obligations pursuant to Section 9.06, each Lender agrees that it shall make
available to the applicable Agent, upon such Agent’s demand, in Dollars in
immediately available funds, the amount equal to such Lender’s Pro Rata Share of
each such Protective Advance. If such funds are not made available to the
applicable Agent by such Lender, such Agent shall be entitled to recover such
funds on demand from such Lender, together with interest thereon for each day
from the date such payment was due until the date such amount is paid to the
applicable Agent, at the Federal Funds Rate for three (3) Business Days and
thereafter at the Alternate Base Rate.

 

Section 2.04        Pro Rata Shares; Availability of Funds.

 

(a)               Pro Rata Shares. All Loans shall be made by Lenders
simultaneously and proportionately to their respective Pro Rata Shares, it being
understood that no Lender shall be responsible for any default by any other
Lender in such other Lender’s obligation to make a Loan requested hereunder, nor
shall any Term Loan Commitment of any Lender be increased or decreased as a
result of a default by any other Lender in such other Lender’s obligation to
make a Loan requested hereunder.

 



- 40 -

 

 

(b)               Availability of Funds. Unless Administrative Agent shall have
been notified by any Lender prior to the applicable Credit Date that such Lender
does not intend to make available to Administrative Agent the amount of such
Lender’s Loan requested on such Credit Date, Administrative Agent may assume
that such Lender has made such amount available to Administrative Agent on such
Credit Date, and Administrative Agent may, with the consent of the Required
Lenders, but shall not be obligated to, make available to Borrower a
corresponding amount on such Credit Date. If such corresponding amount is not in
fact made available to Administrative Agent by such Lender, Administrative Agent
shall be entitled to recover such corresponding amount on demand from such
Lender together with interest thereon, for each day from such Credit Date until
the date such amount is paid to Administrative Agent, at the customary rate set
by Administrative Agent for the correction of errors among banks for three (3)
Business Days and thereafter at the Alternate Base Rate. If such Lender does not
pay such corresponding amount forthwith upon Administrative Agent’s demand
therefor, Administrative Agent shall promptly notify Borrower, and Borrower
shall immediately pay such corresponding amount to Administrative Agent together
with interest thereon, for each day from such Credit Date until the date such
amount is paid to Administrative Agent, at the rate payable hereunder for Base
Rate Loans for such Loans. Nothing in this Section 2.04(b) shall be deemed to
relieve any Lender from its obligation to fulfill its Term Loan Commitments
hereunder or to prejudice any rights that Borrower may have against any Lender
as a result of any default by such Lender hereunder.

 

Section 2.05        Use of Proceeds. The proceeds of the Term Loans made on the
Closing Date shall be applied by Borrower (i) to consummate the Transactions
(including, without limitation, to pay the Transaction Costs), (ii) to repay the
Existing Indebtedness, (iii) to pay the Closing Date Dividend and (iv) for
general corporate purposes. No portion of the proceeds of any Credit Extension
shall be used in any manner that causes or could reasonably be expected to cause
such Credit Extension or the application of such proceeds to violate
Regulation T, Regulation U, or Regulation X of the Board of Governors of the
Federal Reserve System or any other regulation thereof or to violate the
Exchange Act.

 

Section 2.06        Evidence of Debt; Register; Lenders’ Books and Records;
Notes.

 

(a)               Lenders’ Evidence of Debt. Each Lender shall maintain on its
internal records an account or accounts evidencing the Obligations of Borrower
to such Lender, including the amounts of the Loans made by it and each repayment
and prepayment in respect thereof. Any such recordation shall be conclusive and
binding on Borrower, absent manifest error; provided, that the failure to make
any such recordation, or any error in such recordation, shall not affect any
Borrower’s Obligations in respect of any applicable Loans; provided further,
that in the event of any inconsistency between the Register and any Lender’s
records, the recordations in the Register shall govern.

 

(b)               Register. Administrative Agent shall maintain at its Principal
Office a register for the recordation of the names and addresses of Lenders and
the principal amount of the Loans (and stated interest therein) of each Lender
from time to time (the “Register”). The Register shall be available for
inspection by Borrower at any reasonable time and from time to time upon
reasonable prior notice. Administrative Agent shall record in the Register the
Loans, and each repayment or prepayment in respect of the principal amount of
the Loans, and any such recordation shall be conclusive and binding on Borrower
and each Lender, absent manifest error; provided, that failure to make any such
recordation, or any error in such recordation, shall not affect any Borrower’s
Obligations in respect of any Loan. Borrower hereby designates the entity
serving as Administrative Agent to serve as Borrower’s non-fiduciary agent
solely for purposes of maintaining the Register as provided in this Section
2.06, and Borrower hereby agrees that, to the extent such entity serves in such
capacity, the entity serving as Administrative Agent and its officers,
directors, employees, agents, and affiliates shall constitute “Indemnitees.”

 



- 41 -

 

 

(c)               Notes. If so requested by any Lender by written notice to
Borrower (with a copy to Administrative Agent) at least two (2) Business Days
prior to the Closing Date, or at any time thereafter, Borrower shall execute and
deliver to such Lender (and/or, if applicable and if so specified in such
notice, to any Person who is an assignee of such Lender pursuant to Section
10.06) on the Closing Date (or, if such notice is delivered after the Closing
Date, promptly after Borrower’s receipt of such notice) a Note or Notes.

 

Section 2.07        Interest.

 

(a)               Except as otherwise set forth herein, each Loan shall bear
interest on the unpaid principal amount (inclusive of the PIK Amount) thereof
from the date made through repayment (whether by acceleration or otherwise)
thereof as follows:

 

(i)                        if a Base Rate Loan, at the Alternate Base Rate plus
the Applicable Margin.

 

(ii)                        if a LIBOR Rate Loan, at the Adjusted LIBOR Rate
plus the Applicable Margin.

 

(b)               The basis for determining the rate of interest with respect to
any Loan, and the Interest Period with respect to any LIBOR Rate Loan, shall be
selected by Borrower and notified to Administrative Agent and Lenders pursuant
to the applicable Funding Notice or Conversion/Continuation Notice, as the case
may be. If on any day a Loan is outstanding with respect to which a Funding
Notice or Conversion/Continuation Notice has not been delivered to
Administrative Agent in accordance with the terms hereof specifying the
applicable basis for determining the rate of interest, then for that day such
Loan shall be a Base Rate Loan.

 

(c)               In connection with LIBOR Rate Loans there shall be no more
than five Interest Periods outstanding at any time. In the event Borrower fails
to specify between a Base Rate Loan or a LIBOR Rate Loan in the applicable
Funding Notice or Conversion/Continuation Notice, such Loan (if outstanding as a
LIBOR Rate Loan) will be automatically converted into a Base Rate Loan on the
last day of the then current Interest Period for such Loan (or if outstanding as
a Base Rate Loan will remain as, or (if not then outstanding) will be made as, a
Base Rate Loan). In the event Borrower fails to specify an Interest Period for
any LIBOR Rate Loan in the applicable Funding Notice or Conversion/Continuation
Notice, Borrower shall be deemed to have selected an Interest Period of one
month. As soon as practicable after 10:00 a.m. (New York City time) on each
Interest Rate Determination Date, Administrative Agent shall determine (which
determination shall, absent manifest error, be final, conclusive, and binding
upon all parties) the interest rate that shall apply to the LIBOR Rate Loans for
which an interest rate is then being determined for the applicable Interest
Period and shall promptly give notice thereof to Borrower and each Lender.

 



- 42 -

 

 

(d)               Interest payable pursuant to Section 2.07(a) shall be computed
on the basis of a 360-day year and actual days elapsed, other than for Base Rate
Loans which shall be calculated on the basis of a 365-day or 366-day year, as
applicable, and actual days elapsed. In computing interest on any Loan, the date
of the making of such Loan or the first day of an Interest Period applicable to
such Loan or, with respect to a Base Rate Loan being converted from a LIBOR Rate
Loan, the date of conversion of such LIBOR Rate Loan to such Base Rate Loan, as
the case may be, shall be included, and the date of payment of such Loan or the
expiration date of an Interest Period applicable to such Loan or, with respect
to a Base Rate Loan being converted to a LIBOR Rate Loan, the date of conversion
of such Base Rate Loan to such LIBOR Rate Loan, as the case may be, shall be
excluded; provided, that if a Loan is repaid on the same day on which it is
made, one day’s interest shall be paid on that Loan.

 

(e)               Except as otherwise set forth herein, interest on each Loan
shall be payable in cash and in arrears on and to (i) each Interest Payment Date
applicable to that Loan, (ii) upon any prepayment of that Loan, whether
voluntary or mandatory, to the extent accrued on the amount being prepaid, and
(iii) at maturity, including final maturity. Notwithstanding any of the
foregoing to the contrary, if the Leverage Ratio (calculated on a pro forma
basis) exceeds (i) 5.75:1.00 as of September 30, 2019 or (ii) 5.00:1.00 as of
December 31, 2019, (A) an additional 2.00% of the interest on the Term Loan
shall be paid-in-kind in arrears on and to each Interest Payment Date by being
added to the outstanding principal amount of the Term Loans on such Interest
Payment Date (which amount shall be paid in cash upon any repayment or
prepayment of such Term Loan, whether voluntary or involuntary, to the extent
accrued but unpaid on the amount being prepaid), and (B) the remaining portion
of the interest on the Term Loan shall be payable in cash in arrears in
accordance with Section 2.07(a). On the Maturity Date, any outstanding PIK
Amount shall be due and payable without notice or demand. For the avoidance of
doubt, it is hereby acknowledged and agreed that, except to the extent expressly
provided to the contrary herein, any reference to the principal balance of the
Term Loan or the Obligations shall be deemed to include the PIK Amount with
respect thereto.

 

(f)                At any time that an Event of Default has occurred and is
continuing, at the written election of Administrative Agent or the Required
Lenders, Borrower no longer shall have the option to request that any portion of
the Term Loan bear interest at a rate based upon the Adjusted LIBOR Rate.

 

Section 2.08        Conversion/Continuation.

 

(a)               Subject to Section 2.17 and so long as no Default or Event of
Default shall have occurred and then be continuing, Borrower shall have the
option:

 

(i)                        to convert at any time all or any part of any Term
Loan equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount from one Type of Loan to another Type of Loan; provided, that a LIBOR
Rate Loan may only be converted on the expiration of the Interest Period
applicable to such LIBOR Rate Loan unless Borrower shall pay all amounts due
under Section 2.17 in connection with any such conversion, or

 



- 43 -

 

 

(ii)                        upon the expiration of any Interest Period
applicable to any LIBOR Rate Loan, to continue all or any portion of such Loan
equal to $5,000,000 and integral multiples of $1,000,000 in excess of that
amount as a LIBOR Rate Loan.

 

(b)               Borrower shall deliver a Conversion/Continuation Notice to
Administrative Agent no later than noon (New York time) at least two Business
Days in advance of the proposed conversion date (in the case of a conversion to
a Base Rate Loan) and at least three (3) Business Days in advance of the
proposed conversion/continuation date (in the case of a conversion to, or a
continuation of, a LIBOR Rate Loan). Except as otherwise provided herein, a
Conversion/Continuation Notice for conversion to, or continuation of, any LIBOR
Rate Loans (or telephonic notice in lieu thereof) shall be irrevocable on and
after the related Interest Rate Determination Date, and Borrower shall be bound
to effect a conversion or continuation in accordance therewith.

 

Section 2.09        Default Interest. Upon the occurrence and during the
continuance of a Specified Event of Default, the principal amount of all Loans
outstanding and, to the extent permitted by applicable law, any interest
payments on the Loans or any fees or other amounts owed hereunder, shall
thereafter bear interest (including any interest that accrues after the
commencement of an Insolvency Proceeding, regardless of whether allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding),
payable on demand at a rate that is 2.00% per annum in excess of the interest
rate otherwise payable hereunder with respect to the applicable Loans (or, in
the case of any such fees and other amounts, at a rate which is 2.00% per annum
in excess of the interest rate otherwise payable hereunder for Base Rate Loans);
provided, that in the case of LIBOR Rate Loans, upon the expiration of the
Interest Period in effect at the time any such increase in interest rate is
effective, such LIBOR Rate Loans shall thereupon become Base Rate Loans and
shall thereafter bear interest payable upon demand at a rate which is 2.00% per
annum in excess of the interest rate otherwise payable hereunder for Base Rate
Loans. Payment or acceptance of the increased rates of interest provided for in
this Section 2.09 is not a permitted alternative to timely payment and shall not
constitute a waiver of any Event of Default or otherwise prejudice or limit any
rights or remedies of any Agent or any Lender.

 

Section 2.10        Fees. Without duplication of any other fees set forth in
this Section 2.10, Borrower agrees to pay to Administrative Agent all fees
payable by it in each Fee Letter in the amounts and at the times specified
therein.

 

Section 2.11        Repayments of Loans and Commitment Reductions. The principal
amounts of the Term Loans shall be repaid in consecutive quarterly installments
(each, an “Installment”) in equal quarterly installments on the first day of
each Fiscal Quarter (each, an “Installment Date”), each in an amount equal to
$1,025,000, commencing on October 1, 2019, with any outstanding principal
amounts due and payable on the earlier of (a) the Maturity Date and (b) the date
on which the Term Loans otherwise become due and payable pursuant to the terms
of this Agreement. Notwithstanding the foregoing, (a) such Installments shall be
reduced in connection with any voluntary or mandatory prepayments of the Term
Loan in accordance with Sections 2.12 and 2.13, as applicable, and (b) the Term
Loan, together with all other amounts owed hereunder with respect thereto,
shall, in any event, be paid in full no later than the Maturity Date.

 



- 44 -

 

 

Section 2.12        Voluntary Prepayments; Call Protection.

 

(a)               Voluntary Prepayments.

 

(i)                        Any time and from time to time:

 

(A)             with respect to Base Rate Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part, in an aggregate minimum amount of
$1,000,000 and integral multiples of $100,000 in excess of that amount (or such
lesser amount outstanding), and

 

(B)              with respect to LIBOR Rate Loans, Borrower may prepay any such
Loans on any Business Day in whole or in part (together with any amounts due
pursuant to Section 2.17(c)) in an aggregate minimum amount of $1,000,000 and
integral multiples of $100,000 in excess of that amount (or such lesser amount
outstanding).

 

(ii)                        All such prepayments shall be made:

 

(A)             upon not less than one Business Day’s prior written or
telephonic notice in the case of Base Rate Loans, and

 

(B)              upon not less than three (3) Business Days’ prior written
notice in the case of LIBOR Rate Loans,

 

in each case given to Administrative Agent by 10:00 a.m. (New York time) on the
date required (and Administrative Agent will promptly transmit such notice for
Term Loans to each Lender). Upon the giving of any such notice, unless such
notice is expressly conditioned on the occurrence of another transaction, the
principal amount of the Loans specified in such notice shall become due and
payable on the prepayment date specified therein. Any such voluntary prepayment
shall be applied as specified in Section 2.14(a).

 

(b)               Call Protection.

 

(i)                        If all or any part of the principal balance of any
Loan is paid on or prior to the fourth anniversary of the Closing Date for any
reason (including, but not limited to, whether voluntary or mandatory, and
whether before or after acceleration of the Obligations or the commencement of
any Insolvency Proceeding, but in any event (A) including any such prepayment in
connection with (I) a Change of Control, (II) an acceleration of the Obligations
as a result of the occurrence of an Event of Default, (III) foreclosure and sale
of, or collection of, the Collateral, (IV) sale of the Collateral in any
Insolvency Proceeding, (V) the restructure, reorganization, or compromise of the
Obligations by the confirmation of a plan of reorganization or any other plan of
compromise, restructure, or arrangement in any Insolvency Proceeding, or (VI)
the termination of this Agreement for any reason, and (B) excluding any
prepayment that is required to be made pursuant to the provisions of Section
2.11 hereof, any mandatory prepayments made pursuant to any of Sections 2.13(a)
(other than Asset Sales constituting a sale of all or substantially all of the
assets of the Loan Parties or their business lines), (b),(e), (f) or (g),
Borrower shall pay to Administrative Agent, for the benefit of all Lenders
entitled to a portion of such prepayment a premium as liquidated damages and
compensation for the costs of being prepared to make funds available hereunder
with respect to the Loans (the “Applicable Prepayment Premium”) equal to (1) the
Make-Whole Premium on the principal amount of the Term Loans so prepaid, with
respect to prepayments made on or after the Closing Date but prior to the first
anniversary of the Closing Date and (2) the amount of such prepayment multiplied
by (x) three percent (3.00%), with respect to prepayments made on or after the
first anniversary of the Closing Date but prior to the second anniversary of the
Closing Date, (y) two percent (2.00%), with respect to prepayments made on or
after the second anniversary of the Closing Date but prior to the third
anniversary of the Closing Date, and (z) one percent (1.00%), with respect to
prepayments made on or after the third anniversary of the Closing Date but prior
to the fourth anniversary of the Closing Date. Notwithstanding anything to the
contrary contained in this Agreement, to the extent that any Non-Consenting
Lender is replaced pursuant to Section 2.22 due to such Lender’s failure to
approve a consent, waiver, or amendment extending the termination date of any of
such Lender’s Loans or the scheduled maturity date(s) of any payment of
principal with respect to all or a portion of any principal amount of any of
such Lender’s Loans, such Non-Consenting Lender, as the case maybe, shall be
entitled to receive a premium in connection with such replacement or prepayment
in the amount that would have been payable in respect of the Term Loans of such
Non-Consenting Lender, as applicable, under this clause (b)(i) had such Term
Loans been the subject of a voluntary prepayment at such time.

 



- 45 -

 

 

(ii)                        Without limiting the generality of the foregoing, it
is understood and agreed that if the Obligations are accelerated prior to the
third anniversary of the Closing Date for any reason, including because of
default, the commencement of any Insolvency Proceeding or other proceeding
pursuant to any applicable debtor relief laws, sale, disposition, or encumbrance
(including that by operation of law or otherwise), the Applicable Prepayment
Premium, determined as of the date of acceleration, will also be due and payable
as though said Obligations were voluntarily prepaid as of such date and shall
constitute part of the Obligations, in view of the impracticability and extreme
difficulty of ascertaining actual damages and by mutual agreement of the parties
as to a reasonable calculation of each Lender’s lost profits as a result
thereof. The Applicable Prepayment Premium payable in accordance with the
immediately preceding sentence shall be presumed to be the liquidated damages
sustained by each Lender as the result of the early termination, and Borrower
agrees that it is reasonable under the circumstances. The Applicable Prepayment
Premium shall also be payable in the event the Obligations (and/or this
Agreement or the Notes evidencing the Obligations) are satisfied or released by
foreclosure (whether by power of judicial proceeding), deed in lieu of
foreclosure, or by any other means. BORROWER EXPRESSLY WAIVES THE PROVISIONS OF
ANY PRESENT OR FUTURE STATUTE OR LAW THAT PROHIBITS OR MAY PROHIBIT THE
COLLECTION OF THE FOREGOING APPLICABLE PREPAYMENT PREMIUM IN CONNECTION WITH ANY
SUCH ACCELERATION. The Borrower expressly agrees that: (A) the Applicable
Prepayment Premium is reasonable and is the product of an arm’s length
transaction between sophisticated business people, ably represented by counsel,
(B) the Applicable Prepayment Premium shall be payable notwithstanding the then
prevailing market rates at the time payment is made, (C) there has been a course
of conduct between Lenders and Borrower giving specific consideration in this
transaction for such agreement to pay the Applicable Prepayment Premium, and
(D) Borrower shall be estopped hereafter from claiming differently than as
agreed to in this paragraph. The Borrower expressly acknowledges that its
agreement to pay the Applicable Prepayment Premium as herein described is a
material inducement to the Lenders to provide the Commitments and make the
Loans.

 

(iii)                        On or after the fourth anniversary of the Closing
Date, no premiums shall be payable pursuant to this Section 2.12(b) in
connection with any prepayments of the Term Loans other than LIBOR funding
breakage costs as required under the terms of this Agreement.

 



- 46 -

 

 

Section 2.13        Mandatory Prepayments.

 

(a)               Asset Sales. No later than the fifth Business Day following
the date of receipt by any Loan Party or any of its Subsidiaries of any Net
Proceeds from Asset Sales consummated pursuant to Section 6.09(e), Borrower
shall prepay the Loans as set forth in Section 2.14(a) in an aggregate amount
equal to such Net Proceeds; provided, that so long as (i) no Default or Event of
Default shall have occurred and be continuing as of the date of such Asset Sale,
(ii) Borrower has delivered Collateral Agent prior written notice of Borrower’s
intention to apply such monies (the “Reinvestment Amounts”) to the costs of
replacement of the properties or assets that are the subject of such sale or
disposition or the cost of purchase or construction of other assets useful in
the business of Parent or its Subsidiaries reinvested within six months (or
within nine months following receipt thereof if a contractual commitment to
reinvest is entered into within nine months following receipt thereof),
following the date of such Asset Sale, (iii) the monies are held in a Deposit
Account in which Collateral Agent has a perfected first-priority security
interest, and (iv) Parent or its Subsidiaries, as applicable, complete such
replacement, purchase, or construction within 180 days after the initial receipt
of such monies, Borrower and its Subsidiaries shall have the option to apply
such monies, in an aggregate amount not to exceed $100,000 in any Fiscal Year,
to the costs of replacement of the assets that are the subject of such sale or
disposition or the costs of purchase or construction of other assets useful in
the business of Borrower and its Subsidiaries unless and to the extent that such
applicable period shall have expired without such replacement, purchase, or
construction being made or completed, in which case, any amounts remaining in
the cash collateral account shall be paid to Administrative Agent and applied in
accordance with Section 2.14(a); provided further that, notwithstanding the
foregoing proviso, all Net Proceeds from Refranchising Activity shall be applied
in accordance with Section 2.14(a). Nothing contained in this Section
2.13(a) shall permit Borrower or any of its Subsidiaries to sell or otherwise
dispose of any assets other than in accordance with Section 6.09.
Notwithstanding anything to the contrary herein, any issuance by Parent of its
Capital Stock resulting in a Change of Control shall constitute an Asset Sale
subject to this Section 2.13(a) (without giving effect to the reinvestment right
described herein), and Borrower shall prepay the Loans as set forth in Section
2.14(a) in an amount equal to the aggregate Net Proceeds received by Parent (or
any Subsidiary thereof) in connection with any and all issuances of the Capital
Stock of Parent since the Closing Date.

 

(b)               Insurance/Condemnation Proceeds. No later than the fifth
Business Day following the date of receipt by Parent or any of its Subsidiaries,
or Collateral Agent as loss payee, of any Net Proceeds from insurance or any
condemnation, taking, or other casualty, Borrower shall prepay the Loans in an
aggregate amount equal to such Net Proceeds; provided, that (i) so long as no
Default or Event of Default shall have occurred and be continuing, (ii) Borrower
has delivered Collateral Agent prior written notice of Borrower’s intention to
apply the Reinvestment Amounts to the costs of replacement of the properties or
assets that are the subject of such condemnation, taking, or other casualty or
the cost of purchase or construction of other assets useful in the business of
Parent or its Subsidiaries reinvested within six months (or within nine months
following receipt thereof if a contractual commitment to reinvest is entered
into within nine months following receipt thereof) following the date of the
receipt of such Net Proceeds, (iii) the monies are held in a Deposit Account in
which Collateral Agent has a perfected first-priority security interest, and
(iv) Parent or its Subsidiaries, as applicable, complete such replacement,
purchase, or construction within 180 days after the initial receipt of such
monies, Borrower and its Subsidiaries shall have the option to apply such
monies, in an aggregate amount not to exceed $350,000 in any Fiscal Year, to the
costs of replacement of the assets that are the subject of such condemnation,
taking, or other casualty or the costs of purchase or construction of other
assets useful in the business of Borrower and its Subsidiaries unless and to the
extent that such applicable period shall have expired without such replacement,
purchase, or construction being made or completed, in which case, any amounts
remaining in the cash collateral account shall be paid to Administrative Agent
and applied in accordance with Section 2.14(a).

 



- 47 -

 

 

(c)               [Reserved].

 

(d)               Issuance of Debt. On the date of receipt by Parent or any of
its Subsidiaries of any Cash proceeds from the incurrence of any Indebtedness of
Parent or any of its Subsidiaries (other than with respect to any Indebtedness
permitted to be incurred pursuant to Section 6.01), Borrower shall prepay the
Loans as set forth in Section 2.14(a) in an aggregate amount equal to 100% of
such proceeds, net of underwriting discounts and commissions and other
reasonable costs and expenses associated therewith, in each case, paid to
non-Affiliates, including reasonable legal fees and expenses.

 

(e)               Consolidated Excess Cash Flow. In the event that there shall
be Consolidated Excess Cash Flow for any Fiscal Year (commencing with Fiscal
Year ending December 31, 2019), Borrower shall, no later than 90 days after the
end of such Fiscal Year, prepay the Loans as set forth in Section 2.14(a) in an
aggregate amount equal to the Applicable ECF Percentage of such Consolidated
Excess Cash Flow (the “ECF Payment Amount”); provided that, (i) solely with
respect to Fiscal Year ending December 31, 2019, Consolidated Excess Cash Flow
shall be based on the period from and including the Closing Date to and
including December 31, 2019, and (ii) the aggregate amount of prepayment made
pursuant to Section 2.12 during any Fiscal Year shall reduce the ECF Payment
Amount due pursuant to this Section 2.13(e) for such Fiscal Year on a
dollar-for-dollar basis..

 

(f)                Curative Equity. On the date of receipt by Borrower of the
proceeds of any Curative Equity pursuant to Section 8.02, Borrower shall prepay
the outstanding principal of the Obligations as set forth in Section 2.14(b) in
an amount equal to 100% of such proceeds.

 

(g)               Extraordinary Receipts and Refranchising. On the date of
receipt by Parent or any of its Subsidiaries of (i) any Extraordinary Receipts
in excess of $100,000 in the aggregate in any Fiscal Year or (ii) any proceeds
attributable to any Refranchising Activity, Borrower shall prepay Loans as set
forth in Section 2.14(a) in the amount of such Extraordinary Receipts or
proceeds, as applicable.

 

(h)               Prepayment Certificate. Concurrently with any prepayment of
the Loans pursuant to Sections 2.13(a) through 2.13(e), Borrower shall deliver
to Administrative Agent a certificate of an Authorized Officer demonstrating the
calculation of the amount of the applicable net proceeds or Consolidated Excess
Cash Flow and compensation owing to Lenders under Section 2.12(b). In the event
that the actual amount received exceeded the amount set forth in such
certificate, Borrower shall promptly make an additional prepayment of the Loans,
and Borrower shall concurrently therewith deliver to Administrative Agent a
certificate of an Authorized Officer demonstrating the derivation of such
excess.

 



- 48 -

 

 

Section 2.14        Application of Prepayments/Reductions.

 

(a)               Application of Prepayments of Term Loans. (i) Any prepayment
of any Term Loan pursuant to Section 2.12 shall be applied as directed by the
Lead Borrower (and absent such direction, in direct order of maturity thereof),
and (ii) any mandatory prepayment of any Loan pursuant to Section 2.13 shall be
applied to reduce the then remaining installments of the Term Loans pro rata
based upon the respective then remaining principal amounts thereof, in each
case, until paid in full.

 

(b)               Waivable Mandatory Prepayment. Anything contained herein to
the contrary notwithstanding, in the event Borrower is required to make any
mandatory prepayment (a “Waivable Mandatory Prepayment”) of the Term Loans, not
less than three (3) Business Days prior to the date (the “Required Prepayment
Date”) on which Borrower is required to make such Waivable Mandatory Prepayment,
Borrower shall notify Administrative Agent of the amount of such prepayment, and
Administrative Agent will promptly thereafter notify each Lender holding an
outstanding Term Loan of the amount of such Lender’s Pro Rata Share of such
Waivable Mandatory Prepayment and such Lender’s option to refuse such amount.
Each such Lender may exercise such option by giving written notice to Borrower
and Administrative Agent of its election to do so, or if it elects not to do so
and other Lenders elect to exercise such option, if it elects to receive its pro
rata share of the portion of such Waivable Mandatory Prepayment that such other
Lenders have elected to refuse, in each case on or before the first Business Day
prior to the Required Prepayment Date (it being understood that any Lender which
does not notify Borrower and Administrative Agent of its election to exercise
such option on or before the first Business Day prior to the Required Prepayment
Date shall be deemed to have elected, as of such date, not to exercise such
option to refuse such Waivable Mandatory Prepayment and not to exercise the
option to receive its pro rata share of the portion of such Waivable Mandatory
Prepayment that other Lenders have elected to refuse, if any). On the Required
Prepayment Date, Borrower shall pay to Administrative Agent the amount of the
Waivable Mandatory Prepayment, which amount shall be applied (i) in an amount
equal to that portion of the Waivable Mandatory Prepayment payable to those
Lenders that have elected not to exercise such option to refuse such Waivable
Mandatory Prepayment, to prepay the Term Loans of such Lenders (which prepayment
shall be applied to the scheduled Installments of principal of the Term Loan in
accordance with Section 2.14(a)), (ii) to the extent of any excess, ratably to
Lenders that have elected to receive the portion of such Waivable Mandatory
Prepayment that such other Lenders have elected to refuse, until paid in full
(which prepayment shall be applied to the scheduled Installments of principal of
the Term Loan in accordance with Section 2.14(a)), and (iii) to the extent of
any excess, to Borrower for working capital and general corporate purposes.

 

(c)               At any time an Application Event has occurred and is
continuing, all payments shall be applied pursuant to Section 2.15(g). Nothing
contained herein shall modify the provisions of Section 2.12(b) or Section
2.15(b) regarding the requirement that all prepayments be accompanied by accrued
interest and fees on the principal amount being prepaid to the date of such
prepayment and the Applicable Prepayment Premium, or any requirement otherwise
contained herein to pay all other amounts as the same become due and payable.

 



- 49 -

 

 

Section 2.15        General Provisions Regarding Payments.

 

(a)               All payments by Borrower of principal, interest, fees, and
other Obligations shall be made in Dollars in immediately available funds,
without defense, recoupment, setoff, or counterclaim, free of any restriction or
condition, and delivered to Administrative Agent, for the account of Lenders,
not later than noon (New York time) to Administrative Agent’s Account or via
wire transfer of immediately available funds to account number 210400265
maintained at City National Bank, at 555 South Flower Street, 24th Floor, Los
Angeles, CA 90071, ABA# 122016066; funds received by Administrative Agent after
that time on such due date shall be deemed to have been paid by Borrower on the
next Business Day.

 

(b)               All payments in respect of the principal amount of any Loan
shall be accompanied by payment of accrued interest on the principal amount
being repaid or prepaid, the Applicable Prepayment Premium, and all other
amounts payable with respect to the principal amount being repaid or prepaid.

 

(c)               Administrative Agent shall promptly distribute to each Lender
at such address as such Lender shall indicate in writing, such Lender’s
applicable Pro Rata Share of all payments and prepayments of principal and
interest due hereunder, together with all other amounts due with respect
thereto, including, without limitation, all fees payable with respect thereto,
to the extent received by Administrative Agent.

 

(d)               Notwithstanding the foregoing provisions hereof, if any
Conversion/Continuation Notice is withdrawn as to any Affected Lender or if any
Affected Lender makes Base Rate Loans in lieu of its Pro Rata Share of any LIBOR
Rate Loans, Administrative Agent shall give effect thereto in apportioning
payments received thereafter.

 

(e)               Subject to the provisos set forth in the definition of
“Interest Period,” whenever any payment to be made hereunder shall be stated to
be due on a day that is not a Business Day, such payment shall be made on the
next succeeding Business Day, and such extension of time shall be included in
the computation of the payment of interest hereunder or of the commitment fees
hereunder.

 

(f)                Administrative Agent shall deem any payment by or on behalf
of Borrower hereunder that is not made in same day funds prior to noon (New York
time) to be a non-conforming payment. Any such payment shall not be deemed to
have been received by Administrative Agent until the later of (i) the time such
funds become available funds and (ii) the applicable next Business Day.
Administrative Agent shall give prompt notice to Borrower and each applicable
Lender if any payment is non-conforming. Any non-conforming payment may
constitute or become a Default or Event of Default in accordance with the terms
of Section 8.01(a). Interest shall continue to accrue on any principal as to
which a non-conforming payment is made until such funds become available funds
(but in no event less than the period from the date of such payment to the next
succeeding applicable Business Day) at the Default Rate determined pursuant to
Section 2.09 from the date such amount was due and payable until the date such
amount is paid in full.

 



- 50 -

 

 

(g)               At any time an Application Event has occurred and is
continuing, or the maturity of the Obligations shall have been accelerated
pursuant to Section 8.01, all payments or proceeds received by any Agent
hereunder or under any Collateral Document in respect of any of the Obligations,
including, but not limited, to all proceeds received by any Agent in respect of
any sale, any collection from, or other realization upon all or any part of the
Collateral, shall be applied in full or in part as follows:

 

(i)                 first, ratably to pay the Obligations in respect of any fees
(other than the Applicable Prepayment Premium), expense reimbursements,
indemnities, and other amounts then due and payable to the Agents until paid in
full,

 

(ii)              second, ratably to pay interest then due and payable in
respect of Protective Advances until paid in full,

 

(iii)            third, ratably to pay principal of Protective Advances then due
and payable until paid in full,

 

(iv)             fourth, ratably to pay the Obligations in respect of the
Applicable Prepayment Premium then due and payable to Lenders with a Term Loan
Commitment until paid in full, and

 

(v)               fifth, to the ratable payment of all other Obligations then
due and payable until paid in full.

 

(h)               For purposes of Section 2.15(g) “paid in full” means payment
in cash of all amounts owing under the Loan Documents according to the terms
thereof, including loan fees, service fees, professional fees, interest (and
specifically including any interest that accrues after the commencement of an
Insolvency Proceeding), default interest, interest on interest, and expense
reimbursements, regardless of whether the same would be or is allowed or
allowable in whole or in part as a claim in any such Insolvency Proceeding.

 

(i)                 In the event of a direct conflict between the priority
provisions of Section 2.15(h) and other provisions contained in any other Loan
Document, it is the intention of the parties hereto that both such priority
provisions in such documents shall be read together and construed, to the
fullest extent possible, to be in concert with each other. In the event of any
actual, irreconcilable conflict that cannot be resolved as aforesaid, the terms
and provisions of Section 2.15(h) shall control and govern.

 

Section 2.16        Ratable Sharing. Lenders hereby agree among themselves that,
except as otherwise provided in the Collateral Documents with respect to amounts
realized from the exercise of rights with respect to Liens on the Collateral, if
any of them shall, whether by voluntary payment (other than a voluntary
prepayment of Loans made and applied in accordance with the terms hereof),
through the exercise of any right of set-off or banker’s lien, by counterclaim
or cross action, or by the enforcement of any right under the Loan Documents or
otherwise, or as adequate protection of a deposit treated as cash collateral
under the Bankruptcy Code, receive payment or reduction of a proportion of the
aggregate amount of principal, interest, fees, and other amounts then due and
owing to such Lender hereunder or under the other Loan Documents (collectively,
the “Aggregate Amounts Due” to such Lender) which is greater than the proportion
received by any other Lender in respect of the Aggregate Amounts Due to such
other Lender, then the Lender receiving such proportionately greater payment
shall (a) notify Administrative Agent and each other Lender of the receipt of
such payment and (b) apply a portion of such payment to purchase participations
(which it shall be deemed to have purchased from each seller of a participation
simultaneously upon the receipt by such seller of its portion of such payment)
in the Aggregate Amounts Due to the other Lenders so that all such recoveries of
Aggregate Amounts Due shall be shared by all Lenders in proportion to the
Aggregate Amounts Due to them; provided, that if all or part of such
proportionately greater payment received by such purchasing Lender is thereafter
recovered from such Lender upon the bankruptcy or reorganization of Borrower or
otherwise, those purchases shall be rescinded and the purchase prices paid for
such participations shall be returned to such purchasing Lender ratably to the
extent of such recovery, but without interest. Borrower expressly consents to
the foregoing arrangement and agrees that any holder of a participation so
purchased may exercise any and all rights of banker’s lien, set-off, or
counterclaim with respect to any and all monies owing by Borrower to that holder
with respect thereto as fully as if that holder were owed the amount of the
participation held by that holder.

 



- 51 -

 

 

Section 2.17        Making or Maintaining LIBOR Rate Loans.

 

(a)               Inability to Determine Applicable Interest Rate. In the event
that Administrative Agent shall have determined (which determination shall be
final and conclusive and binding upon all parties hereto), on any Interest Rate
Determination Date with respect to any LIBOR Rate Loans, that by reason of
circumstances affecting the London interbank market adequate and fair means do
not exist for ascertaining the interest rate applicable to such LIBOR Rate Loans
on the basis provided for in the definition of Adjusted LIBOR Rate,
Administrative Agent shall on such date give notice to Borrower and each Lender
of such determination, whereupon (i) no Loans may be made as, or converted to,
LIBOR Rate Loans until such time as Administrative Agent notifies Borrower and
Lenders that the circumstances giving rise to such notice no longer exist, and
(ii) any Funding Notice or Conversion/Continuation Notice given by Borrower with
respect to the Loans in respect of which such determination was made shall be
deemed to be rescinded by Borrower.

 

(b)               Illegality or Impracticability of LIBOR Rate Loans. In the
event that on any date any Lender shall have determined (which determination
shall be final and conclusive and binding upon all parties hereto but shall be
made only after consultation with Borrower and Administrative Agent) that the
making, maintaining, or continuation of its LIBOR Rate Loans (i) has become
unlawful as a result of compliance by such Lender in good faith with any law,
treaty, governmental rule, regulation, guideline, or order (or would conflict
with any such treaty, governmental rule, regulation, guideline, or order not
having the force of law even though the failure to comply therewith would not be
unlawful), or (ii) has become impracticable, as a result of contingencies
occurring after the date hereof which materially and adversely affect the London
interbank market or the position of such Lender in that market, then, and in any
such event, such Lender shall be an “Affected Lender,” and it shall on that day
give notice (by facsimile or by telephone confirmed in writing) to Borrower and
Administrative Agent of such determination (which notice Administrative Agent
shall promptly transmit to each other Lender). Thereafter, (A) the obligation of
the Affected Lender to make Loans as, or to convert Loans to, LIBOR Rate Loans
shall be suspended until such notice shall be withdrawn by the Affected Lender,
(B) to the extent such determination by the Affected Lender relates to a LIBOR
Rate Loan then being requested by Borrower pursuant to a Funding Notice or a
Conversion/Continuation Notice, the Affected Lender shall make such Loan as (or
continue such Loan as or convert such Loan to, as the case may be) a Base Rate
Loan, (C) the Affected Lender’s obligation to maintain its outstanding LIBOR
Rate Loans (the “Affected Loans”) shall be terminated at the earlier to occur of
the expiration of the Interest Period then in effect with respect to the
Affected Loans or when required by law, and (D) the Affected Loans shall
automatically convert into Base Rate Loans on the date of such termination.
Notwithstanding the foregoing, to the extent a determination by an Affected
Lender as described above relates to a LIBOR Rate Loan then being requested by
Borrower pursuant to a Funding Notice or a Conversion/Continuation Notice,
Borrower shall have the option, subject to the provisions of Section 2.17(c), to
rescind such Funding Notice or Conversion/Continuation Notice as to all Lenders
by giving notice to Administrative Agent of such rescission on the date on which
the Affected Lender gives notice of its determination as described above (which
notice of rescission Administrative Agent shall promptly transmit to each other
Lender). Except as provided in the immediately preceding sentence, nothing in
this Section 2.17(b) shall affect the obligation of any Lender other than an
Affected Lender to make or maintain Loans as, or to convert Loans to, LIBOR Rate
Loans in accordance with the terms hereof.

 



- 52 -

 

 

(c)               Compensation for Breakage or Non-Commencement of Interest
Periods. Borrower shall compensate each Lender, upon written request by such
Lender (which request shall set forth the basis for requesting such amounts),
for all reasonable losses, expenses, and liabilities (including any interest
paid or calculated to be due and payable by such Lender to lenders of funds
borrowed by it to make or carry its LIBOR Rate Loans and any loss, expense, or
liability sustained by such Lender in connection with the liquidation or
re-employment of such funds but excluding loss of anticipated profits) which
such Lender may sustain: (i) if for any reason (other than a default by such
Lender) a borrowing of any LIBOR Rate Loan does not occur on a date specified
therefor in a Funding Notice or a telephonic request for borrowing, or a
conversion to or continuation of any LIBOR Rate Loan does not occur on a date
specified therefor in a Conversion/Continuation Notice or a telephonic request
for conversion or continuation, (ii) if any prepayment or other principal
payment of, or any conversion of, any of its LIBOR Rate Loans occurs on any day
other than the last day of an Interest Period applicable to that Loan (whether
voluntary, mandatory, automatic, by reason of acceleration, or otherwise), or
(iii) if any prepayment of any of its LIBOR Rate Loans is not made on any date
specified in a notice of prepayment given by Borrower.

 

(d)               Booking of LIBOR Rate Loans. Any Lender may make, carry, or
transfer LIBOR Rate Loans at, to, or for the account of any of its branch
offices or the office of an Affiliate of such Lender.

 

(e)               Assumptions Concerning Funding of LIBOR Rate Loans.
Calculation of all amounts payable to a Lender under this Section 2.17 and under
Section 2.18 shall be made as though such Lender had actually funded each of its
relevant LIBOR Rate Loans through the purchase of a LIBOR deposit bearing
interest at the rate obtained pursuant to clause (a)(i) of the definition of
Adjusted LIBOR Rate in an amount equal to the amount of such LIBOR Rate Loan and
having a maturity comparable to the relevant Interest Period and through the
transfer of such LIBOR deposit from an offshore office of such Lender to a
domestic office of such Lender in the United States of America; provided, that
each Lender may fund each of its LIBOR Rate Loans in any manner it sees fit, and
the foregoing assumptions shall be utilized only for the purposes of calculating
amounts payable under this Section 2.17 and under Section 2.18.

 



- 53 -

 

 

Section 2.18        Increased Costs.

 

(a)               Compensation For Increased Costs and Taxes. Subject to the
provisions of Section 2.19 (which shall be controlling with respect to the
matters covered thereby), in the event that any Lender shall determine (which
determination shall, absent manifest error, be final and conclusive and binding
upon all parties hereto) that any law, treaty, or governmental rule, regulation,
or order, or any change therein or in the interpretation, administration, or
application thereof (including the introduction of any new law, treaty, or
governmental rule, regulation, or order), or any determination of a court or
Governmental Authority, in each case that becomes effective after the date
hereof, or compliance by such Lender with any guideline, request, or directive
issued or made after the date hereof by any central bank or other governmental
or quasi-Governmental Authority (whether or not having the force of law):
(i) subjects such Lender (or its applicable lending office) to any additional
Tax (other than Indemnified Tax, Other Tax or any Excluded Tax) with respect to
this Agreement or any of the other Loan Documents or any of its obligations
hereunder or thereunder or any payments to such Lender (or its applicable
lending office) of principal, interest, fees or any other amounts payable
hereunder, (ii) imposes, modifies, or holds applicable any reserve (including
any marginal, emergency, supplemental, special, or other reserve), special
deposit, compulsory loan, FDIC insurance, or similar requirement against assets
held by, or deposits or other liabilities in or for the account of, or advances
or loans by, or other credit extended by, or any other acquisition of funds by,
any office of such Lender (other than any such reserve or other requirements
with respect to LIBOR Rate Loans that are reflected in the definition of
Adjusted LIBOR Rate), or (iii) imposes any other condition (other than with
respect to a Tax matter) on or affecting such Lender (or its applicable lending
office) or its obligations hereunder or the London interbank market; and the
result of any of the foregoing is to increase the cost to such Lender of
agreeing to make, making, or maintaining Loans hereunder or to reduce any amount
received or receivable by such Lender (or its applicable lending office) with
respect thereto; then, in any such case, Borrower shall promptly pay to such
Lender, upon receipt of the statement referred to in the next sentence, such
additional amount or amounts (in the form of an increased rate of, or a
different method of calculating, interest or otherwise as such Lender shall
determine in its reasonable discretion) as may be necessary to compensate such
Lender for any such increased cost or reduction in amounts received or
receivable hereunder. Such Lender shall deliver to Borrower (with a copy to
Administrative Agent) a written statement, setting forth in reasonable detail
the basis for calculating the additional amounts owed to such Lender under this
Section 2.18(a), which statement shall be conclusive and binding upon all
parties hereto absent manifest error.

 



- 54 -

 

 

Section 2.19        Taxes; Withholding, etc.

 

(a)               Withholding of Taxes. All sums payable by any Loan Party
hereunder and under the other Loan Documents shall (except to the extent
required by applicable law) be paid free and clear of, and without any deduction
or withholding on account of, any Tax, other than (i) Taxes imposed on or
measured by the recipient’s net income (however denominated), franchise Taxes,
and branch profits Taxes, imposed on the recipient, in each case, (A) as a
result of such recipient being organized under the laws of, having its principal
office in, or, in the case of any Lender, its applicable lending office is
located in, the jurisdiction imposing such Tax (or any political subdivision
thereof), or (B) as the result of any present or former connection between such
recipient and the jurisdiction imposing such Tax (other than connections arising
from such recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, or engaged in any other transaction pursuant to, or enforced
any, Loan Document) (Taxes described in this clause (i)(B), “Other Connection
Taxes”), (ii) in the case of a Lender, United States federal income withholding
Taxes imposed on amounts payable to or for the account of such Lender pursuant
to a law in effect on the date on which (x) such Lender becomes a party hereto
or acquires an interest in the Loan (other than pursuant to an assignment
request by a Loan Party under Section 2.22), or (y) such Lender changes its
lending office, except that this clause (ii) shall not apply to the extent that,
pursuant to this Section 2.19, amounts with respect to such Taxes were payable
either to such Lender’s assignor immediately before such Lender became a party
hereto or to such Lender immediately before it changed its lending office,
(iii) Taxes attributable to such recipient’s failure to comply with Section
2.19(d), and (iv) Taxes imposed under FATCA (all such excluded Taxes,
collectively or individually, “Excluded Taxes” and all such non-excluded Taxes,
collectively or individually, “Indemnified Taxes”). If any Loan Party or any
other Person is required by applicable law to make any deduction or withholding
on account of any Indemnified Tax or Other Tax from any sum paid or payable by
any Loan Party to any Agent or any Lender under any of the Loan Documents:
(1) Borrower shall notify Administrative Agent of any such requirement as soon
as reasonably practicable after Borrower becomes aware of it, (2) Borrower shall
timely pay any such Tax, (3) the sum payable by such Loan Party shall be
increased to the extent necessary to ensure that, after the making of that
deduction, withholding, or payment, such Agent or such Lender, as the case may
be, receives on the due date an amount equal to what it would have received had
no such deduction, withholding, or payment been required or made, and (4) within
thirty days after paying any sum from which it is required by law to make any
deduction or withholding, Borrower shall deliver to Administrative Agent the
original or a certified copy of a receipt issued by the applicable Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Administrative
Agent.

 

(b)               Other Taxes. The Loan Parties shall pay to the relevant
Governmental Authorities any present or future stamp or documentary, intangible,
recording, filing or similar Taxes that arise from any payment made hereunder or
from the execution, delivery, performance, enforcement or registration of, from
the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement or any other Loan Document, except any such Taxes
that are Other Connection Taxes imposed with respect to an assignment (other
than an assignment made pursuant to Section 2.22) (“Other Taxes”). Within thirty
days after paying any such Other Taxes, each Loan Party shall deliver to
Administrative Agent the original or a certified copy of a receipt issued by
such Governmental Authority evidencing such payment, a copy of the return
reporting such payment or other evidence of such payment reasonably satisfactory
to the Administrative Agent.

 



- 55 -

 

 

(c)               Tax Indemnification. The Loan Parties hereby jointly and
severally indemnify and agree to hold each Agent and Lender harmless from and
against all Indemnified Taxes and (without duplication) Other Taxes (including,
without limitation, Indemnified Taxes and Other Taxes imposed on any amounts
payable under this Section 2.19) paid by such Person, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally asserted by the
relevant Governmental Authority. Such indemnification shall be paid within ten
(10) days from the date on which any Agent or Lender makes written demand
therefor specifying in reasonable detail the nature and amount of such
Indemnified Taxes or Other Taxes.

 

(d)               Evidence of Exemption From or Reduction of U.S. Withholding
Tax.

 

(i)                        Any Lender that is entitled to an exemption from or
reduction of withholding Tax with respect to payments made under any Loan
Document shall deliver to a Loan Party and the Administrative Agent, at the time
or times reasonably requested by a Loan Party or the Administrative Agent, such
properly completed and executed documentation reasonably requested by a Loan
Party or the Administrative Agent as will permit such payments to be made
without withholding or at a reduced rate of withholding. In addition, any
Lender, if reasonably requested by a Loan Party or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by a Loan Party or the Administrative Agent as will enable
a Loan Party or the Administrative Agent to determine whether or not such Lender
is subject to backup withholding or information reporting requirements.
Notwithstanding anything to the contrary in the preceding two sentences, the
completion, execution and submission of such documentation (other than such
documentation set forth in paragraphs (ii), (iv) and (v) of this Section) shall
not be required if in the Lender’s reasonable judgment such completion,
execution or submission would subject such Lender to any material unreimbursed
cost or expense or would materially prejudice the legal or commercial position
of such Lender.

 

(ii)                        Each Lender that is not a United States Person (as
such term is defined in Section 7701(a)(30) of the Internal Revenue Code) for
United States federal income tax purposes (a “Non-US Lender”) shall deliver to
Administrative Agent (for transmission to Borrower upon Borrower’s written
request), on or prior to the Closing Date (in the case of each Lender listed on
the signature pages hereof on the Closing Date) or on or prior to the date such
Person becomes a Lender hereunder, and at such other times as may be necessary
in the determination of Administrative Agent (in its reasonable exercise of its
discretion) or upon the reasonable request of a Loan Party, (i) two original
copies of Internal Revenue Service Form W-8IMY (with appropriate attachments),
W-8BEN or W-8BEN-E, or W-8ECI (or any successor forms), as applicable, properly
completed and duly executed by such Lender to establish that such Lender is not
subject to, or is subject to a reduced rate of, deduction or withholding of
United States federal income tax with respect to any payments to such Lender of
principal, interest, fees, or other amounts payable under any of the Loan
Documents, and (ii) if such Lender is claiming exemption from United States
federal income tax under Section 871(h) or 881(c) of the Internal Revenue Code,
a Certificate Regarding Non-Bank Status, properly completed and duly executed by
such Lender. Each Lender required to deliver any forms or certificates with
respect to United States federal income tax withholding matters pursuant to this
Section 2.19(d) hereby agrees, from time to time after the initial delivery by
such Lender of such forms or certificates, whenever a lapse in time or change in
circumstances renders such forms or certificates obsolete or inaccurate in any
material respect, that such Lender shall deliver to Administrative Agent (for
transmission to Borrower) two new original copies of Internal Revenue Service
Form W-8IMY (with appropriate attachments thereto), W-8BEN or W-8BEN-E, or
W-8ECI, as applicable, and, if applicable, a Certificate Regarding Non-Bank
Status (or any successor forms), as the case may be, properly completed and duly
executed by such Lender, or promptly notify Administrative Agent and Borrower of
its inability to deliver any such forms or certificates. Notwithstanding the
above, a Non-US Lender shall not be required to deliver any form pursuant to
this Section 2.19(d)(ii) that such Non-US Lender is not legally able to deliver.

 



- 56 -

 

 

(iii)                        Any Non-US Lender shall, to the extent it is
legally entitled to do so, deliver to Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or about the
date on which such Non-US Lender becomes a Lender under this Agreement (and from
time to time thereafter upon the reasonable request of a Loan Party or the
Administrative Agent), executed copies of any other form prescribed by
applicable law as a basis for claiming exemption from or a reduction in United
States federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable law to permit a Loan Party or
the Administrative Agent to determine the withholding or deduction required to
be made.

 

(iv)                        If a payment made to a Lender under any Loan
Document would be subject to United States federal withholding Tax imposed by
FATCA if such Lender were to fail to comply with the applicable reporting
requirements of FATCA (including those contained in Section 1471(b) or 1472(b)
of the Internal Revenue Code, as applicable), such Lender shall deliver to
Borrower and Administrative Agent at the time or times prescribed by law and at
such time or times reasonably requested by a Loan Party or Administrative Agent
such documentation prescribed by applicable law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Internal Revenue Code) and such additional
documentation reasonably requested by a Loan Party or Administrative Agent as
may be necessary for the Loan Party and Administrative Agent to comply with
their obligations under FATCA and to determine that such Lender has complied
with such Lender’s obligations under FATCA or to determine the amount to deduct
and withhold from such payment. Solely for purposes of this Section 2.19(d)(iv),
FATCA shall include any amendments made to FATCA after the date of this
Agreement. Notwithstanding the above, a Lender shall not be required to deliver
any form or other form of documentation pursuant to this Section 2.19(d)(iv)
that such Non-US Lender is not legally able to deliver.

 

(v)                        Each Lender that is a United States Person (as such
term is defined in Section 7701(a)(30) of the Internal Revenue Code) for United
States federal income tax purposes shall deliver to Administrative Agent (for
transmission to Borrower), on or prior to the Closing Date (in the case of each
such Lender listed on the signature pages hereof on the Closing Date) or on or
prior to the date such Person becomes a Lender hereunder, and at such other
times as may be necessary in the determination of Administrative Agent (in its
reasonable exercise of its discretion) or upon the reasonable request of a Loan
Party, two original copies of Internal Revenue Service Form W-9 (or any
successor forms) properly completed and duly executed by such Lender to
establish that such Lender is not subject to United States backup withholding
taxes with respect to any payments to such Lender of principal, interest, fees,
or other amounts payable under any of the Loan Documents.

 

(e)               Treatment of Certain Refunds. If any party determines, in its
sole discretion exercised in good faith, that it has received a refund of any
Taxes as to which it has been indemnified pursuant to this Section 2.19
(including by the payment of additional amounts pursuant to this Section 2.19),
it shall pay to the indemnifying party an amount equal to such refund (but only
to the extent of indemnity payments made under this Section 2.19 with respect to
the Taxes giving rise to such refund), net of all out-of-pocket expenses
(including Taxes) of such indemnified party and without interest (other than any
interest paid by the relevant Governmental Authority with respect to such
refund). Such indemnifying party, upon the request of such indemnified party,
shall repay to such indemnified party the amount paid over pursuant to this
paragraph (e) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority. Notwithstanding
anything to the contrary in this paragraph (e), in no event will the indemnified
party be required to pay any amount to an indemnifying party pursuant to this
paragraph (e) the payment of which would place the indemnified party in a less
favorable net after-Tax position than the indemnified party would have been in
if the Tax subject to indemnification and giving rise to such refund had not
been deducted, withheld or otherwise imposed and the indemnification payments or
additional amounts with respect to such Tax had never been paid. This paragraph
shall not be construed to require any indemnified party to make available its
Tax returns (or any other information relating to its Taxes that it deems
confidential) to the indemnifying party or any other Person.

 



- 57 -

 

 

(f)                Survival. Each party’s obligations under this Section 2.19
shall survive the resignation or replacement of the Administrative Agent or any
assignment of rights by, or the replacement of, a Lender, the termination of the
Commitments and the repayment, satisfaction or discharge of all obligations
under any Loan Document.

 

(g)               For purposes of this Section 2.19, “applicable law” shall
include FATCA.

 

Section 2.20        Obligation to Mitigate. Each Lender agrees that, as promptly
as practicable after the officer of such Lender responsible for administering
its Loans, as the case may be, becomes aware of the occurrence of an event or
the existence of a condition that would cause such Lender to become an Affected
Lender or that would entitle such Lender to receive payments under Section 2.17,
2.18, or 2.19, it will, to the extent not inconsistent with the internal
policies of such Lender and any applicable legal or regulatory restrictions, use
reasonable efforts to (a) make, issue, fund, or maintain its Credit Extensions,
including any Affected Loans, through another office of such Lender or (b) take
such other measures as such Lender may deem reasonable, if as a result thereof
the circumstances which would cause such Lender to be an Affected Lender would
cease to exist or the additional amounts which would otherwise be required to be
paid to such Lender pursuant to Section 2.17, 2.18, or 2.19 would be materially
reduced and if, as determined by such Lender in its sole discretion, the making,
funding, or maintaining of such Loans through such other office or in accordance
with such other measures, as the case may be, would not otherwise adversely
affect such Loans or the interests of such Lender; provided, that such Lender
will not be obligated to utilize such other office pursuant to this Section 2.20
unless Borrower agrees to pay all incremental expenses incurred by such Lender
as a result of utilizing such other office as described above. A certificate as
to the amount of any such expenses payable by Borrower pursuant to this Section
2.20 (setting forth in reasonable detail the basis for requesting such amount)
submitted by such Lender to Borrower (with a copy to Administrative Agent) shall
be conclusive absent manifest error.

 

Section 2.21        Defaulting Lenders. Anything contained herein to the
contrary notwithstanding, in the event that any Lender violates any provision of
Section 9.05(c), or, other than at the direction or request of any regulatory
agency or authority, defaults (in each case, a “Defaulting Lender”) in its
obligation to fund (a “Funding Default”) any Term Loan (in each case, a
“Defaulted Loan”), then (a) during any Default Period with respect to such
Defaulting Lender, such Defaulting Lender shall be deemed not to be a “Lender”
for purposes of voting on any matters (including the granting of any consents or
waivers) with respect to any of the Loan Documents, and (b) to the extent
permitted by applicable law, until such time as the Default Excess, if any, with
respect to such Defaulting Lender shall have been reduced to zero, (i) any
voluntary prepayment of the Term Loans shall, if Administrative Agent so directs
at the time of making such voluntary prepayment, be applied to the Term Loans of
other Lenders as if such Defaulting Lender had no Term Loans outstanding and the
outstanding Term Loans of such Defaulting Lender were zero and (ii) any
mandatory prepayment of the Term Loans shall, if Administrative Agent so directs
at the time of making such mandatory prepayment, be applied to the Term Loans of
other Lenders (but not to the Term Loans of such Defaulting Lender) as if such
Defaulting Lender had funded all Defaulted Loans of such Defaulting Lender, it
being understood and agreed that Borrower shall be entitled to retain any
portion of any mandatory prepayment of the Term Loans that is not paid to such
Defaulting Lender solely as a result of the operation of the provisions of this
clause (b). No Term Loan Commitment of any Lender shall be increased or
otherwise affected, and, except as otherwise expressly provided in this Section
2.21, performance by Borrower of its obligations hereunder and the other Loan
Documents shall not be excused or otherwise modified as a result of any Funding
Default or the operation of this Section 2.21. The rights and remedies against a
Defaulting Lender under this Section 2.21 are in addition to other rights and
remedies which Borrower may have against such Defaulting Lender with respect to
any Funding Default and which Administrative Agent or any Lender may have
against such Defaulting Lender with respect to any Funding Default or violation
of Section 9.05(c).

 



- 58 -

 

 

Section 2.22        Removal or Replacement of a Lender. Anything contained
herein to the contrary notwithstanding, in the event that: (a) (i) any Lender
(an “Increased Cost Lender”) shall give notice to Borrower that such Lender is
an Affected Lender or that such Lender is entitled to receive payments under
Section 2.18, 2.19, or 2.20, (ii) the circumstances which have caused such
Lender to be an Affected Lender or which entitle such Lender to receive such
payments shall remain in effect, and (iii) such Lender shall fail to withdraw
such notice within five Business Days after Borrower’s request for such
withdrawal, (b) (i) any Lender shall become a Defaulting Lender, (ii) the
Default Period for such Defaulting Lender shall remain in effect, and (iii) such
Defaulting Lender shall fail to cure the default as a result of which it has
become a Defaulting Lender within five Business Days after Borrower’s request
that it cure such default, or (c) in connection with any proposed amendment,
modification, termination, waiver, or consent with respect to any of the
provisions hereof as contemplated by Section 10.05(b), the consent of
Administrative Agent and Required Lenders shall have been obtained but the
consent of one or more of such other Lenders (each a “Non-Consenting Lender”)
whose consent is required shall not have been obtained; then, with respect to
each such Increased Cost Lender, Defaulting Lender, or Non-Consenting Lender
(the “Terminated Lender”), Administrative Agent may (which, in the case of an
Increased Cost Lender, only after receiving written request from Borrower to
remove such Increased Cost Lender), by giving written notice to Borrower and any
Terminated Lender of its election to do so, elect to cause such Terminated
Lender (and such Terminated Lender hereby irrevocably agrees) to assign its
outstanding Loans and Commitments, if any, in full to one or more Eligible
Assignees (each a “Replacement Lender”) in accordance with the provisions of
Section 10.06, and Terminated Lender shall pay any fees payable thereunder in
connection with such assignment; provided, that (A) on the date of such
assignment, the Replacement Lender shall pay to Terminated Lender an amount
equal to the sum of (1) an amount equal to the principal of, and all accrued
interest on, all outstanding Loans of the Terminated Lender, together with, in
the case of a Non-Consenting Lender, the Applicable Prepayment Premium with
respect thereto (as if such Loans had been prepaid to such Non-Consenting Lender
pursuant to Section 2.12 hereof) and (2) an amount equal to all accrued, but
theretofore unpaid fees owing to such Terminated Lender pursuant to Section
2.10, (B) on the date of such assignment, Borrower shall pay any amounts payable
to such Terminated Lender pursuant to Section 2.18 or 2.19, and (C) in the event
such Terminated Lender is a Non-Consenting Lender, each Replacement Lender shall
consent, at the time of such assignment, to each matter in respect of which such
Terminated Lender was a Non-Consenting Lender. Upon the prepayment of all
amounts owing to any Terminated Lender and the termination of such Terminated
Lender’s Commitments, if any, such Terminated Lender shall no longer constitute
a “Lender” for purposes hereof; provided, that any rights of such Terminated
Lender to indemnification hereunder shall survive as to such Terminated Lender.

 



- 59 -

 

 

Section 2.23        Joint and Several Liability of Borrower.

 

(a)               Each Borrower is accepting joint and several liability
hereunder and under the other Loan Documents in consideration of the financial
accommodations to be provided by Administrative Agent and Lenders under this
Agreement, for the mutual benefit, directly and indirectly, of each Borrower and
in consideration of the undertakings of the other Borrower to accept joint and
several liability for the Obligations.

 

(b)               Each Borrower, jointly and severally, hereby irrevocably and
unconditionally accepts, not merely as a surety but also as a co-debtor, joint
and several liability with the other Borrower, with respect to the payment and
performance of all of the Obligations (including any Obligations arising under
this Section 2.23), it being the intention of the parties hereto that all the
Obligations shall be the joint and several obligations of each Borrower without
preferences or distinction among them. Accordingly, each Borrower hereby waives
any and all suretyship defenses that would otherwise be available to such
Borrower under applicable law.

 

(c)               If and to the extent that any Borrower shall fail to make any
payment with respect to any of the Obligations as and when due, whether upon
maturity, acceleration, or otherwise, or to perform any of the Obligations in
accordance with the terms thereof, then in each such event the other Borrower
will make such payment with respect to, or perform, such Obligations until such
time as all of the Obligations are paid in full, and without the need for
demand, protest, or any other notice or formality.

 

(d)               The Obligations of each Borrower under the provisions of this
Section 2.23 constitute the absolute and unconditional, full recourse
Obligations of each Borrower enforceable against each Borrower to the full
extent of its properties and assets, irrespective of the validity, regularity or
enforceability of the provisions of this Agreement (other than this Section
2.23(d)) or any other circumstances whatsoever.

 



- 60 -

 

 

(e)               Without limiting the generality of the foregoing and except as
otherwise expressly provided in this Agreement, each Borrower hereby waives
presentments, demands for performance, protests and notices, including notices
of acceptance of its joint and several liability, notice of any portion of the
Term Loans issued under or pursuant to this Agreement, notice of the occurrence
of any Default, Event of Default, notices of nonperformance, notices of protest,
notices of dishonor, notices of acceptance of this Agreement, notices of the
existence, creation, or incurring of new or additional Obligations or other
financial accommodations or of any demand for any payment under this Agreement,
notice of any action at any time taken or omitted by Administrative Agent or
Lenders under or in respect of any of the Obligations, any right to proceed
against any other Borrower or any other Person, to proceed against or exhaust
any security held from any other Borrower or any other Person, to protect,
secure, perfect, or insure any security interest or Lien on any property subject
thereto or exhaust any right to take any action against any other Borrower, any
other Person, or any collateral, to pursue any other remedy in Administrative
Agent or any Lender’s power whatsoever, any requirement of diligence or to
mitigate damages and, generally, to the extent permitted by applicable law, all
demands, notices and other formalities of every kind in connection with this
Agreement (except as otherwise provided in this Agreement), any right to assert
against Administrative Agent or any Lender, any defense (legal or equitable),
set-off, counterclaim, or claim which each Borrower may now or at any time
hereafter have against any other Borrower or any other party liable to
Administrative Agent or any Lender, any defense, set-off, counterclaim, or
claim, of any kind or nature, arising directly or indirectly from the present or
future lack of perfection, sufficiency, validity, or enforceability of the
Obligations or any security therefor, and any right or defense arising by reason
of any claim or defense based upon an election of remedies by Administrative
Agent or any Lender including any defense based upon an impairment or
elimination of such Borrower’s rights of subrogation, reimbursement,
contribution, or indemnity of such Borrower against any other Borrower. Without
limiting the generality of the foregoing, each Borrower hereby assents to, and
waives notice of, any extension or postponement of the time for the payment of
any of the Obligations, the acceptance of any payment of any of the Obligations,
the acceptance of any partial payment thereon, any waiver, consent or other
action or acquiescence by Administrative Agent or Lenders at any time or times
in respect of any default by any Borrower in the performance or satisfaction of
any term, covenant, condition or provision of this Agreement, any and all other
indulgences whatsoever by Administrative Agent or Lenders in respect of any of
the Obligations, and the taking, addition, substitution or release, in whole or
in part, at any time or times, of any security for any of the Obligations or the
addition, substitution or release, in whole or in part, of any Borrower. Without
limiting the generality of the foregoing, each Borrower assents to any other
action or delay in acting or failure to act on the part of Administrative Agent
or any Lender with respect to the failure by any Borrower to comply with any of
its respective Obligations, including any failure strictly or diligently to
assert any right or to pursue any remedy or to comply fully with applicable laws
or regulations thereunder, which might, but for the provisions of this Section
2.23 afford grounds for terminating, discharging or relieving any Borrower, in
whole or in part, from any of its Obligations under this Section 2.23, it being
the intention of each Borrower that, so long as any of the Obligations hereunder
remain unsatisfied, the Obligations of each Borrower under this Section 2.23
shall not be discharged except by performance and then only to the extent of
such performance. The Obligations of each Borrower under this Section 2.23 shall
not be diminished or rendered unenforceable by any winding up, reorganization,
arrangement, liquidation, reconstruction or similar proceeding with respect to
any other Borrower, Administrative Agent or any Lender. Each Borrower waives, to
the fullest extent permitted by law, the benefit of any statute of limitations
affecting its liability hereunder or the enforcement hereof. Any payment by any
Borrower or other circumstance which operates to toll any statute of limitations
as to any Borrower shall operate to toll the statute of limitations as to each
Borrower. Each Borrower waives any defense based on or arising out of any
defense of any Borrower or any other Person, other than payment of the
Obligations to the extent of such payment, based on or arising out of the
disability of any Borrower or any other Person, or the validity, legality, or
unenforceability of the Obligations or any part thereof from any cause, or the
cessation from any cause of the liability of any Borrower other than payment of
the Obligations to the extent of such payment. Agent may, at the election of the
Required Lenders, foreclose upon any Collateral held by Administrative Agent by
one or more judicial or non-judicial sales or other dispositions, whether or not
every aspect of any such sale is commercially reasonable or otherwise fails to
comply with applicable law or may exercise any other right or remedy
Administrative Agent or any Lender may have against any Borrower or any other
Person, or any security, in each case, without affecting or impairing in any way
the liability of any Borrower hereunder except to the extent the Obligations
have been paid.

 



- 61 -

 

 

(f)                Each Borrower represents and warrants to Administrative Agent
and Lenders that such Borrower is currently informed of the financial condition
of Borrower and of all other circumstances which a diligent inquiry would reveal
and which bear upon the risk of nonpayment of the Obligations. Each Borrower
further represents and warrants to Administrative Agent and Lenders that such
Borrower has read and understands the terms and conditions of the Loan
Documents. Each Borrower hereby covenants that such Borrower will continue to
keep informed of Borrower’s financial condition and of all other circumstances
which bear upon the risk of nonpayment or nonperformance of the Obligations.

 

(g)               The provisions of this Section 2.23 are made for the benefit
of Administrative Agent, each Lender, and their respective successors and
assigns, and may be enforced by it or them from time to time against any or all
Borrowers as often as occasion therefor may arise and without requirement on the
part of Administrative Agent, any Lender, or any of their successors or assigns
first to marshal any of its or their claims or to exercise any of its or their
rights against any Borrower or to exhaust any remedies available to it or them
against any Borrower or to resort to any other source or means of obtaining
payment of any of the Obligations hereunder or to elect any other remedy. The
provisions of this Section 2.23 shall remain in effect until all of the
Obligations shall have been paid in full or otherwise fully satisfied. If at any
time, any payment, or any part thereof, made in respect of any of the
Obligations, is rescinded or must otherwise be restored or returned by
Administrative Agent or any Lender upon the insolvency, bankruptcy or
reorganization of any Borrower, or otherwise, the provisions of this Section
2.23 will forthwith be reinstated in effect, as though such payment had not been
made.

 

(h)               Each Borrower hereby agrees that it will not enforce any of
its rights that arise from the existence, payment, performance or enforcement of
the provisions of this Section 2.23, including rights of subrogation,
reimbursement, exoneration, contribution or indemnification and any right to
participate in any claim or remedy of Administrative Agent or any Lender against
any Borrower, whether or not such claim, remedy or right arises in equity or
under contract, statute or common law, including the right to take or receive
from any Borrower, directly or indirectly, in cash or other property or by
set-off or in any other manner, payment or security solely on account of such
claim, remedy or right, unless and until such time as all of the Obligations
have been paid in full in cash. Any claim which any Borrower may have against
any other Borrower with respect to any payments to Administrative Agent or any
Lender hereunder are hereby expressly made subordinate and junior in right of
payment, without limitation as to any increases in the Obligations arising
hereunder or thereunder, to the prior payment in full in cash of the Obligations
and, in the event of any insolvency, bankruptcy, receivership, liquidation,
reorganization or other similar proceeding under the laws of any jurisdiction
relating to any Borrower, its debts or its assets, whether voluntary or
involuntary, all such Obligations shall be paid in full in cash before any
payment or distribution of any character, whether in cash, securities or other
property, shall be made to any other Borrower therefor. If any amount shall be
paid to any Borrower in violation of the immediately preceding sentence, such
amount shall be held in trust for the benefit of Administrative Agent and the
Lenders, and shall forthwith be paid to Administrative Agent to be credited and
applied to the Obligations and all other amounts payable under this Agreement,
whether matured or unmatured, in accordance with the terms of this Agreement, or
to be held as Collateral for any Obligations or other amounts payable under this
Agreement thereafter arising.  Notwithstanding anything to the contrary
contained in this Agreement, no Borrower may exercise any rights of subrogation,
contribution, indemnity, reimbursement or other similar rights against, and may
not proceed or seek recourse against or with respect to any property or asset
of, any other Borrower (the “Foreclosed Borrower”), including after payment in
full of the Obligations, if all or any portion of the Obligations have been
satisfied in connection with an exercise of remedies in respect of the Capital
Stock of such Foreclosed Borrower whether pursuant to this Agreement or
otherwise.

 



- 62 -

 

 

(i)                 Each Borrower hereby acknowledges and affirms that it
understands that to the extent the Obligations are secured by Real Property (as
such term is defined in the Security Agreement) located in California, Borrower
shall be liable for the full amount of the liability hereunder notwithstanding
the foreclosure on such Real Property by trustee sale or any other reason
impairing such Borrower’s right to proceed against any other Loan Party.  In
accordance with Section 2856 of the California Civil Code or any similar laws of
any other applicable jurisdiction, each Borrower hereby waives until such time
as the Obligations have been paid in full:

 

(i)                        all rights of subrogation, reimbursement,
indemnification, and contribution and any other rights and defenses that are or
may become available to Borrower by reason of Sections 2787 to 2855, inclusive,
2899, and 3433 of the California Civil Code or any similar laws of any other
applicable jurisdiction;

 

(ii)                        all rights and defenses that Borrower may have
because the Obligations are secured by Real Property (as such term is defined in
the Security Agreement) located in California, meaning, among other things,
that: (A) Administrative Agent and the Lenders may collect from Borrower without
first foreclosing on any real or personal property collateral pledged by any
Loan Party, and (B) if Administrative Agent, on behalf of the Lenders,
forecloses on any Real Property (as such term is defined in the Security
Agreement) pledged by any Loan Party, (1) the amount of the Obligations may be
reduced only by the price for which that collateral is sold at the foreclosure
sale, even if the collateral is worth more than the sale price, and (2)
Administrative Agent and the Lenders may collect from the Loan Parties even if,
by foreclosing on the Real Property (as such term is defined in the Security
Agreement), Administrative Agent or the Lenders have destroyed or impaired any
right Borrower may have to collect from any other Loan Party, it being
understood that this is an unconditional and irrevocable waiver of any rights
and defenses Borrower may have because the Obligations are secured by Real
Property (including any rights or defenses based upon Sections 580a, 580d, or
726 of the California Code of Civil Procedure or any similar laws of any other
applicable jurisdiction); and

 



- 63 -

 

 

(iii)                        all rights and defenses arising out of an election
of remedies by Administrative Agent and the Lenders, even though that election
of remedies, such as a nonjudicial foreclosure with respect to security for the
Obligations, has destroyed Borrower’s rights of subrogation and reimbursement
against any other Loan Party by the operation of Section 580d of the California
Code of Civil Procedure or any similar laws of any other applicable jurisdiction
or otherwise.

 

Section 2.24        Lead Borrower. Each Borrower hereby irrevocably appoints
Lead Borrower as the borrowing agent and attorney-in-fact for each Borrower,
which appointment shall remain in full force and effect unless and until
Administrative Agent shall have received prior written notice signed by each
Borrower that such appointment has been revoked and that another Borrower has
been appointed Lead Borrower. Each Borrower hereby irrevocably appoints and
authorizes Lead Borrower (a) to provide Administrative Agent with all notices
with respect to Term Loans obtained for the benefit of any Borrower and all
other notices and instructions under this Agreement and (b) to take such action
as Lead Borrower deems appropriate on its behalf to carry out the purposes of
this Agreement. It is understood that the handling of the Term Loans and the
Collateral of Loan Parties in a combined fashion, as more fully set forth
herein, is done solely as an accommodation to Borrower in order to utilize the
collective borrowing powers of Borrower in the most efficient and economical
manner and at their request, and that Administrative Agent shall not incur any
liability to any Borrower as a result hereof. Each Borrower expects to derive
benefit, directly or indirectly, from the handling of Term Loans and the
Collateral in a combined fashion since the successful operation of each Borrower
is dependent on the continued successful performance of the integrated group. To
induce Administrative Agent to do so, and in consideration thereof, each
Borrower hereby jointly and severally agrees to indemnify Administrative Agent
and hold it harmless against any and all liability, expense, loss or claim of
damage or injury, made against Administrative Agent by any Borrower or by any
third party whosoever, arising from or incurred by reason of (a) the handling of
the Collateral of Loan Parties as herein provided, (b) Administrative Agent
relying on any instructions of Lead Borrower, or (c) any other action taken by
Administrative Agent hereunder or under the other Loan Documents, except that
Borrower will have no liability under this Section 2.24 with respect to any
liability that has been finally determined by a court of competent jurisdiction
if such liability resulted solely from the gross negligence or willful
misconduct of Administrative Agent.

 

ARTICLE III

CONDITIONS PRECEDENT

 

Section 3.01        Closing Date. The obligation of each Lender to make a Credit
Extension on the Closing Date is subject to the satisfaction, or waiver in
accordance with Section 10.05, of the following conditions on or before the
Closing Date:

 

(a)               Loan Documents. Administrative Agent shall have received
copies of each Loan Document executed by each applicable Loan Party.

 

(b)               Organizational Documents; Incumbency. Administrative Agent
shall have received (i)  copies of each Organizational Document executed by each
Loan Party, as applicable, and, to the extent applicable, certified as of a
recent date by the appropriate governmental official, each dated the Closing
Date or a recent date prior thereto, (ii) signature and incumbency certificates
of the officers of such Person executing the Loan Documents to which it is a
party, (iii) resolutions of the Board or similar governing body of each Loan
Party approving and authorizing the execution, delivery, and performance of this
Agreement and the other Loan Documents to which it is a party or by which it or
its assets may be bound as of the Closing Date, certified as of the Closing Date
by its secretary or an assistant secretary or other similar responsible officer
as being in full force and effect without modification or amendment, (iv) a good
standing certificate from the applicable Governmental Authority of each Loan
Party’s jurisdiction of incorporation, organization, or formation dated a recent
date prior to the Closing Date and (v) such other documents as Administrative
Agent my reasonably request.

 



- 64 -

 

 

(c)               Consummation of Transactions Contemplated by the Transaction
Documents.

 

(i)                        Each of the Closing Date Merger and the other
transactions contemplated by the Transaction Documents shall have been
consummated in all material respects in accordance with the terms of the Closing
Date Merger Agreement.

 

(ii)                        Administrative Agent shall have received a fully
executed or conformed copy of each material Transaction Document and any
material documents executed in connection therewith, and each Transaction
Document shall be in full force and effect.

 

(d)               Existing Indebtedness. On the Closing Date, Parent and its
Subsidiaries shall have (i) repaid in full all Existing Indebtedness,
(ii) terminated any commitments to lend or make other extensions of credit
thereunder, (iii) delivered to Administrative Agent (or filed directly) all
documents or instruments necessary to release all Liens securing Existing
Indebtedness or other obligations of Parent and its Subsidiaries thereunder
being repaid on the Closing Date, and (iv) made arrangements satisfactory to
Administrative Agent with respect to the cancellation of any letters of credit
outstanding thereunder or the provision of cash collateral to support the
obligations of Parent and its Subsidiaries with respect thereto.

 

(e)               Sources and Uses. On or prior to the Closing Date, Borrower
shall have delivered to Administrative Agent Borrower’s reasonable best estimate
of all sources and uses of Cash and other proceeds on the Closing Date.

 

(f)                Governmental Authorizations and Consents. Each Loan Party
shall have obtained all Governmental Authorizations and all consents of other
Persons necessary in connection with the consummation transactions contemplated
by the Loan Documents and the Transaction Documents except where the failure to
obtain such consent could not reasonably be expected to have a Material Adverse
Effect, and each of the foregoing shall be in full force and effect and in form
and substance satisfactory to Administrative Agent.

 

(g)               Personal Property Collateral. In order to create in favor of
Collateral Agent, for the benefit of Secured Parties, a valid, perfected First
Priority security interest in personal property Collateral, Collateral Agent
shall have received:

 

(i)                        evidence satisfactory to Collateral Agent of the
compliance by each Loan Party of its obligations under the Security Agreement
and the other Collateral Documents (including, without limitation, its
obligations to authorize or execute, as the case may be, and deliver UCC
financing statements, originals of securities, instruments and chattel paper,
and any agreements governing deposit and/or securities accounts as provided
therein and a duly executed authorization to pre-file UCC-1 financing
statements), together with (A) appropriate financing statements on Form UCC-1
duly filed in such office or offices as may be necessary or, in the opinion of
Collateral Agent, desirable to perfect the security interests purported to be
created by each Security Agreement, and (B) evidence satisfactory to Collateral
Agent of the filing of such UCC-1 financing statements,

 



- 65 -

 

 

(ii)                        original certificates (if any) with respect to all
of the Capital Stock issued by any of the Loan Parties, together with undated
powers executed in blank with respect thereto (provided, that any such
certificates issued by the Lead Borrower and its Subsidiaries required to be
delivered shall be delivered on the Closing Date to the extent timely received
from the Lead Borrower and its Subsidiaries after using commercially reasonable
efforts to obtain them), and

 

(iii)                        A completed Perfection Certificate dated the
Closing Date and executed by an Authorized Officer of each Loan Party, together
with all attachments contemplated thereby.

 

(h)               Financial Statements; Projections. Lenders shall have received
from Parent (i) Historical Financial Statements, (ii) pro forma consolidated
balance sheets of the Lead Borrower and its Subsidiaries as at the Closing Date,
and reflecting the consummation of the Transactions contemplated to occur on or
prior to the Closing Date, which pro forma financial statements shall be in form
and substance satisfactory to Administrative Agent, and (iii) the Projections.

 

(i)                 Evidence of Insurance. Collateral Agent shall have received
a certificate from Borrower’s insurance broker or other evidence reasonably
satisfactory to it that all insurance required to be maintained pursuant to
Section 5.05 is in full force and effect, together with endorsements naming
Collateral Agent, for the benefit of Secured Parties, as additional insured and
loss payee thereunder to the extent required under Section 5.05, in each case,
in form and substance satisfactory to Collateral Agent.

 

(j)                 Opinions of Counsel to Loan Parties. Lenders and their
respective counsel shall have received executed copies of the favorable written
opinions of counsel for Loan Parties, and as to such other matters as
Administrative Agent may reasonably request, dated as of the Closing Date and
otherwise in form and substance satisfactory to Administrative Agent (and each
Loan Party hereby instructs such counsel to deliver such opinions to Agents and
Lenders).

 

(k)               Fees. Borrower shall have paid to each Agent the fees payable
on the Closing Date referred to in each Fee Letter.

 

(l)                 Solvency Certificate. On the Closing Date, Administrative
Agent shall have received a solvency certificate of the chief operating officer
or chief financial officer of Parent substantially in the form of Exhibit F-2,
dated as of the Closing Date and addressed to the Agents and Lenders.

 



- 66 -

 

 

(m)             Closing Date Certificate. Parent and Borrower shall have
delivered to the Agents an executed Closing Date Certificate, together with all
attachments thereto.

 

(n)               No Litigation. There shall not exist any action, suit,
investigation, litigation, or proceeding or other legal or regulatory
developments, pending or threatened in writing in any court or before any
arbitrator or Governmental Authority that, in the reasonable discretion of the
Required Lenders, singly or in the aggregate, materially impairs the
Transactions, or that could have a Material Adverse Effect.

 

(o)               Maximum Leverage Ratio. The pro forma balance sheet delivered
pursuant to clause (h) of this Section 3.01 shall demonstrate in form and
substance satisfactory to Administrative Agent that on the Closing Date and
immediately after giving effect to any Credit Extensions to be made on the
Closing Date, including the payment of all Transaction Costs required to be paid
in Cash on the date hereof, the Leverage Ratio as of the Closing Date
(calculated using pro forma Consolidated EBITDA for the 12-month period ending
March 31, 2019) shall not be greater than 6.00:1.00.

 

(p)               Minimum Retail Locations. The Administrative Agent shall have
received satisfactory evidence that Borrower collectively (i) own and operate at
least 35 retail locations and (ii) franchise at least 259 additional retail
locations.

 

(q)               No Material Adverse Effect. Since December 31, 2018, no event,
circumstance, or change shall have occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

 

(r)                Completion of Proceedings. All partnership, corporate, and
other proceedings taken or to be taken in connection with the transactions
contemplated hereby and all documents incidental thereto not previously found
acceptable by Administrative Agent and its counsel shall be satisfactory in form
and substance to Administrative Agent and such counsel, and Administrative Agent
and such counsel shall have received all such counterpart originals or certified
copies of such documents as Administrative Agent may reasonably request.

 

(s)                Bank Regulations. Collateral Agent shall have received all
documentation and other information reasonably requested that is required by
bank regulatory authorities under applicable “know-your-customer” and anti-money
laundering rules and regulations, including the PATRIOT Act, and all such
documentation and other information shall be in form and substance satisfactory
to Collateral Agent.

 

Each Lender, by delivering its signature page to this Agreement and funding a
Loan on the Closing Date, shall be deemed to have acknowledged receipt of, and
consented to and approved, each Loan Document and each other document required
to be approved by any Agent, Required Lenders, or Lenders, as applicable, on the
Closing Date.

 

Section 3.02        Conditions to Each Credit Extension.

 

(a)               Conditions Precedent. The obligation of each Lender to make
any Loan on any Credit Date, including the Closing Date, is subject to the
satisfaction, or waiver in accordance with Section 10.05, of the following
conditions precedent:

 



- 67 -

 

 

(i)                        Administrative Agent shall have received a fully
executed and delivered Funding Notice (which on the Closing Date shall be
satisfied by the execution and delivery of the Flow of Funds Agreement),

 

(ii)                        as of the Closing Date and each Credit Date, with
respect to Parent and its Subsidiaries, the representations and warranties
contained herein and in each other Loan Document, certificate, or other writing
delivered to Administrative Agent or any Lender pursuant hereto or thereto on or
prior to the Closing Date shall be true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations or warranties that already are qualified or modified as to
“materiality” or “Material Adverse Effect” in the text thereof, which
representations and warranties shall be true and correct in all respects subject
to such qualification) to the same extent as though made on and as of that date,
except to the extent such representations and warranties specifically relate to
an earlier date, in which case such representations and warranties shall have
been true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) on and as of such
earlier date,

 

(iii)                        the Loan Parties shall have paid all fees, costs,
and expenses then payable by the Loan Parties pursuant to this Agreement and the
other Loan Documents, including, without limitation, the Fee Letters, Section
2.10, and Section 10.02 hereof, and

 

(iv)                        as of such Credit Date, no event shall have occurred
and be continuing or would result from the consummation of the applicable Credit
Extension that would constitute an Event of Default or a Default.

 

Any Agent or Required Lenders shall be entitled, but not obligated to, request
and receive, prior to the making of any Credit Extension, additional information
reasonably satisfactory to the requesting party confirming the satisfaction of
any of the foregoing if, in the good faith judgment of such Agent or Required
Lender, such request is warranted under the circumstances.

 

(b)               Notices. Any Notice shall be executed by an Authorized Officer
of Borrower in a writing delivered to Administrative Agent.

 

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

 

In order to induce Agents and Lenders to enter into this Agreement and to make
each Credit Extension to be made thereby, each Loan Party represents and
warrants to each Agent and Lenders, on the Closing Date and on each Credit Date,
that the following statements are true and correct:

 

Section 4.01        Organization; Requisite Power and Authority; Qualification.
Each of Parent, the Lead Borrower and its Subsidiaries (a) is duly organized,
validly existing, and in good standing under the laws of its jurisdiction of
organization as identified in Schedule 4.1, (b) has all requisite power and
authority to own and operate its properties, to carry on its business as now
conducted and as proposed to be conducted, to enter into the Loan Documents to
which it is a party and to carry out the transactions contemplated thereby and,
in the case of Borrower, to make the borrowings hereunder, and (c) is qualified
to do business and in good standing in every jurisdiction where its assets are
located and wherever necessary to carry out its business and operations, except,
in the case of this clause (c), in jurisdictions where the failure to be so
qualified or in good standing could not be reasonably expected to have a
Material Adverse Effect.

 



- 68 -

 

 

Section 4.02        Capital Stock and Ownership. The Capital Stock of each of
Parent, the Lead Borrower and its Subsidiaries has been duly authorized and
validly issued and is fully paid and non-assessable. Except as set forth on
Schedule 4.2, as of the date hereof, there is no existing option, warrant, call,
right, commitment, or other agreement to which Parent or any of its Subsidiaries
is a party requiring, and there is no membership interest or other Capital Stock
of Parent or any of its Subsidiaries outstanding which upon conversion or
exchange would require, the issuance by Parent or any of its Subsidiaries of any
additional membership interests or other Capital Stock of Parent or any of its
Subsidiaries or other Securities convertible into, exchangeable for, or
evidencing the right to subscribe for or purchase a membership interest or other
Capital Stock of Parent or any of its Subsidiaries. Schedule 4.2 correctly sets
forth the ownership interest of Parent and each of its Subsidiaries in their
respective Subsidiaries as of the Closing Date after giving effect to the
Transactions.

 

Section 4.03        Due Authorization. The execution, delivery, and performance
of the Loan Documents have been duly authorized by all necessary action on the
part of each Loan Party that is a party thereto.

 

Section 4.04        No Conflict. The execution, delivery, and performance by
Loan Parties of the Loan Documents to which they are parties and the
consummation of the transactions contemplated by the Loan Documents do not and
will not (a) violate any provision of any law or any governmental rule, or
regulation applicable to Parent or any of its Subsidiaries, or any order,
judgment, or decree of any court or other agency of government binding on Parent
or any of its Subsidiaries, (b) conflict with, result in a breach of, or
constitute (with due notice or lapse of time or both) a default under any
Contractual Obligation of Parent or any of its Subsidiaries, (c) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Parent or any of its Subsidiaries (other than any Liens created under
any of the Loan Documents in favor of Collateral Agent, on behalf of Secured
Parties), (d) result in any default, non-compliance, suspension, revocation,
impairment, forfeiture, or non-renewal of any permit, license, authorization, or
approval applicable to its operations or any of its properties, (e) require any
approval of stockholders, members, or partners or any approval or consent of any
Person under any Contractual Obligation of Parent or any of its Subsidiaries,
except for such approvals or consents which will be obtained on or before the
Closing Date and disclosed in writing to Lenders, or (f) violate any provision
of any of the Organizational Documents of Parent or any of its Subsidiaries,
except, in the case of the preceding clauses (a), (b), (d) and (e), for any
violation, conflict, breach, default, creation, imposition, non-compliance,
suspension, revocation, impairment, forfeiture, non-renewal, or requirement, in
each case, that could not reasonably be expected, either individually or in the
aggregate, to have a Material Adverse Effect.

 

Section 4.05        Governmental Consents. As of the Closing Date, except to the
extent the failure to obtain or make the same could not reasonably be expected
to have, individually or in the aggregate, a Material Adverse Effect, the
execution, delivery, and performance by Loan Parties of the Loan Documents to
which they are parties and the consummation of the transactions contemplated by
the Loan Documents do not and will not require any registration with, consent or
approval of, or notice to, or other action to, with or by, any Governmental
Authority except for filings and recordings (i) with respect to the Collateral
to be made or otherwise delivered to Collateral Agent for filing and/or
recordation or (ii) that have already been made or obtained.

 



- 69 -

 

 

Section 4.06        Binding Obligation. Each Loan Document has been duly
executed and delivered by each Loan Party that is a party thereto and is the
legally valid and binding obligation of such Loan Party, enforceable against
such Loan Party in accordance with its respective terms, except as may be
limited by bankruptcy, insolvency, reorganization, moratorium, or similar laws
relating to or limiting creditors’ rights generally or by equitable principles
relating to enforceability.

 

Section 4.07        Historical Financial Statements. The Historical Financial
Statements were prepared in conformity with GAAP and fairly present, in all
material respects, the financial position, on a consolidated basis, of the
Persons described in such financial statements as at the respective dates
thereof and the results of operations and cash flows, on a consolidated basis,
of the entities described therein for each of the periods then ended, subject,
in the case of any such unaudited financial statements, to changes resulting
from audit and normal year-end adjustments. As of the Closing Date, neither the
Lead Borrower nor any of its Subsidiaries has any unusual forward or long term
commitment that is not reflected in the Historical Financial Statements or the
notes thereto and which in any such case is material in relation to the
business, operations, properties, assets, or condition (financial or otherwise)
of Parent, the Lead Borrower and its Subsidiaries taken as a whole.

 

Section 4.08        Projections. On and as of the Closing Date, the projections
of the Lead Borrower and its Subsidiaries for the period of Fiscal Year 2020
through and including Fiscal Year 2024, including quarterly projections for each
quarter not yet completed during the Fiscal Year in which the Closing Date takes
place (the “Projections”), are based on good faith estimates and assumptions
made by the management of Parent; provided, that the Projections are not to be
viewed as facts and that actual results during the period or periods covered by
the Projections may differ from such Projections and that the differences may be
material; provided further, that as of the Closing Date, management of Parent
believed that the Projections were reasonable and attainable. Such Projections,
as so updated, shall be believed by Parent at the time furnished to be
reasonable, shall have been prepared on a reasonable basis and in good faith by
Parent, and shall have been based on assumptions believed by Parent to be
reasonable at the time made, and Parent shall not be aware of any facts or
information that would lead it to believe that such projections, as so updated,
are not attainable in any material respect.

 

Section 4.09        No Material Adverse Effect. Since December 31, 2018, no
event, circumstance, or change has occurred that has caused or evidences, either
in any case or in the aggregate, a Material Adverse Effect.

 

Section 4.10        Adverse Proceedings, etc.. There are no Adverse Proceedings,
individually or in the aggregate, that (a) relate to any Loan Document or the
transactions contemplated hereby or thereby or (b) could reasonably be expected
to have a Material Adverse Effect. Neither Parent nor any of its Subsidiaries
(y) is in violation of any applicable laws that, individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect or
(z) is subject to, or in default with respect to, any final judgments, writs,
injunctions, decrees, rules, or regulations of any court or any federal, state,
municipal, or other governmental department, commission, board, bureau, agency,
or instrumentality, domestic or foreign, that, individually or in the aggregate,
could reasonably be expected to have a Material Adverse Effect.

 



- 70 -

 

 

Section 4.11        Payment of Taxes. Except as otherwise permitted under
Section 5.03, all income and other material tax returns and reports of Parent,
the Lead Borrower and its Subsidiaries required to be filed by any of them have
been timely filed, and all material taxes shown as due and payable on such tax
returns have been paid when due and payable. Parent knows of no proposed tax
assessment against Parent or any of its Subsidiaries with respect to a material
amount of tax which is not being actively contested by Parent or such Subsidiary
in good faith and by appropriate proceedings; provided, that such reserves or
other appropriate provisions, if any, as shall be required in conformity with
GAAP shall have been made or provided therefor.

 

Section 4.12        Properties.

 

(a)               Title. Each of Parent, the Lead Borrower and its Subsidiaries
has (i) good, marketable and legal title to (in the case of fee interests in
real property), (ii) valid leasehold interests in (in the case of leasehold
interests in real or personal property), and (iii) good and valid title to (in
the case of all other personal property), all of its respective properties and
assets reflected in the most recent financial statements delivered pursuant to
Section 5.01 (or, if no such financial statements have been delivered, its
Historical Financial Statements), in each case except for assets disposed of
since the date of such financial statements in the ordinary course of business
or as otherwise permitted under Section 6.09 and except where failure to have
such good and legal title or valid leasehold interests could not reasonably be
expected, individually or in the aggregate, to result in a Material Adverse
Effect. All such properties and assets are in working order and condition,
ordinary wear and tear excepted, and except as permitted by this Agreement, all
such properties and assets are free and clear of Liens.

 

(b)               Real Estate. As of the Closing Date, Schedule 4.12 contains a
true, accurate, and complete list of all Material Real Estate Assets. Except as
could not, either individually or in the aggregate, reasonably be expected to
result in a Material Adverse Effect, each lease or sublease to which any Loan
Party is a party is in full force and effect, and Parent does not have knowledge
of any default that has occurred and is continuing thereunder, and each such
agreement constitutes the legally valid and binding obligation of each
applicable Loan Party, enforceable against such Loan Party in accordance with
its terms, except as enforcement may be limited by bankruptcy, insolvency,
reorganization, moratorium, or similar laws relating to or limiting creditors’
rights generally or by equitable principles. Except as could not, either
individually or in the aggregate, reasonably be expected to result in a Material
Adverse Effect, to the knowledge of each Loan Party, (i) no other party to any
such agreement is in default of its obligations thereunder, (ii) no Loan Party
(or any other party to any such agreement) has at any time delivered or received
any notice of default which remains uncured under any such lease, and (iii) as
of the Closing Date, no event has occurred which, with the giving of notice or
the passage of time or both, would constitute a default under any such
agreement.

 



- 71 -

 

 

Section 4.13        Environmental Matters. Except as set forth on Schedule 4.13,
(a) to Borrower’s knowledge, no Loan Party’s nor any of its Subsidiaries’
properties or assets has ever been used by a Loan Party, its Subsidiaries, or by
previous owners or operators in the disposal of, or to produce, store, handle,
treat, release, or transport, any Hazardous Materials, where such disposal,
production, storage, handling, treatment, release, or transport was in violation
of any applicable Environmental Law, except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect, (b) to Borrower’s knowledge, after due inquiry, no
Loan Party’s nor any of its Subsidiaries’ properties or assets has ever been
designated or identified in any manner pursuant to any environmental protection
statute as a Hazardous Materials disposal site, (c) no Loan Party nor any of its
Subsidiaries has received notice that a Lien arising under any Environmental Law
has attached to any revenues or to any Real Property owned or operated by a Loan
Party or its Subsidiaries, and (d) no Loan Party nor any of its Subsidiaries nor
any of their respective facilities or operations is subject to any outstanding
written order, consent decree, or settlement agreement with any Person relating
to any Environmental Law or Environmental Liability that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect.

 

Section 4.14        No Defaults. Neither Parent nor any of its Subsidiaries is
in default in the performance, observance, or fulfillment of any of the
obligations, covenants, or conditions contained in any of its Contractual
Obligations, and no condition exists which, with the giving of notice or the
lapse of time or both, could constitute such a default, except where the
consequences, direct or indirect, of such default or defaults, if any, could not
reasonably be expected to have a Material Adverse Effect.

 

Section 4.15        Material Contracts. Schedule 4.15 contains a true, correct,
and complete list of all the Material Contracts (including without limitation
any Franchise Agreements that are Material Contracts) in effect on the Closing
Date. All such Material Contracts, together with any additional Material
Contracts notified to the Administrative Agent pursuant to Section 5.01(l), are
in full force and effect and no material defaults currently exist thereunder
(other than as described in Schedule 4.15 or in such updates, or as Borrower has
otherwise notified the Administrative Agent).

 

Section 4.16        Governmental Regulation.

 

(a)               Neither Parent nor any of its Subsidiaries is subject to
regulation under the Public Utility Holding Company Act of 2005, the Federal
Power Act, or the Investment Company Act of 1940 or under any other federal or
state statute or regulation which may limit its ability to incur Indebtedness or
which may otherwise render all or any portion of the Obligations unenforceable.

 

(b)               Neither Parent nor any of its Subsidiaries is a “registered
investment company” or a company “controlled” by a “registered investment
company” or a “principal underwriter” of a “registered investment company” as
such terms are defined in the Investment Company Act of 1940.

 

Section 4.17        Margin Stock. Neither Parent nor any of its Subsidiaries is
engaged principally, or as one of its important activities, in the business of
extending credit for the purpose of purchasing or carrying any Margin Stock. No
part of the proceeds of the Loans made to such Loan Party will be used to
purchase or carry any such Margin Stock or to extend credit to others for the
purpose of purchasing or carrying any such Margin Stock or for any purpose that
violates, or is inconsistent with, the provisions of Regulation T, U, or X of
the Board of Governors of the Federal Reserve System.

 



- 72 -

 

 

Section 4.18        Employee Matters. Neither Parent nor any of its Subsidiaries
is engaged in any unfair labor practice that could reasonably be expected to
have a Material Adverse Effect. There is (a) no unfair labor practice complaint
pending against Parent or any of its Subsidiaries, or to the best knowledge of
Parent and Borrower, threatened against any of them before the National Labor
Relations Board and no grievance or arbitration proceeding arising out of or
under any collective bargaining agreement that is so pending against Parent or
any of its Subsidiaries or to the best knowledge of Parent and Borrower,
threatened against any of them, (b) no strike or work stoppage or other labor
disputes in existence or threatened involving Parent or any of its Subsidiaries,
and (c) to the best knowledge of Borrower, no union representation question
existing with respect to the employees of Parent or any of its Subsidiaries and,
to the best knowledge of Parent and Borrower, no union organization activity
that is taking place, except (with respect to any matter specified in clause
(a), (b), or (c) above, either individually or in the aggregate) such as is not
reasonably likely to have a Material Adverse Effect

 

Section 4.19        Employee Benefit Plans. Parent, each of its Subsidiaries,
and each of their respective ERISA Affiliates are in compliance with all
applicable provisions and requirements of ERISA and the Internal Revenue Code
and the regulations and published interpretations thereunder with respect to
each Employee Benefit Plan and have performed all their obligations under each
Employee Benefit Plan except, in each case, where failure to do so, individually
or in the aggregate, could not be reasonably expected to have a Material Adverse
Effect. Each Employee Benefit Plan which is intended to qualify under
Section 401(a) of the Internal Revenue Code has received a favorable
determination letter from the Internal Revenue Service indicating that such
Employee Benefit Plan is so qualified, and nothing has occurred subsequent to
the issuance of such determination letter which would cause such Employee
Benefit Plan to lose its qualified status. No liability to the PBGC (other than
required premium payments), the Internal Revenue Service, any Employee Benefit
Plan or any trust established under Title IV of ERISA has been or is expected to
be incurred by Parent, any of its Subsidiaries, or any of their ERISA
Affiliates, except, in each case, for a liability or liabilities that could not,
individually or in the aggregate, be reasonably expected to have a Material
Adverse Effect. No ERISA Event has occurred or is reasonably expected to occur.
Except to the extent required under Section 4980B of the Internal Revenue Code
or similar state laws, no Employee Benefit Plan provides health or welfare
benefits (through the purchase of insurance or otherwise) for any retired or
former employee of Parent, any of its Subsidiaries, or any of their respective
ERISA Affiliates. The present value of the aggregate benefit liabilities under
each Pension Plan sponsored, maintained, or contributed to by Parent, any of its
Subsidiaries, or any of their ERISA Affiliates (determined as of the end of the
most recent plan year on the basis of the actuarial assumptions specified for
funding purposes in the most recent actuarial valuation for such Pension Plan),
did not exceed the aggregate current value of the assets of such Pension Plan.
As of the most recent valuation date for each Multiemployer Plan for which the
actuarial report is available, the potential liability of Parent, its
Subsidiaries, and their respective ERISA Affiliates for a complete withdrawal
from such Multiemployer Plan (within the meaning of Section 4203 of ERISA), when
aggregated with such potential liability for a complete withdrawal from all
Multiemployer Plans, based on information available pursuant to Section 4221(e)
of ERISA is zero. Parent, each of its Subsidiaries, and each of their ERISA
Affiliates have complied with the requirements of Section 515 of ERISA with
respect to each Multiemployer Plan and are not in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan.

 



- 73 -

 

 

Section 4.20        Certain Fees. No broker’s or finder’s fee or commission will
be payable with respect hereto or any of the transactions contemplated hereby.

 

Section 4.21        Solvency. The Loan Parties on a consolidated basis are and,
upon the incurrence of any Credit Extension by Borrower on any date on which
this representation and warranty is made will be, Solvent.

 

Section 4.22        Closing Date Merger Agreement

 

(a)               Delivery. As of the Closing Date, Parent and Borrower have
delivered to Administrative Agent complete and correct copies of (i) the Closing
Date Merger Agreement and of all exhibits and schedules thereto as of the
Closing Date and (ii) copies of any material amendment, restatement, supplement,
or other modification to or waiver of the Closing Date Merger Agreement as in
effect on or prior to the Closing Date.

 

(b)               Representations and Warranties. As of the Closing Date, except
to the extent otherwise expressly set forth herein or in the schedules hereto,
and subject to the qualifications set forth therein, each of the representations
and warranties given by any Loan Party in the Closing Date Merger Agreement is
true and correct in all material respects (except that such materiality
qualifier shall not be applicable to any representations or warranties that
already are qualified or modified as to “materiality” or “Material Adverse
Effect” in the text thereof, which representations and warranties shall be true
and correct in all respects subject to such qualification) as of the Closing
Date (or as of any earlier date to which such representation and warranty
specifically relates).

 

(c)               Governmental Approvals. As of the Closing Date, all
Governmental Authorizations and all other authorizations, approvals, and
consents of any other Person required to consummate the Closing Date Merger have
been obtained and are in full force and effect.

 

(d)               Conditions Precedent. As of the Closing Date, (i) all of the
conditions to effecting or consummating the Transactions have been (x) duly
satisfied or (y) with the consent of the Required Lenders (in each Lender’s sole
discretion), waived, and (ii) the Closing Date Merger and any other Transactions
contemplated to occur concurrent with or prior to the Closing Date Merger have
been consummated in accordance with the Transaction Documents and all applicable
laws.

 

Section 4.23        Compliance with Statutes, etc. Each of Parent, the Lead
Borrower and its Subsidiaries is in compliance with (a) its Organizational
Documents and (b) all applicable statutes, regulations, and orders of, and all
applicable restrictions imposed by, all Governmental Authorities in respect of
the conduct of its business and the ownership of its property (including
compliance with all applicable Environmental Laws with respect to any Real
Estate Asset or governing its business and the requirements of any permits
issued under such Environmental Laws with respect to any such Real Estate Asset
or the operations of Parent or any of its Subsidiaries), except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 



- 74 -

 

 

Section 4.24        Intellectual Property. Each of Parent, the Lead Borrower and
its Subsidiaries owns, or holds licenses in, all material trademarks, trade
names, copyrights, patents, and licenses that are necessary to the conduct of
its business as currently conducted (including, without limitation, Material
Intellectual Property), and attached hereto as Schedule 4.24 is a true, correct,
and complete listing of all registered material trademarks, trade names,
copyrights, and patents, and applications therefor, as to which Parent or one of
its Subsidiaries is the owner; provided, that Borrower may amend Schedule 4.24
to add additional intellectual property, or to remove intellectual property in
the ordinary course, so long as such amendment occurs by written notice to
Administrative Agent at the time that Parent provides its Compliance Certificate
pursuant to Section 5.01(d).

 

Section 4.25        Inventory and Equipment. The Inventory and Equipment (other
than vehicles or Equipment out for repair and other than Inventory and Equipment
with, in the aggregate, a de minimis value) of Parent, the Lead Borrower and its
Subsidiaries are not stored with a bailee, warehouseman, or similar party and
are located only at, or are in-transit between or to, the locations identified
on Schedule 4.25 (as such Schedule may be updated pursuant to Section 5.12)

 

Section 4.26        [Reserved].

 

Section 4.27        Insurance. Each of Parent, the Lead Borrower and its
Subsidiaries keeps its property adequately insured and maintains (a) insurance
to such extent and against such risks, as is customary with companies in the
same or similar businesses, (b) workmen’s compensation insurance in the amount
required by applicable law, (c) public liability insurance, which shall include
product liability insurance, in the amount customary with companies in the same
or similar business against claims for personal injury or death on properties
owned, occupied, or controlled by it, and (d) such other insurance as may be
required by law. Schedule 4.27 sets forth a list of all property and liability
insurance maintained by each Loan Party on the Closing Date (or attaches
insurance certificates specifying such insurance).

 

Section 4.28        [Reserved].

 

Section 4.29        Permits, etc. Each Loan Party has, and is in material
compliance with, all permits, licenses, authorizations, approvals, entitlements,
and accreditations required for such Person lawfully to own, lease, manage, or
operate, or to acquire, each business currently owned, leased, managed, or
operated, or to be acquired, by such Person, which, if not obtained, could
reasonably be expected to have a Material Adverse Effect. No condition exists or
event has occurred which, in itself or with the giving of notice or lapse of
time or both, would result in the suspension, revocation, impairment,
forfeiture, or non-renewal of any such permit, license, authorization, approval,
entitlement, or accreditation, and there is no claim that any thereof is not in
full force and effect, except, to the extent any such condition, event, or claim
could not be reasonably expected to have a Material Adverse Effect.

 



- 75 -

 

 

Section 4.30        Bank Accounts and Securities Accounts. Schedule 4.30 sets
forth a complete and accurate list as of the Closing Date of all deposit,
checking, and other bank accounts, all securities and other accounts maintained
with any broker dealer, and all other similar accounts maintained by each Loan
Party, together with a description thereof (i.e., the bank or broker dealer at
which such deposit or other account is maintained and the account number and the
purpose thereof).

 

Section 4.31        Security Interests. The Security Agreement creates in favor
of Collateral Agent, for the benefit of Secured Parties, a legal, valid, and
enforceable security interest in the Collateral secured thereby. Upon the filing
of the UCC-1 financing statements described in Section 3.01(g), and the
recording of any applicable intellectual property security agreements as
referred to in the Security Agreement in the United States Patent and Trademark
Office and the United States Copyright Office, if and as applicable, such
security interests in and Liens on the Collateral granted thereby (with respect
to the types of Collateral that can be perfected by the filing of a financing
statement or recordation of an intellectual property security agreement) shall
be perfected, First Priority security interests, and no further recordings or
filings are or will be required in connection with the creation, perfection, or
enforcement of such security interests and Liens, other than (a) the filing of
continuation statements in accordance with applicable law, (b) the recording of
intellectual property security agreements pursuant to the Security Agreement in
the United States Patent and Trademark Office and the United States Copyright
Office, as applicable, with respect to after-acquired U.S. patent and trademark
applications and registrations and U.S. copyrights; provided, that
notwithstanding anything herein to the contrary, in no event shall any Loan
Party be required to take perfection steps with respect to any foreign
intellectual property or any motor vehicle or any other collateral subject to a
certificate of title or ownership.

 

Section 4.32        PATRIOT ACT. To the extent applicable, each Loan Party is in
compliance, in all material respects, with the (a) Trading with the Enemy Act,
as amended, and each of the foreign assets control regulations of the United
States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended) and any
other enabling legislation or executive order relating thereto, and (b) Uniting
and Strengthening America by Providing Appropriate Tools Required to Intercept
and Obstruct Terrorism (USA Patriot Act of 2001, as amended) (the “PATRIOT
Act”).

 

Section 4.33        OFAC/Sanctions. No Loan Party nor any of its Subsidiaries is
in violation of any applicable Sanctions. No Loan Party nor any of its
Subsidiaries nor any director, officer, employee, agent, or Affiliate of such
Loan Party or such Subsidiary (a) is a Sanctioned Person or a Sanctioned Entity,
(b) has any assets located in Sanctioned Entities, or (c) derives revenues from
investments in, or transactions with, Sanctioned Persons or Sanctioned Entities.
Each of the Loan Parties and its Subsidiaries, and each director, officer,
employee, agent, and Affiliate of each such Loan Party and each such Subsidiary,
is in compliance with the Anti-corruption Laws in all material respects. No
proceeds of any Loan made hereunder will be used to fund any operations in,
finance any investments or activities in, or make any payments to, a Sanctioned
Person or a Sanctioned Entity, or otherwise be used in any manner that would
result in a violation of any applicable sanction by any Person (including any
Lender or other individual or entity participating in any transaction).

 

Section 4.34        Disclosure. No representation or warranty of any Loan Party
contained in any Loan Document or in any other documents, certificates, or
written statements furnished to Lenders by or on behalf of Parent or any of its
Subsidiaries for use in connection with the transactions contemplated hereby,
when taken as a whole, contains any untrue statement of a material fact or omits
to state a material fact (known to Parent or Borrower, in the case of any
document not furnished by either of them) necessary in order to make the
statements contained herein or therein not misleading in light of the
circumstances in which the same were made. Any projections and pro forma
financial information contained in such materials are based upon good faith
estimates and assumptions believed by Parent or Borrower to be reasonable at the
time made, it being recognized by Lenders that such projections as to future
events are not to be viewed as facts and that actual results during the period
or periods covered by any such projections may differ from the projected results
and such difference may be material. There are no facts known (or which should
upon the reasonable exercise of diligence be known) to Parent or Borrower (other
than matters of a general economic nature) that, individually or in the
aggregate, could reasonably be expected to result in a Material Adverse Effect
and that have not been disclosed herein or in such other documents,
certificates, and statements furnished to Lenders for use in connection with the
transactions contemplated hereby.

 



- 76 -

 

 

Section 4.35        Indebtedness. Other than the Indebtedness listed on Schedule
6.1 and Indebtedness otherwise permitted by Section 6.01, no Loan Party or
Subsidiary of a Loan Party has any Indebtedness outstanding immediately prior to
the Closing Date that is to remain outstanding immediately after giving effect
to the closing hereunder on the Closing Date, and such Schedule accurately sets
forth the aggregate principal amount of such Indebtedness as of the Closing
Date.

 

Section 4.36        Use of Proceeds. The proceeds of the Term Loans made on the
Closing Date shall be applied by Borrower as set forth in Section 2.05 hereof.

 

ARTICLE V

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Commitment is in effect
and until payment in full of all Obligations, each Loan Party shall perform, and
shall cause each of its Subsidiaries to perform, all covenants in this Article
V.

 

Section 5.01        Financial Statements and Other Reports. Unless otherwise
provided below, Borrower will deliver to Administrative Agent:

 

(a)               Monthly Reports. As soon as available, and in any event within
45 days after the end of each month (excluding the last month of each Fiscal
Quarter), (i) consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such month and the related consolidated statements
of income, consolidated statements of stockholders’ equity, and consolidated
statements of cash flows of Parent, the Lead Borrower and its Subsidiaries for
such month and for the period from the beginning of the then current Fiscal Year
to the end of such month, setting forth in each case in comparative form the
corresponding figures for the corresponding periods of the previous Fiscal Year
and the corresponding figures from the Financial Plan for the current Fiscal
Year, all in reasonable detail, together with a schedule of reconciliations for
any reclassifications with respect to prior months or periods (and, in
connection therewith, copies of any restated financial statements for any
impacted month or period), (ii) a Financial Officer Certification with respect
the foregoing, (iii) the information described on Schedule 5.1 hereto, in form
and substance reasonably acceptable to Administrative Agent, and (iv) a
Narrative Report with respect the foregoing,

 



- 77 -

 

 

(b)               Quarterly Financial Statements. As soon as available, and in
any event within 45 days after the end of each Fiscal Quarter of each Fiscal
Year (including the fourth Fiscal Quarter), (i) consolidated balance sheet of
the Lead Borrower and its Subsidiaries as at the end of such Fiscal Quarter and
the related consolidated statements of income, stockholders’ equity, and cash
flows of the Lead Borrower and its Subsidiaries for such Fiscal Quarter and for
the period from the beginning of the then current Fiscal Year to the end of such
Fiscal Quarter, setting forth in each case in comparative form the corresponding
figures for the corresponding periods of the previous Fiscal Year and the
corresponding figures from the Financial Plan for the current Fiscal Year, all
in reasonable detail, (ii) a Financial Officer Certification with respect to the
foregoing, (iii) the information described on Schedule 5.1 hereto, in form and
substance reasonably acceptable to Administrative Agent, and (iv) a Narrative
Report with respect the foregoing,

 

(c)               Annual Financial Statements. As soon as available, and in any
event within 120 days after the end of each Fiscal Year commencing with Fiscal
Year 2020, (i) the consolidated balance sheet of the Lead Borrower and its
Subsidiaries as at the end of such Fiscal Year and the related consolidated
statements of income, stockholders’ equity, and cash flows of the Lead Borrower
and its Subsidiaries for such Fiscal Year, prepared in conformity with GAAP,
setting forth in each case in comparative form the corresponding figures for the
previous Fiscal Year and the corresponding figures from the Financial Plan for
the Fiscal Year covered by such financial statements, in reasonable detail,
together with a Financial Officer Certification and a Narrative Report with
respect thereto and (ii) with respect to such consolidated financial statements
a report thereon of Rivero, Gordimer & Company, P.A. or other independent
certified public accountants of recognized national standing selected by Parent,
and reasonably satisfactory to Administrative Agent (which report shall be
unqualified as to going concern and contain no material qualifications as to
scope of audit other than solely with respect to, or resulting solely from (x)
an upcoming maturity date of the Term Loans occurring within one year from the
time such opinion is delivered or (y) any potential inability to satisfy any
covenant described in Section 6.08 on a future date or in a future period, and
shall state that such consolidated financial statements fairly present, in all
material respects, the consolidated financial position of the Lead Borrower and
its Subsidiaries as at the dates indicated and the results of their operations
and their cash flows for the periods indicated in conformity with GAAP applied
on a basis consistent with prior years (except as otherwise disclosed in such
financial statements) and that the examination by such accountants in connection
with such consolidated financial statements has been made in accordance with
generally accepted auditing standards); provided that the independent certified
public accountants delivering such report for Fiscal Year 2020 may be of
recognized regional standing selected by Parent, and reasonably satisfactory to
Administrative Agent,

 

(d)               Compliance Certificate. Together with each delivery of
financial statements of the Lead Borrower and its Subsidiaries pursuant to
Section 5.01(b) or Section 5.01(c), a duly executed and completed Compliance
Certificate,

 



- 78 -

 

 

(e)               Statements of Reconciliation after Change in Accounting
Principles. If, as a result of any change in accounting principles and policies
from those used in the preparation of the Historical Financial Statements, the
consolidated financial statements of the Lead Borrower and its Subsidiaries
delivered pursuant to Section 5.01(a), Section 5.01(b), or Section 5.01(c) will
differ in any material respect from the consolidated financial statements that
would have been delivered pursuant to such subdivisions had no such change in
accounting principles and policies been made, then, together with the first
delivery of such financial statements after such change, one or more statements
of reconciliation for all such prior financial statements in form and substance
reasonably satisfactory to Administrative Agent,

 

(f)                Notice of Default. Promptly (but in any event within three
(3) Business Days) upon any officer of Parent or Borrower obtaining knowledge
(i) of any condition or event that constitutes a Default or an Event of Default
or that notice (from a Person other than the Administrative Agent) has been
given to Parent or Borrower with respect thereto, (ii) that any Person has given
any notice to Parent or any of its Subsidiaries or taken any other action with
respect to any event or condition set forth in Section 8.01(b), or (iii) of the
occurrence of any event or change that has caused or evidences, either in any
case or in the aggregate, a Material Adverse Effect, a certificate of an
Authorized Officer specifying the nature and period of existence of such
condition, event, or change, or specifying the notice given and action taken by
any such Person (if applicable) and the nature of such claimed Event of Default,
Default, default, event or condition, and what action Borrower has taken, is
taking, and proposes to take with respect thereto, together with copies of any
such notice or other document received by Parent or any of its Subsidiaries
related thereto,

 

(g)               Notice of Litigation. Promptly (but in any event within three
(3) Business Days) upon any senior officer of Parent or Borrower obtaining
knowledge of (i) the institution of, or non-frivolous threat (in writing) of,
any Adverse Proceeding not previously disclosed in writing by Borrower to
Lenders, or (ii) any material development in any Adverse Proceeding that, in the
case of either clause (i) or (ii) if adversely determined, could be reasonably
expected to have a Material Adverse Effect, or seeks to enjoin or otherwise
prevent the consummation of, or to recover any damages or obtain relief as a
result of, the transactions contemplated hereby, written notice thereof together
with such other information as may be reasonably available to Parent or Borrower
to enable Lenders and their counsel to evaluate such matters,

 

(h)               ERISA. (i) Promptly (but in any event within three (3)
Business Days) upon becoming aware of the occurrence of or forthcoming
occurrence of any ERISA Event, a written notice specifying the nature thereof,
what action Parent, any of its Subsidiaries, or any of their respective ERISA
Affiliates has taken, is taking, or proposes to take with respect thereto and,
when known, any action taken or threatened, in writing, by the Internal Revenue
Service, the Department of Labor, or the PBGC with respect thereto, and
(ii) with reasonable promptness, copies of (A) each Schedule B (Actuarial
Information) to the annual report (Form 5500 Series) filed by Parent, any of its
Subsidiaries, or any of their respective ERISA Affiliates with the Internal
Revenue Service with respect to each Pension Plan, (B) all notices received by
Parent, any of its Subsidiaries, or any of their respective ERISA Affiliates
from a Multiemployer Plan sponsor concerning an ERISA Event, and (C) copies of
such other documents or governmental reports or filings relating to any Employee
Benefit Plan as Administrative Agent shall reasonably request,

 



- 79 -

 

 

(i)                 Financial Plan. As soon as practicable and in any event no
later than thirty days prior to the beginning of each Fiscal Year, a
consolidated plan and financial forecast for such Fiscal Year and each Fiscal
Year (or portion thereof) through the final maturity date of the Loans (a
“Financial Plan”), including (i) a forecasted consolidated balance sheet and
forecasted consolidated statements of income and cash flows of the Lead Borrower
and its Subsidiaries for each such Fiscal Year, (ii) forecasted consolidated
statements of income and cash flows of the Lead Borrower and its Subsidiaries
for each month of each such Fiscal Year, (iii) forecasted calculations of the
ratios described in Section 6.08 for such Fiscal Year, (iv) forecasted
calculations of liquidity for such Fiscal Year, together, in each case, with an
explanation of the assumptions on which such forecasts are based all in form and
substance reasonably satisfactory to Administrative Agent, and (v) a forecast of
Consolidated Fixed Chagres, both in the aggregate and of each component item
thereof,

 

(j)                 Insurance Report. Upon request of the Administrative Agent
or any Lender, a report in form and substance reasonably satisfactory to
Administrative Agent outlining all material insurance coverage maintained as of
the date of such report by Parent, the Lead Borrower and its Subsidiaries,

 

(k)               [Reserved].

 

(l)                 Notice Regarding Material Contracts. (i) Promptly (but in
any event within ten (10) Business Days) after any Material Contract (including
without limitation any Franchise Agreement that is a Material Contract) of
Parent or any of its Subsidiaries is terminated prior to its stated terms as a
result of a default by Parent or any of its Subsidiaries or amended in a manner
that is materially adverse to Parent or such Subsidiary, as the case may be, or
(ii) concurrently with the delivery of the financial statements delivered
pursuant to Section 5.01(b), any new Material Contract (including without
limitation any Franchise Agreement that is a Material Contract) is entered into,
in each case, a written statement describing such event, with copies of such
material amendments or new contracts delivered to Administrative Agent,

 

(m)             Environmental Reports and Audits. Within ten (10) days following
the receipt thereof, copies of all environmental audits and reports with respect
to any environmental matter which have resulted in or are reasonably likely to
result in an Environmental Claim asserted against any Loan Party or in any
Environmental Liabilities of any Loan Party which, in either case, could
reasonably be expected to result in a Material Adverse Effect,

 

(n)               Information Regarding Collateral. Borrower will furnish to
Collateral Agent prior written notice of any change (i) in any Loan Party’s
corporate name, (ii) in any Loan Party’s identity or corporate structure, or
(iii) in any Loan Party’s Federal Taxpayer Identification Number. Borrower
agrees not to effect or permit any change referred to in the preceding sentence
unless all filings have been made under the UCC or otherwise that are required
in order for Collateral Agent to continue at all times following such change to
have a valid, legal, and perfected security interest in all the Collateral as
contemplated by the Collateral Documents. Borrower also agrees promptly to
notify Collateral Agent if any material portion of the Collateral is damaged or
destroyed,

 



- 80 -

 

 

(o)               Annual Collateral Verification. Each year, at the time of
delivery of annual financial statements with respect to the preceding Fiscal
Year pursuant to Section 5.01(c), Borrower shall deliver to Collateral Agent an
officer’s certificate either confirming that there has been no change in such
information since the date of the Perfection Certificate delivered on the
Closing Date or the date of the most recent certificate delivered pursuant to
this Section 5.01 and/or identifying such changes,

 

(p)               Tax Returns. As soon as practicable and in any event within
fifteen (15) days following the filing thereof, copies of each United States
federal income tax return filed by or on behalf of any Loan Party, and

 

(q)               Other Information. (i) Promptly upon their becoming available,
copies of (A) all financial statements, reports, notices, and proxy statements
sent or made available generally by Parent to its security holders acting in
such capacity or by any Subsidiary of Parent to its security holders other than
Parent or another Subsidiary of Parent, and (B) all regular and periodic reports
and all registration statements and prospectuses, if any, filed by Parent or any
of its Subsidiaries with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority,
(ii) promptly after submission to any Governmental Authority, solely to the
extent not legally prohibited from disclosing such information, all documents
and information furnished to such Governmental Authority in connection with any
investigation of any Loan Party (other than a routine inquiry), (iii) promptly
upon receipt thereof, copies of all financial reports (including, without
limitation, management letters) submitted to any Loan Party by its auditors in
connection with any annual interim audit of the books thereof, (iv) prompt
notice of the acquisition by any Loan Party or any of their respective
Subsidiaries of any Margin Stock, together with a completed and executed
Form U-1, together with such other information reasonably requested by
Administrative Agent to enable any Lender to comply with any of the requirements
under Regulations T, U, and X, and (v) such other information and data with
respect to Borrower or any of its Subsidiaries as from time to time may be
reasonably requested by any Agent.

 

Section 5.02        Existence. Except as otherwise permitted under Section 6.09,
each Loan Party will, and will cause each of its Subsidiaries to, at all times
preserve and keep in full force and effect its existence, and all rights,
Governmental Authorizations, qualifications, franchises, licenses, and permits
material to its business and to the conduct of its business in each material
jurisdiction in which its business is conducted; provided, that no Loan Party or
any of its Subsidiaries shall be required to preserve any such existence,
rights, Governmental Authorizations, qualifications, franchise, licenses, and
permits if such Person’s Board (or similar governing body) shall determine that
the preservation thereof is no longer desirable in the conduct of the business
of such Person, and that the loss thereof is not disadvantageous in any material
respect to such Person or to Lenders.

 

Section 5.03        Payment of Taxes and Claims. Each Loan Party will, and will
cause each of its Subsidiaries to, timely file all income tax returns and all
other material tax returns required to be filed by Parent or any of its
Subsidiaries and timely pay all income Taxes and all other material Taxes
imposed upon it or any of its properties or assets, or in respect of any of its
income or businesses; provided, that no such Tax need be paid if it is being
contested in good faith by appropriate proceedings promptly instituted and
diligently conducted, so long as (a) adequate reserve or other appropriate
provision, as shall be required in conformity with GAAP, shall have been made
therefor and (b) in the case of a Tax which has or may become a Lien against any
of the Collateral, such contest proceedings conclusively operate to stay
imposition of any penalty, fine, or Lien resulting from the non-payment thereof.
No Loan Party will, nor will it permit any of its Subsidiaries to, file or
consent to the filing of any consolidated income tax return with any Person
(other than Liberty or any of its Subsidiaries).

 



- 81 -

 

 

Section 5.04        Maintenance of Properties. Each Loan Party will, and will
cause each of its Subsidiaries to, except as could not, either individually or
in the aggregate, reasonably be expected to result in a Material Adverse Effect,
(a) maintain or cause to be maintained in reasonably good repair, working order
and condition, ordinary wear and tear, casualty and condemnation excepted, all
properties used or useful in the business of Parent, the Lead Borrower and its
Subsidiaries and from time to time will make or cause to be made all reasonably
appropriate repairs, renewals, and replacements thereof and (b) comply at all
times with the provisions of all material leases to which it is a party as
lessee or under which it occupies property, so as to prevent any loss or
forfeiture thereof or thereunder.

 

Section 5.05        Insurance.

 

(a)               The Loan Parties will maintain or cause to be maintained, with
financially sound and reputable insurers, (i) business interruption insurance
reasonably satisfactory to Administrative Agent, and (ii) casualty insurance,
such public liability insurance, third party property damage insurance, or such
other insurance with respect to liabilities, losses, or damage in respect of the
assets, properties, and businesses of the Loan Parties as may customarily be
carried or maintained under similar circumstances by Persons of established
reputation engaged in similar businesses, in each case in such amounts (giving
effect to self-insurance), with such deductibles, covering such risks, and
otherwise on such terms and conditions as shall be customary for such Persons.
Without limiting the generality of the foregoing, the Loan Parties will maintain
or cause to be maintained (A) flood insurance with respect to each Flood Hazard
Property that is located in a community that participates in the National Flood
Insurance Program, in each case in compliance with any applicable regulations of
the Board of Governors of the Federal Reserve System and (B) replacement value
casualty insurance on the Collateral under such policies of insurance, with such
insurance companies, in such amounts, with such deductibles, and covering such
risks as are at all times carried or maintained under similar circumstances by
Persons of established reputation engaged in similar businesses. Each such
policy of insurance shall (1) in the case of each liability insurance policy,
name Collateral Agent, on behalf of Lenders, as an additional insured thereunder
as its interests may appear, and (2) in the case of each casualty insurance
policy covering Collateral, contain a loss payable clause or endorsement,
reasonably satisfactory in form and substance to Collateral Agent, that names
Collateral Agent, on behalf of Secured Parties, as the loss payee thereunder.

 

(b)               The Loan Parties will deliver to Administrative Agent copies
of certificates of insurance upon request of the Administrative Agent. Each of
the insurance policies required to be maintained under this Section 5.05 shall
provide for at least thirty (30) days’ prior written notice to Collateral Agent
of the cancellation or substantial modification thereof. Receipt of such notice
shall entitle Collateral Agent (but Collateral Agent shall not be obligated) to
renew any such policies, cause the coverages and amounts thereof to be
maintained at levels required pursuant to this Section 5.05, or otherwise to
obtain similar insurance in place of such policies, in each case at the expense
of the Loan Parties.

 



- 82 -

 

 

Section 5.06        Inspections. Each Loan Party will, and will cause each of
its Subsidiaries to, (a) keep adequate books of record and account in which
full, true, and correct entries are made of all dealings and transactions in
relation to its business and activities and (b) permit any representatives
designated by Administrative Agent or any Lender (including employees of
Administrative Agent or such Lender or any consultants, auditors, accountants,
lawyers, and appraisers retained by Administrative Agent or such Lender) to
visit and inspect any of the properties of any Loan Party and any of its
respective Subsidiaries (including Phase I Environmental Site Assessments and,
based upon the results of the Phase I, Phase II Environmental Site Assessments,
as applicable), to conduct audits, valuations, and/or field examinations of any
Loan Party and any of its respective Subsidiaries, to inspect, copy, and take
extracts from its and their financial and accounting records, and to discuss its
and their affairs, finances, and accounts with its and their officers and
independent accountants and auditors, all upon reasonable notice and at such
reasonable times during normal business hours and as often as may reasonably be
requested. The Loan Parties agree to pay (y) the examiner’s reasonable and
documented out-of-pocket costs and expenses incurred in connection with all such
visits, audits, inspections, valuations, and field examinations, and (z) the
reasonable and documented out-of-pocket costs of all visits, audits,
inspections, valuations, and field examinations conducted by a third party on
behalf of the Agents and Lenders. Notwithstanding anything to the contrary in
this Section 5.06, excluding any such visits and inspections during the
continuation of an Event of Default, only Administrative Agent on behalf of the
Lenders may exercise the rights of Administrative Agent and the Lenders under
this Section 5.06 and Administrative Agent shall not exercise such rights more
often than two (2) times during any calendar year and only one (1) such time
shall be at the Loan Parties’ expense; provided that when an Event of Default
exists, Administrative Agent or any Lender (or any of their respective
representatives or independent contractors) may undertake any of the actions
described in this Section 5.06 at the expense of the Loan Parties at any time
during normal business hours and upon reasonable advance notice, without
limitation as to frequency. The Loan Parties acknowledge that Administrative
Agent or any Lender, after exercising its rights of inspection, may prepare and
distribute to Lenders certain reports pertaining to the Loan Parties’ assets for
internal use by Administrative Agent and Lenders.

 

Section 5.07        Lenders Meetings and Conference Calls.

 

(a)               Parent and Borrower will, upon the request of Administrative
Agent or Required Lenders, participate in a meeting of Administrative Agent and
Lenders once during each Fiscal Year to be held at Borrower’s corporate offices
(or at such other location as may be agreed to by Borrower and Administrative
Agent) at such time as may be agreed to by Borrower and Administrative Agent.

 

(b)               Following the delivery of financial statements and other
information required to be delivered pursuant to Section 5.01(b) or Section
5.01(c), Parent shall, not later than 15 Business Days following the request of
Administrative Agent, cause its chief operating officer or chief financial
officer to participate in a conference call with Administrative Agent and all
Lenders who choose to participate in such conference call during which
conference call the chief operating officer or chief financial officer shall
review the financial condition of the Lead Borrower and its Subsidiaries and
such other matters as Administrative Agent or any Lender may reasonably request.

 



- 83 -

 

 

Section 5.08        Compliance with Laws. Each Loan Party will comply, and shall
cause each of its Subsidiaries to comply, with the requirements of all
applicable laws, rules, regulations, and orders of any Governmental Authority
(including all Environmental Laws), non-compliance with which could reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect, including, without limitation, Anti-corruption Laws, the PATRIOT Act and
OFAC Sanctions Programs.

 

Section 5.09        Environmental. Each Loan Party will, and will cause each of
its Subsidiaries to,

 

(a)               Keep any property either owned or operated by any Loan Party
or its Subsidiaries free of any Environmental Liens or post bonds or other
financial assurances sufficient to satisfy the obligations or liability
evidenced by such Environmental Liens,

 

(b)               Comply, in all material respects, with Environmental Laws and
provide to Administrative Agent documentation of such compliance which
Administrative Agent reasonably requests, except such non-compliance that,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect,

 

(c)               Promptly notify Administrative Agent of any release of which
any Loan Party has knowledge of a Hazardous Material in any reportable quantity
from or onto property owned or operated by any Loan Party or its Subsidiaries
which could reasonably be expected to result in a Material Adverse Effect, and
take any Remedial Actions required to abate said release or otherwise to come
into compliance with applicable Environmental Law, and

 

(d)               Promptly, but in any event within five (5) Business Days of
its receipt thereof, provide Administrative Agent with written notice of any of
the following: (i) notice that an Environmental Lien has been filed against any
of the real or personal property of a Loan Party or its Subsidiaries,
(ii) commencement of any Environmental Action or written notice that an
Environmental Action will be filed against a Loan Party or its Subsidiaries, in
either case, that could reasonably be expected to result in a Material Adverse
Effect and (iii) written notice of a violation, citation, or other
administrative order from a Governmental Authority that could reasonably be
expected to result in a Material Adverse Effect.

 

Section 5.10        Subsidiaries. In the event that any Person becomes a
Subsidiary of the Lead Borrower, the Lead Borrower shall (i) within 45 days
after the date when such Person becomes a Subsidiary (or such later date as may
be agreed by the Administrative Agent), cause such Subsidiary to become a
Guarantor hereunder by executing a joinder to this Agreement and cause such
Subsidiary to be a Grantor under the Security Agreement by executing and
delivering to the Administrative Agent a Joinder and (ii) take all such actions
and execute and deliver, or cause to be executed and delivered, all such
documents, instruments, agreements, and certificates as are reasonably requested
by Administrative Agent in connection therewith. With respect to each such
Subsidiary, Borrower shall, within 45 days after the date when such Person
becomes a Subsidiary, promptly send to Administrative Agent written notice
setting forth with respect to such Person (A) the date on which such Person
became a Subsidiary of Borrower, and (B) all of the data required to be set
forth in Schedules 4.1 and 4.2 with respect to all Subsidiaries of Borrower;
provided, that such written notice shall be deemed to supplement Schedules 4.1
and 4.2 for all purposes hereof.

 



- 84 -

 

 

Section 5.11        Additional Material Real Estate Assets. In the event that
any Loan Party acquires a Material Real Estate Asset or a Real Estate Asset
owned on the Closing Date becomes a Material Real Estate Asset and such interest
has not otherwise been made subject to the Lien of the Collateral Documents in
favor of Collateral Agent, for the benefit of Secured Parties, then such Loan
Party, no later than 90 days after acquiring such Material Real Estate Asset, or
no later than 90 days after a Real Estate Asset owned on the Closing Date
becomes a Material Real Estate Asset (in each case, or such later date as may be
agreed by the Collateral Agent), shall take all such actions and execute and
deliver, or cause to be executed and delivered, with respect to such Material
Real Estate Asset, (i) a Mortgage, (ii) an opinion of counsel in the
jurisdiction where such Material Real Estate Asset is located with respect to
the enforceability of such Mortgage and such other reasonable and customary
matters as the Collateral Agent may request, (iii) a mortgagee policy of title
insurance (or a marked up title insurance commitment having the effect of a
mortgagee policy of title insurance) issued by a title company reasonably
satisfactory to Collateral Agent, in an amount not less than the fair market
value of such Material Real Estate Asset, insuring the Lien of such Mortgage as
a valid First Priority security interest on such Material Real Estate Asset, and
(iv) such other customary documents, instruments, agreements, and certificates
as are reasonably requested by Collateral Agent with respect to each such
Material Real Estate Asset that Collateral Agent shall reasonably request to
create in favor of Collateral Agent, for the benefit of Secured Parties, a valid
and, subject to any filing and/or recording referred to herein, perfected First
Priority security interest in such Material Real Estate Assets. In addition to
the foregoing, Borrower shall, at the request of Required Lenders, deliver, from
time to time, to Collateral Agent such appraisals as are required by law or
regulation of Real Estate Assets with respect to which Collateral Agent has been
granted a Lien. Notwithstanding anything to the contrary set forth in this
Agreement or in any other Loan Document, in no event shall any Loan Party be
required to deliver a Mortgage with respect to any Real Estate Asset that is not
a Material Real Estate Asset.

 

Section 5.12        Location of Inventory and Equipment. Keep each of Parent’s
and its Subsidiaries’ Inventory and Equipment (other than vehicles and Equipment
out for repair, and other than Inventory and Equipment with, in the aggregate, a
de minimis value) only at the locations identified on Schedule 4.25; provided,
that Borrower may amend Schedule 4.25 so long as such amendment occurs by
written notice to Collateral Agent not less than 10 days prior to the date on
which such Inventory or Equipment is moved to such new location or such chief
executive office is relocated and so long as such new location is within the
continental United States, and so long as, if requested by the Collateral Agent,
Borrower provides Collateral Agent a Collateral Access Agreement with respect
thereto; provided that, following the occurrence and during the continuance of a
Default or an Event of Default, no Inventory or Equipment shall be moved to any
location not identified on the most recently provided Schedule 4.25 unless such
Collateral Access Agreement is provided prior thereto.

 

Section 5.13        Further Assurances. At any time or from time to time upon
the request of any Agent, each Loan Party will, at its expense, promptly
execute, acknowledge, and deliver such further documents and do such other acts
and things as such Agent may reasonably request in order to effect fully the
purposes of the Loan Documents, including providing Lenders with any information
reasonably requested pursuant to Section 10.22. In furtherance and not in
limitation of the foregoing, each Loan Party shall take such actions as any
Agent may reasonably request from time to time to ensure that the Obligations
are guaranteed by the Guarantors and are secured by substantially all of the
assets of Parent, the Lead Borrower and its Subsidiaries and all of the
outstanding Capital Stock of each Borrower and its Subsidiaries.

 



- 85 -

 

 

Section 5.14        Miscellaneous Business Covenants. Unless otherwise consented
to by Agents and Required Lenders:

 

(a)               Non-Consolidation. Parent will and will cause each of its
Subsidiaries to: (i) maintain entity records and books of account separate from
those of any other entity which is an Affiliate of such entity, (ii) not
commingle its funds or assets with those of any other entity which is an
Affiliate of such entity, and (iii) provide that its Board or other analogous
governing body will hold all appropriate meetings (and/or provide all
appropriate written consents) to authorize and approve such entity’s actions,
which meetings (and/or written consents) will be separate from those of other
entities.

 

(b)               Communication with Accountants. Each Loan Party executing this
Agreement authorizes Administrative Agent to communicate directly with such Loan
Party’s independent certified public accountants and authorizes and shall
instruct those accountants to communicate (including the delivery of audit
drafts and letters to management) with Administrative Agent and each Lender
information relating to any Loan Party with respect to the business, results of
operations, and financial condition of any Loan Party; provided, that
Administrative Agent or the applicable Lender, as the case may be, shall provide
such Loan Party with notice at least two (2) Business Days prior to first
initiating any such communication.

 

Section 5.15        [Reserved].

 

Section 5.16        Post-Closing Matters. Borrower shall, and shall cause each
of the Loan Parties to, satisfy the requirements set forth on Schedule 5.16 on
or before the date specified for such requirement or such later date to be
determined by Administrative Agent.

 

Section 5.17        Use of Proceeds. Borrower shall apply the proceeds of the
Term Loans as set forth in Section 2.05 hereof.

 

Section 5.18        Franchise Agreements. Each Loan Party shall, and shall cause
each of its subsidiaries to, satisfy and perform in all material respects all
obligations of each such Person under each Franchise Agreement, except such
non-compliance that, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

 

ARTICLE VI

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that, so long as any Commitment is in
effect and until payment in full of all Obligations, such Loan Party shall
perform, and shall cause each of its Subsidiaries to perform, all covenants in
this Article VI.

 



- 86 -

 

 

Section 6.01        Indebtedness. No Loan Party shall, nor shall it permit any
of its Subsidiaries to, directly or indirectly, create, incur, assume, or
guarantee, or otherwise become or remain directly or indirectly liable with
respect to any Indebtedness, except Permitted Indebtedness.

 

Section 6.02        Liens. No Loan Party shall, nor shall it permit any of its
Subsidiaries to, directly or indirectly, create, incur, assume, or permit to
exist any Lien on or with respect to any property or asset of any kind
(including any document or instrument in respect of goods or accounts
receivable) of Parent or any of its Subsidiaries, whether now owned or hereafter
acquired, or any income or profits therefrom, or file or permit the filing of,
or permit to remain in effect, any financing statement or other similar notice
of any Lien with respect to any such property, asset, income, or profits under
the UCC of any State or under any similar recording or notice statute, except
Permitted Liens.

 

Section 6.03        Equitable Lien. If any Loan Party or any of its Subsidiaries
shall create or assume any Lien upon any of its properties or assets, whether
now owned or hereafter acquired, other than Permitted Liens, it shall make or
cause to be made effective provisions whereby the Obligations will be secured by
such Lien equally and ratably with any and all other Indebtedness secured
thereby as long as any such Indebtedness shall be so secured; provided,
notwithstanding the foregoing, this covenant shall not be construed as a consent
by Required Lenders to the creation or assumption of any such Lien not otherwise
permitted hereby.

 

Section 6.04        No Further Negative Pledges. Except with respect to
(a) specific property encumbered to secure payment of particular Indebtedness or
to be sold pursuant to an executed agreement with respect to an Asset Sale
permitted under Section 6.09, (b) restrictions by reason of customary provisions
restricting assignments, subletting, or other transfers contained in leases,
licenses, and similar agreements entered into in the ordinary course of business
(provided that such restrictions are limited to the property or assets secured
by such Liens or the property or assets subject to such leases, licenses, or
similar agreements, as the case may be), (c) any covenants contained in this
Agreement or in any other Loan Documents, and (d) restrictions imposed by law,
no Loan Party nor any of its Subsidiaries shall enter into any agreement
prohibiting the creation or assumption of any Lien upon any of its properties or
assets, whether now owned or hereafter acquired.

 

Section 6.05        Restricted Junior Payments. No Loan Party shall, nor shall
it permit any of its Subsidiaries or Affiliates through any manner or means or
through any other Person to, directly or indirectly, declare, order, pay, make,
or set apart, or agree to declare, order, pay, make, or set apart, any sum for
any Restricted Junior Payment except:

 

(a)               the making of (i) Permitted Tax Payments and (ii) to the
extent constituting a Restricted Junior Payment, the payment of fees and
expenses (or the distribution of amounts used to pay such fees and expenses)
incurred by Liberty Tax, Inc. in connection with the Transactions,

 

(b)               so long as no Default or Event of Default shall have occurred
and be continuing or shall be caused thereby, Restricted Junior Payments made
solely in Capital Stock of Parent (other than Disqualified Capital Stock) shall
be permitted so long as a Change of Control does not occur after giving effect
to any such Restricted Junior Payments, and

 



- 87 -

 

 

(c)               on or after the Closing Date, Parent may make Restricted
Junior Payments solely in cash to direct or indirect holders of Parent’s Capital
Stock in an aggregate amount not to exceed the lesser of (i) the remaining net
cash proceeds of the Term Loans after giving effect to the repayment in full of
the Existing Indebtedness and the payment of Transaction Costs and (ii)
$55,000,000 (such payments, the “Closing Date Dividend”);

 

provided that, notwithstanding anything to the contrary contained herein, in no
event shall any Loan Party make any Restricted Junior Payment that results in
the transfer of ownership (directly or indirectly) of any Material Intellectual
Property or any interest in any Franchise Agreement to any Person that is not a
Loan Party.

 

Section 6.06        Restrictions on Subsidiary Distributions. Except as provided
herein, no Loan Party shall, nor shall it permit any of its Subsidiaries to,
create or otherwise cause or suffer to exist or become effective any consensual
encumbrance or restriction of any kind on the ability of any Subsidiary of
Borrower to (a) pay dividends or make any other distributions on any of such
Subsidiary’s Capital Stock owned by Borrower or any other Subsidiary of
Borrower, (b) repay or prepay any Indebtedness owed by such Subsidiary to
Borrower or any other Subsidiary of Borrower, (c) make loans or advances to
Borrower or any other Subsidiary of Borrower, or (d) transfer any of its
property or assets to Borrower or any other Subsidiary of Borrower other than
restrictions (i) in agreements evidencing Permitted Purchase Money Indebtedness
that impose restrictions on the property so acquired, (ii) by reason of
customary provisions restricting assignments, subletting, or other transfers
contained in leases, licenses, joint venture agreements, and similar agreements
entered into in the ordinary course of business, (iii) that are or were created
by virtue of any transfer of, agreement to transfer, or option or right with
respect to any property, assets, or Capital Stock not otherwise prohibited under
this Agreement, and (iv) that are imposed by law. No Loan Party shall, nor shall
it permit its Subsidiaries to, enter into any Contractual Obligations which
would prohibit a Subsidiary of Parent from being a Loan Party.

 

Section 6.07        Investments. No Loan Party shall, nor shall it permit any of
its Subsidiaries to, directly or indirectly, make or own any Investment in any
Person, including, without limitation, any Joint Venture, except the Lead
Borrower or any Subsidiary thereof may make or own Permitted Investments.
Notwithstanding the foregoing, in no event shall any Loan Party make any
Investment (i) which results in or facilitates in any manner any Restricted
Junior Payment not otherwise permitted under the terms of Section 6.05 or (ii)
that results in the transfer of ownership (directly or indirectly) of any
Material Intellectual Property or any interest in any Franchise Agreement to any
Person that is not a Loan Party.

 



- 88 -

 

 

Section 6.08        Financial Covenants.

 

(a)               Fixed Charge Coverage Ratio. The Lead Borrower and its
Subsidiaries shall not permit the Fixed Charge Coverage Ratio for any
four-Fiscal Quarter period, beginning with the four-Fiscal Quarter period ending
December 31, 2019, to be less than the correlative ratio indicated:



 

Four-Fiscal Quarter Period Ending On Fixed Charge Coverage Ratio December 31,
2019, and the last day of each Fiscal Quarter thereafter through and including
December 31, 2020 1.05:1.00 March 31, 2021, and the last day of each Fiscal
Quarter thereafter through and including December 31, 2021 1.10:1.00 March 31,
2022 1.15:1.00 June 30, 2022 1.20:1.00 September 30, 2022 1.25:1.00 December 31,
2022 1.30:1.00 March 31, 2023 and June 30, 2023 1.35:1.00 September 30, 2023
1.40:1.00 December 31, 2023 1.45:1.00

 

(b)               Leverage Ratio. The Lead Borrower and its Subsidiaries shall
not permit the Leverage Ratio as of the last day of any Fiscal Quarter,
beginning with the Fiscal Quarter ending September 30, 2019, to exceed the
correlative ratio indicated:

 

Fiscal Quarter Ending On Leverage Ratio September 30, 2019 5.75:1.00 December
31, 2019 5.25:1.00 March 31, 2020 5.00:1.00 June 30, 2020 4.75:1.00 September
30, 2020 4.50:1.00 December 31, 2020 4.25:1.00 March 31, 2021 and June 30, 2021
4.00:1.00 September 30, 2021 3.75:1.00 December 31, 2021 3.50:1.00 March 31,
2022 and June 30, 2022 3.25:1.00 September 30, 2022 3.00:1.00 December 31, 2022
2.75:1.00 March 31, 2023 2.50:1.00 June 30, 2023 2.25:1.00 September 30, 2023
2.00:1.00 December 31, 2023 1.75:1.00

 



- 89 -

 

 

(c)               Minimum Consolidated Liquidity. The Lead Borrower and its
Subsidiaries shall not permit Consolidated Liquidity to be less than $1,000,000
at any time.

 

(d)               Certain Calculations. With respect to any period during which
an Asset Sale has occurred (each, a “Subject Transaction”), for purposes of
determining compliance with the financial covenants set forth in this Section
6.08 (but not for purposes of determining the Applicable Margin), Consolidated
EBITDA and the components of Consolidated Fixed Charges shall be calculated with
respect to such period on a pro forma basis (including pro forma adjustments
approved by the Required Lenders (in each Lender’s sole discretion)) using the
historical audited financial statements of any business so acquired or to be
acquired or sold or to be sold, in an amount that is validated by a quality of
earnings report that is reasonably satisfactory to Administrative Agent from an
auditing firm that is acceptable to Administrative Agent and based on the
definition of Consolidated EBITDA set forth in this agreement. For the purposes
of the foregoing, the consolidated financial statements of the Lead Borrower and
its Subsidiaries shall be reformulated as if such Subject Transaction, and any
Indebtedness incurred or repaid in connection therewith, had been consummated or
incurred or repaid at the beginning of such period (and assuming that such
Indebtedness bears interest during any portion of the applicable measurement
period prior to the relevant acquisition at the weighted average of the interest
rates applicable to outstanding Loans incurred during such period).

 

Section 6.09        Fundamental Changes; Disposition of Assets; Acquisitions. No
Loan Party shall, nor shall it permit any of its Subsidiaries to, enter into any
transaction of merger or consolidation, or liquidate, wind up, or dissolve
itself (or suffer any liquidation or dissolution), or convey, sell, lease, or
sub-lease (as lessor or sublessor), exchange, transfer, or otherwise dispose of,
in one transaction or a series of transactions, all or any part of its business,
assets, or property of any kind whatsoever, whether real, personal, or mixed and
whether tangible or intangible, whether now owned or hereafter acquired, or
acquired by purchase or otherwise (other than purchases or other acquisitions of
inventory, materials, and equipment and capital expenditures in the ordinary
course of business) the business, property, or fixed assets of, or stock or
other evidence of beneficial ownership of, any Person or any division or line of
business or other business unit of any Person, except:

 

(a)               any Subsidiary of Parent may be merged with or into Borrower
or any Guarantor Subsidiary, or be liquidated, wound up, or dissolved so long as
all the assets of such liquidating, wound up or dissolved entity are transferred
to a Loan Party (other than Parent) that is not liquidating, winding up or
dissolving, or all or any part of its business, property, or assets may be
conveyed, sold, leased, transferred, or otherwise disposed of, in one
transaction or a series of transactions, to Borrower or any Guarantor
Subsidiary; provided, that in the case of such a merger, Borrower or such
Guarantor Subsidiary, as applicable, shall be the continuing or surviving
Person,

 

(b)               sales or other dispositions of assets that do not constitute
Asset Sales,

 



- 90 -

 

 

(c)               the disposition of furniture that is worn out (other than
normal “wear and tear” for leasing) and that is no longer in a condition to be
leased to customers,

 

(d)               to the extent constituting an Asset Sale, (i) the incurrence
of Permitted Liens and (ii) the making of Restricted Junior Payments permitted
pursuant to Section 6.05.

 

(e)               Asset Sales; provided, that (A) the consideration received for
such assets shall be in an amount at least equal to the fair market value
thereof (determined in good faith by Board of Lead Borrower or Parent (or
similar governing body) (except such Board (or similar governing body) need not
make a determination as to fair market value with respect to any single Asset
Sale the proceeds of which are less than $2,500,000)), which consideration is
received in an arm’s length transaction from a Person other than an Affiliate of
a Loan Party (provided that Asset Sales as permitted by Section 6.12(e) may be
consummated with an Affiliate of a Loan Party), (B) no less than 75% thereof
shall be paid in Cash, (C) no Default or Event of Default has occurred and is
continuing and on a pro forma basis after giving effect to such Asset Sale, the
Lead Borrower and its Subsidiaries shall be in compliance with the financial
covenants set forth in Section 6.08(a) and (b) as of the last day of the most
recent Fiscal Quarter for which financial statements have been delivered
pursuant to Section 5.01(b) and (D) the Net Proceeds thereof shall be applied as
required by Section 2.13(a), and

 

(f)                the Lead Borrower or any Subsidiary thereof may make or own
Permitted Investments;

 

provided that, notwithstanding anything to the contrary contained herein, in no
event shall any Loan Party make any Asset Sale or other asset sale or
disposition of assets that results in the transfer of ownership (directly or
indirectly) of any Material Intellectual Property or any interest in any
Franchise Agreement to any Person that is not a Loan Party.

 

Section 6.10        Disposal of Subsidiary Interests. Except for any sale of all
of its interests in the Capital Stock of any of its Subsidiaries in compliance
with the provisions of Section 6.09, no Loan Party shall, nor shall it permit
any of its Subsidiaries to, (a) directly or indirectly sell, assign, pledge, or
otherwise encumber or dispose of any Capital Stock of any of its Subsidiaries,
except to qualify directors if required by applicable law or (b) permit any of
its Subsidiaries directly or indirectly to sell, assign, pledge, or otherwise
encumber or dispose of any Capital Stock of any of its Subsidiaries, except to
another Loan Party (subject to the restrictions on such disposition otherwise
imposed hereunder), or to qualify directors if required by applicable law.

 

Section 6.11        Sales and Lease Backs. No Loan Party shall, nor shall it
permit any of its Subsidiaries to, directly or indirectly, become or remain
liable as lessee or as a guarantor or other surety with respect to any lease of
any property (whether real, personal, or mixed), whether now owned or hereafter
acquired, which such Loan Party (a) has sold or transferred or is to sell or to
transfer to any other Person (other than any Borrower or any of its Subsidiaries
that is a Loan Party) or (b) intends to use for substantially the same purpose
as any other property which has been or is to be sold or transferred by such
Loan Party to any Person (other than any Borrower or any of its Subsidiaries
that is a Loan Party) in connection with such lease.

 



- 91 -

 

 

Section 6.12        Transactions with Affiliates. No Loan Party shall, nor shall
it permit any of its Subsidiaries to, directly or indirectly, enter into or
permit to exist any transaction (including the purchase, sale, lease, or
exchange of any property or the rendering of any service) with any holder of 5%
or more of any class of Capital Stock of Parent or any of its Subsidiaries or
with any Affiliate of Parent or of any such holder; provided, that the foregoing
restrictions shall not apply to any of the following:

 

(a)               any transaction among the Loan Parties,

 

(b)               compensation arrangements for officers and other employees of
Parent and its Subsidiaries entered into in the ordinary course of business,

 

(c)               the payment of Restricted Junior Payments permitted by Section
6.05,

 

(d)               any Loan Party may purchase assets from Affiliates thereof in
the ordinary course of business so long as (i) no Default or Event of Default
has occurred and is continuing or would result therefrom, (ii) such purchase is
consummated pursuant to an arm’s length transaction and (iii) such assets are
purchased for fair market value,

 

(e)               Asset Sales in the form of a sale of furniture and assignment
of lease agreements to franchisees in the ordinary course of business consistent
with past practices, so long as (i) the sale thereof is approved by independent
members of the Board that do not have any economic or voting interest in
Borrower (other than such position on the Board); (ii) concurrently with such
sale, Administrative Agent shall receive a copy of an executed Franchise
Agreement in which such franchisee agrees to pay for the right to use the brand
name, products, suppliers, equipment, and systems of Borrower; (iii) the Lead
Borrower and its Subsidiaries shall be in pro forma compliance with the
financial covenants in Section 6.08 for the immediately preceding four-Fiscal
Quarter period for which financial statements have been (or were required to be)
delivered pursuant to Section 5.01(b), and (iv) in connection with the sale
referenced in this clause (e), such sale meets the terms and conditions set
forth in clause (e) of Section 6.09 and the Net Proceeds thereof shall be
applied as required by Section 2.13(a),

 

(f)                financial advisory services with Affiliates so long as such
financial advisory services are at arm’s length and provided for a customary fee
consistent with industry standards, and

 

(g)               transactions described in Schedule 6.12;

 

provided, further, that, notwithstanding anything to the contrary contained
herein, in no event shall any Loan Party enter into any transaction (including
the purchase, sale, lease, or exchange of any property or the rendering of any
service) with any holder of 5% or more of any class of Capital Stock of Parent
or any of its Subsidiaries or with any Affiliate of Parent or of any such
holder, that results in the transfer of ownership (directly or indirectly) of
any Material Intellectual Property or any interest in any Franchise Agreement to
any Person that is not a Loan Party.

 

Section 6.13        Conduct of Business. From and after the Closing Date, no
Loan Party shall, nor shall it permit any of its Subsidiaries to, engage in any
business other than (a) the businesses engaged in by such Loan Party on the
Closing Date and any other business reasonably related or complimentary thereto
and (b) such other lines of business as may be consented to by Required Lenders.

 



- 92 -

 

 

Section 6.14        Permitted Activities of Parent. Parent shall not (a) incur,
directly or indirectly, any Indebtedness or any other obligation or liability
whatsoever other than the Obligations, (b) create or suffer to exist any Lien
upon any property or assets now owned or hereafter acquired by it other than the
Liens created under the Collateral Documents to which it is a party or permitted
pursuant to Section 6.02, (c) engage in any business or activity or own any
assets other than (i) holding 100% of the Capital Stock of the Lead Borrower,
(ii) performing its obligations and activities incidental thereto under the Loan
Documents, and to the extent not inconsistent therewith, the Closing Date Merger
Agreement, (iii) making Restricted Junior Payments and Investments to the extent
permitted by this Agreement, and (iv) carrying out activities incidental to
maintenance of its corporate existence and the management of Borrower and its
Subsidiaries, (d) consolidate with or merge with or into, or convey, transfer,
or lease all or substantially all its assets to, any Person, (e) sell or
otherwise dispose of any Capital Stock of any of its Subsidiaries, (f) create or
acquire any Subsidiary or make or own any Investment in any Person other than
Lead Borrower and its Subsidiaries, or (g) fail to hold itself out to the public
as a legal entity separate and distinct from all other Persons. Notwithstanding
anything to the contrary herein or in any other Loan Documents, Parent shall not
directly hold the Capital Stock of any entity other than Lead Borrower.

 

Section 6.15        Changes to Certain Agreements and Organizational Documents.

 

(a)               No Loan Party shall, nor shall it permit any of its
Subsidiaries to, agree to any material amendment, restatement, supplement, or
other modification to, or waiver of, any of its material rights under the
Closing Date Merger Agreement after the Closing Date without in each case
obtaining the prior written consent of Administrative Agent and Required Lenders
to such amendment, restatement, supplement, or other modification or waiver.

 

(b)               No Loan Party shall (i) amend or permit any amendments to any
Loan Party’s Organizational Documents or (ii) amend or permit any amendments to,
or terminate (other than terminations that occur in accordance with the terms of
such Material Contract) or waive any provision of, any Material Contract
(including without limitation any Franchise Agreement that is a Material
Contract), if, with respect to either of clauses (i) or (ii) hereof, such
amendment, termination, or waiver would be material and adverse to
Administrative Agent or Lenders.

 

(c)               No Loan Party shall, nor shall it permit any of its
Subsidiaries to, amend or otherwise change the terms of any subordinated
Indebtedness, except as may be permitted pursuant to the applicable
subordination and/or intercreditor arrangements, the terms and conditions of
which are satisfactory to Administrative Agent.

 

Section 6.16        Accounting Methods. The Loan Parties will not and will not
permit any of their Subsidiaries to modify or change its fiscal year or its
method of accounting (other than as may be required to conform to GAAP);
provided that the Loan Parties may change their fiscal year following 30 days’
prior written notice to Administrative Agent; provided further that, immediately
following such notice, the Loan Parties will (i) provide such information as
reasonably requested by Administrative Agent or Required Lenders, including
without limitation, a Financial Plan reflecting such new fiscal year, as
applicable, and (ii) negotiate in good faith technical amendments to this
Agreement and the other Loan Documents, as necessary, to reflect such new fiscal
year.

 



- 93 -

 

 

Section 6.17        Deposit Accounts and Securities Accounts. No Loan Party
shall establish or maintain a Deposit Account or a Securities Account that is
not subject to a Control Agreement; provided, that no Excluded Account shall be
required to be subject to a Control Agreement; provided, further, that the Loan
Parties shall have sixty (60) days after the date hereof (or, with respect to
Deposit Accounts or Securities Accounts opened or acquired after the Closing
Date, sixty (60) days after the date of such opening or acquisition) (or such
later date to which the Administrative Agent may otherwise agree) to cause a
Deposit Account or Securities Account to become subject to a Control Agreement
so long as no Cash or securities being held in a Deposit Account or Securities
Account subject to a Control Agreement is transferred to any such new Deposit
Account or Securities Account prior to such new Deposit Account or Securities
Account becoming subject to a Control Agreement.

 

Section 6.18        Prepayments of Certain Indebtedness. No Loan Party shall,
directly or indirectly, voluntarily purchase, redeem, defease or prepay any
principal of, premium, interest or other amount payable in respect of any
Indebtedness prior to its scheduled maturity, other than prepayments and
repayments of Permitted Indebtedness.

 

Section 6.19        Issuance of Capital Stock. Except for the issuance or sale
of Qualified Capital Stock by a Borrower pursuant to an investment of Curative
Equity or as otherwise expressly permitted under this Agreement, Parent will
not, and will not permit any of its Subsidiaries to, issue or sell any of its
Capital Stock.

 

Section 6.20        Anti-Terrorism Laws. No part of the proceeds of any Loan
will be used, directly or, to the knowledge of a Loan Party, indirectly, to make
any payments to a Sanctioned Entity or a Sanctioned Person, to finance any
investments in a Sanctioned Entity or a Sanctioned Person, to fund any
operations of a Sanctioned Entity or a Sanctioned Person, or in any other manner
that would result in a violation of Sanctions by any Person, and no part of the
proceeds of any Loan will be used, directly or, to the knowledge of a Loan
Party, indirectly, in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of the Anti-corruption Laws.

 

ARTICLE VII

GUARANTY

 

Section 7.01        Guaranty of the Obligations. Subject to the provisions of
Section 7.02, Guarantors jointly and severally hereby irrevocably and
unconditionally guarantee for the ratable benefit of the Beneficiaries the due
and punctual payment in full of all Obligations when the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand, or otherwise (including amounts that would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code)
(collectively, the “Guaranteed Obligations”).

 



- 94 -

 

 

Section 7.02        Contribution by Guarantors. All Guarantors desire to
allocate among themselves, in a fair and equitable manner, their obligations
arising under this Guaranty. Accordingly, in the event any payment or
distribution is made on any date by a Guarantor under this Guaranty such that
its Aggregate Payments exceeds its Fair Share as of such date, such Guarantor
shall be entitled to a contribution from each of the other Guarantors in an
amount sufficient to cause each Guarantor’s Aggregate Payments to equal its Fair
Share as of such date. “Fair Share” means, with respect to any Guarantor as of
any date of determination, an amount equal to (a) the ratio of (i) the Fair
Share Contribution Amount with respect to such Guarantor, to (ii) the aggregate
of the Fair Share Contribution Amounts with respect to all Guarantors multiplied
by, (b) the aggregate amount paid or distributed on or before such date by all
Guarantors under this Guaranty in respect of the obligations Guaranteed. “Fair
Share Contribution Amount” means, with respect to any Guarantor as of any date
of determination, the maximum aggregate amount of the obligations of such
Guarantor under this Guaranty that would not render its obligations hereunder
subject to avoidance as a fraudulent transfer or conveyance under Section 548 of
the Bankruptcy Code or any comparable applicable provisions of state law;
provided, that solely for purposes of calculating the Fair Share Contribution
Amount with respect to any Guarantor for purposes of this Section 7.02, any
assets or liabilities of such Guarantor arising by virtue of any rights to
subrogation, reimbursement, or indemnification or any rights to or obligations
of contribution hereunder shall not be considered as assets or liabilities of
such Guarantor. “Aggregate Payments” means, with respect to any Guarantor, as of
any date of determination, an amount equal to (y) the aggregate amount of all
payments and distributions made on or before such date by such Guarantor in
respect of this Guaranty (including, without limitation, in respect of this
Section 7.02), minus (z) the aggregate amount of all payments received on or
before such date by such Guarantor from the other Guarantors as contributions
under this Section 7.02. The amounts payable as contributions hereunder shall be
determined as of the date on which the related payment or distribution is made
by the applicable Guarantor. The allocation among Guarantors of their
obligations as set forth in this Section 7.02 shall not be construed in any way
to limit the liability of any Guarantor hereunder. Each Guarantor is a third
party beneficiary to the contribution agreement set forth in this Section 7.02.

 

Section 7.03        Payment by Guarantors. Subject to Section 7.02, Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of Borrower to pay
any of the Guaranteed Obligations when and as the same shall become due, whether
at stated maturity, by required prepayment, declaration, acceleration, demand,
or otherwise (including amounts that would become due but for the operation of
the automatic stay under Section 362(a) of the Bankruptcy Code), Guarantors will
upon demand pay, or cause to be paid, in Cash, to Administrative Agent for the
ratable benefit of Beneficiaries, an amount equal to the sum of the unpaid
principal amount of all Guaranteed Obligations then due as aforesaid, accrued
and unpaid interest on such Guaranteed Obligations (including interest which,
but for Borrower’s becoming the subject of a case under the Bankruptcy Code,
would have accrued on such Guaranteed Obligations, whether or not a claim is
allowed or allowable against Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

 



- 95 -

 

 

Section 7.04        Liability of Guarantors Absolute. Each Guarantor agrees that
its obligations hereunder are irrevocable, absolute, independent, and
unconditional and shall not be affected by any circumstance which constitutes a
legal or equitable discharge of a guarantor or surety other than payment in full
of the Guaranteed Obligations. In furtherance of the foregoing and without
limiting the generality thereof, each Guarantor agrees as follows:

 

(a)               this Guaranty is a guaranty of payment when due and not of
collectability. This Guaranty is a primary obligation of each Guarantor and not
merely a contract of surety,

 

(b)               any Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between Borrower
and any Beneficiary with respect to the existence of such Event of Default,

 

(c)               the obligations of each Guarantor hereunder are independent of
the obligations of Borrower and the obligations of any other guarantor
(including any other Guarantor) of the obligations of Borrower, and a separate
action or actions may be brought and prosecuted against such Guarantor whether
or not any action is brought against Borrower or any of such other guarantors
and whether or not Borrower is joined in any such action or actions,

 

(d)               payment by any Guarantor of a portion, but not all, of the
Guaranteed Obligations shall in no way limit, affect, modify, or abridge any
Guarantor’s liability for any portion of the Guaranteed Obligations which has
not been paid. Without limiting the generality of the foregoing, if any Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify, or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations,

 

(e)               any Beneficiary, upon such terms as it deems appropriate,
without notice or demand and without affecting the validity or enforceability
hereof or giving rise to any reduction, limitation, impairment, discharge, or
termination of any Guarantor’s liability hereunder, from time to time may
(i) renew, extend, accelerate, increase the rate of interest on, or otherwise
change the time, place, manner, or terms of payment of the Guaranteed
Obligations, (ii) settle, compromise, release, or discharge, or accept or refuse
any offer of performance with respect to, or substitutions for, the Guaranteed
Obligations or any agreement relating thereto and/or subordinate the payment of
the same to the payment of any other obligations, (iii) request and accept other
guaranties of the Guaranteed Obligations and take and hold security for the
payment hereof or the Guaranteed Obligations, (iv) release, surrender, exchange,
substitute, compromise, settle, rescind, waive, alter, subordinate, or modify,
with or without consideration, any security for payment of the Guaranteed
Obligations, any other guaranties of the Guaranteed Obligations, or any other
obligation of any Person (including any other Guarantor) with respect to the
Guaranteed Obligations, (v) enforce and apply any security now or hereafter held
by or for the benefit of such Beneficiary in respect hereof or the Guaranteed
Obligations and direct the order or manner of sale thereof, or exercise any
other right or remedy that such Beneficiary may have against any such security,
in each case as such Beneficiary in its discretion may determine consistent
herewith and any applicable security agreement, including foreclosure on any
such security pursuant to one or more judicial or non-judicial sales, whether or
not every aspect of any such sale is commercially reasonable, and even though
such action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against Borrower or any
security for the Guaranteed Obligations, and (vi) exercise any other rights
available to it under the Loan Documents, and

 



- 96 -

 

 

(f)                this Guaranty and the obligations of Guarantors hereunder
shall be valid and enforceable and shall not be subject to any reduction,
limitation, impairment, discharge, or termination for any reason (other than
payment in full of the Guaranteed Obligations), including the occurrence of any
of the following, whether or not any Guarantor shall have had notice or
knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power, or remedy (whether arising under
the Loan Documents, at law, in equity, or otherwise) with respect to the
Guaranteed Obligations or any agreement relating thereto, or with respect to any
other guaranty of, or security for the payment of, the Guaranteed Obligations,
(ii) any rescission, waiver, amendment, or modification of, or any consent to
departure from, any of the terms or provisions (including provisions relating to
Events of Default) hereof, any of the other Loan Documents or any agreement or
instrument executed pursuant thereto, or of any other guaranty or security for
the Guaranteed Obligations, in each case whether or not in accordance with the
terms hereof or such Loan Document or any agreement relating to such other
guaranty or security, (iii) the Guaranteed Obligations, or any agreement
relating thereto, at any time being found to be illegal, invalid, or
unenforceable in any respect, (iv) the application of payments received from any
source (other than payments received pursuant to the other Loan Documents or
from the proceeds of any security for the Guaranteed Obligations, except to the
extent such security also serves as collateral for Indebtedness other than the
Guaranteed Obligations) to the payment of Indebtedness other than the Guaranteed
Obligations, even though any Beneficiary might have elected to apply such
payment to any part or all of the Guaranteed Obligations, (v) any Beneficiary’s
consent to the change, reorganization, or termination of the corporate structure
or existence of Parent or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations, (vi) any failure to perfect or
continue perfection of a security interest in any Collateral which secures any
of the Guaranteed Obligations, (vii) any defenses, set-offs, or counterclaims
which Borrower may allege or assert against any Beneficiary in respect of the
Guaranteed Obligations, including failure of consideration, breach of warranty,
payment, statute of frauds, statute of limitations, accord and satisfaction, and
usury, and (viii) any other act or thing or omission, or delay to do any other
act or thing, which may or might in any manner or to any extent vary the risk of
any Guarantor as an obligor in respect of the Guaranteed Obligations.

 

Section 7.05        Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of Beneficiaries: (a) any right to require any Beneficiary, as a
condition of payment or performance by such Guarantor, to (i) proceed against
Borrower, any other guarantor (including any other Guarantor) of the Guaranteed
Obligations, or any other Person, (ii) proceed against or exhaust any security
held from Borrower, any such other guarantor, or any other Person, (iii) proceed
against or have resort to any balance of any Deposit Account or credit on the
books of any Beneficiary in favor of Borrower or any other Person, or
(iv) pursue any other remedy in the power of any Beneficiary whatsoever, (b) any
defense arising by reason of the incapacity, lack of authority, or any
disability or other defense of Borrower or any other Guarantor including any
defense based on or arising out of the lack of validity or the unenforceability
of the Guaranteed Obligations or any agreement or instrument relating thereto or
by reason of the cessation of the liability of Borrower or any other Guarantor
from any cause other than payment in full of the Guaranteed Obligations, (c) any
defense based upon any statute or rule of law which provides that the obligation
of a surety must be neither larger in amount nor in other respects more
burdensome than that of the principal, (d) any defense based upon any
Beneficiary’s errors or omissions in the administration of the Guaranteed
Obligations, except behavior which amounts to bad faith, (e) (i) any principles
or provisions of law, statutory or otherwise, which are or might be in conflict
with the terms hereof and any legal or equitable discharge of such Guarantor’s
obligations hereunder, (ii) the benefit of any statute of limitations affecting
such Guarantor’s liability hereunder or the enforcement hereof, (iii) any rights
to set-offs, recoupments, and counterclaims, and (iv) promptness, diligence, and
any requirement that any Beneficiary protect, secure, perfect, or insure any
security interest or lien or any property subject thereto, (f) notices, demands,
presentments, protests, notices of protest, notices of dishonor, and notices of
any action or inaction, including acceptance hereof, notices of default
hereunder, or any agreement or instrument related thereto, notices of any
renewal, extension, or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to Borrower, and
notices of any of the matters referred to in Section 7.04 and any right to
consent to any thereof, and (g) any defenses or benefits that may be derived
from or afforded by law which limit the liability of or exonerate guarantors or
sureties or which may conflict with the terms hereof.

 



- 97 -

 

 

Section 7.06        Guarantors’ Rights of Subrogation, Contribution, etc. Until
the Guaranteed Obligations shall have been indefeasibly paid in full, each
Guarantor hereby waives any claim, right, or remedy, direct or indirect, that
such Guarantor now has or may hereafter have against Borrower or any other
Guarantor or any of its assets in connection with this Guaranty or the
performance by such Guarantor of its obligations hereunder, in each case whether
such claim, right, or remedy arises in equity, under contract, by statute, under
common law, or otherwise and including, without limitation, (a) any right of
subrogation, reimbursement, or indemnification that such Guarantor now has or
may hereafter have against Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right, or remedy that
any Beneficiary now has or may hereafter have against Borrower, and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations,
including, without limitation, any such right of contribution as contemplated by
Section 7.02. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification, and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement, or indemnification such Guarantor may have against
Borrower or against any collateral or security, and any rights of contribution
such Guarantor may have against any such other guarantor, shall be junior and
subordinate to any rights any Beneficiary may have against Borrower, to all
right, title, and interest any Beneficiary may have in any such collateral or
security, and to any right any Beneficiary may have against such other
guarantor. If any amount shall be paid to any Guarantor on account of any such
subrogation, reimbursement, indemnification, or contribution rights at any time
when all Guaranteed Obligations shall not have been finally and indefeasibly
paid in full, such amount shall be held in trust for Administrative Agent, on
behalf of Beneficiaries, and shall forthwith be paid over to Administrative
Agent, for the benefit of Beneficiaries, to be credited and applied against the
Guaranteed Obligations, whether matured or unmatured, in accordance with the
terms hereof.

 



- 98 -

 

 

Section 7.07        Subordination of Other Obligations. Any Indebtedness of
Borrower or any Guarantor now or hereafter held by any Guarantor is hereby
subordinated in right of payment to the Guaranteed Obligations, and any such
indebtedness collected or received by such Guarantor after an Event of Default
has occurred and is continuing shall be held in trust for Administrative Agent,
on behalf of Beneficiaries, and shall forthwith be paid over to Administrative
Agent, for the benefit of Beneficiaries, to be credited and applied against the
Guaranteed Obligations but without affecting, impairing, or limiting in any
manner the liability of such Guarantor under any other provision hereof.

 

Section 7.08        Continuing Guaranty. This Guaranty is a continuing guaranty
and shall remain in effect until all of the Guaranteed Obligations shall have
been indefeasibly paid in full. Each Guarantor hereby irrevocably waives any
right to revoke this Guaranty as to future transactions giving rise to any
Guaranteed Obligations.

 

Section 7.09        Authority of Guarantors or Borrower. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or
Borrower or the officers, directors, or any agents acting or purporting to act
on behalf of any of them.

 

Section 7.10        Financial Condition of Borrower. Any Credit Extension may be
made to Borrower or continued from time to time without notice to or
authorization from any Guarantor regardless of the financial or other condition
of Borrower at the time of any such grant or continuation is entered into, as
the case may be. No Beneficiary shall have any obligation to disclose or discuss
with any Guarantor its assessment, or any Guarantor’s assessment, of the
financial condition of Borrower. Each Guarantor has adequate means to obtain
information from Borrower on a continuing basis concerning the financial
condition of Borrower and its ability to perform its obligations under the Loan
Documents, and each Guarantor assumes the responsibility for being and keeping
informed of the financial condition of Borrower and of all circumstances bearing
upon the risk of non-payment of the Guaranteed Obligations. Each Guarantor
hereby waives and relinquishes any duty on the part of any Beneficiary to
disclose any matter, fact, or thing relating to the business, operations, or
conditions of Borrower now known or hereafter known by any Beneficiary.

 

Section 7.11        Bankruptcy, etc.

 

(a)               So long as any Guaranteed Obligations remain outstanding, no
Guarantor shall, without the prior written consent of Administrative Agent
acting pursuant to the instructions of Required Lenders, commence or join with
any other Person in commencing any bankruptcy, reorganization, or insolvency
case or proceeding of or against Borrower or any other Guarantor. The
obligations of Guarantors hereunder shall not be reduced, limited, impaired,
discharged, deferred, suspended, or terminated by any case or proceeding,
voluntary or involuntary, involving the bankruptcy, insolvency, receivership,
reorganization, liquidation, or arrangement of Borrower or any other Guarantor
or by any defense which Borrower or any other Guarantor may have by reason of
the order, decree, or decision of any court or administrative body resulting
from any such proceeding.

 

(b)               Each Guarantor acknowledges and agrees that any interest on
any portion of the Guaranteed Obligations which accrues after the commencement
of any case or proceeding referred to in clause (a) above (or, if interest on
any portion of the Guaranteed Obligations ceases to accrue by operation of law
by reason of the commencement of such case or proceeding, such interest as would
have accrued on such portion of the Guaranteed Obligations if such case or
proceeding had not been commenced) shall be included in the Guaranteed
Obligations because it is the intention of Guarantors and Beneficiaries that the
Guaranteed Obligations which are guaranteed by Guarantors pursuant hereto should
be determined without regard to any rule of law or order which may relieve
Borrower of any portion of such Guaranteed Obligations. Guarantors will permit
any trustee in bankruptcy, receiver, debtor in possession, assignee for the
benefit of creditors, or similar person to pay Administrative Agent, or allow
the claim of Administrative Agent in respect of, any such interest accruing
after the date on which such case or proceeding is commenced.



- 99 -

 

 





(c)               In the event that all or any portion of the Guaranteed
Obligations are paid by Borrower, the obligations of Guarantors hereunder shall
continue and remain in full force and effect or be reinstated, as the case may
be, in the event that all or any part of such payment(s) are rescinded or
recovered directly or indirectly from any Beneficiary as a preference,
fraudulent transfer, or otherwise, and any such payments which are so rescinded
or recovered shall constitute Guaranteed Obligations for all purposes hereunder.

 

Section 7.12        Discharge of Guaranty upon Sale of Guarantor. If all of the
Capital Stock of any Guarantor or any of its successors in interest hereunder
shall be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

 

ARTICLE VIII

EVENTS OF DEFAULT

 

Section 8.01        Events of Default. If any one or more of the following
conditions or events shall occur:

 

(a)               Failure to Make Payments When Due. Failure by Borrower to pay
(i) the principal of and premium (including the Applicable Prepayment Premium)
on any Loan whether at stated maturity, by acceleration, or otherwise, (ii) when
due any installment of principal of any Loan, by notice of voluntary prepayment,
by mandatory prepayment, or otherwise, (iii) within three (3) Business Days
after the date when due, any interest on any Loan or any fee or any other amount
due hereunder, or

 

(b)               Default in Other Agreements. (i) Failure of any Loan Party or
any of its respective Subsidiaries to pay when due any principal of or interest
on or any other amount payable in respect of one or more items of Indebtedness
(other than Indebtedness referred to in Section 8.01(a)) in an aggregate
principal amount of $1,000,000 or more, in each case beyond the grace period, if
any, provided therefor, or (ii) breach or default by any Loan Party with respect
to any other material term of (A) one or more items of Indebtedness in the
individual or aggregate principal amounts referred to in subclause (i) above or
(B) any loan agreement, mortgage, indenture, or other agreement relating to such
item(s) of Indebtedness, in each case beyond the grace period, if any, provided
therefor, if the effect of such breach or default is to cause, or to permit the
holder or holders of that Indebtedness (or a trustee on behalf of such holder or
holders) to cause, that Indebtedness to become or be declared due and payable
(or subject to a compulsory repurchase or redeemable) or to require the
prepayment, redemption, repurchase, or defeasance of, or to cause Parent or any
of its Subsidiaries to make any offer to prepay, redeem, repurchase, or defease
such Indebtedness, prior to its stated maturity or the stated maturity of any
underlying obligation, as the case may be, or

 



- 100 -

 

 

(c)               Breach of Certain Covenants. Failure of any Loan Party to
perform or comply with any term or condition contained in Section 2.05, Section
5.01, Section 5.02, Section 5.06, Section 5.07, Section 5.10, Section 5.11,
Section 5.13, Section 5.16 or Article VI, or

 

(d)               Breach of Representations, etc. Any representation, warranty,
certification, or other statement made or deemed made by any Loan Party in any
Loan Document or in any statement or certificate at any time given by any Loan
Party or any of its Subsidiaries in writing pursuant hereto or thereto or in
connection herewith or therewith shall be false in any material respect (except
that such materiality qualifier shall not be applicable to any representations
or warranties that already are qualified or modified as to “materiality” or
“Material Adverse Effect” in the text thereof, which representations and
warranties shall be true and correct in all respects subject to such
qualification) as of the date made or deemed made, or

 

(e)               Other Defaults Under Loan Documents. Any Loan Party shall
default in the performance of, or compliance with, any term contained herein or
any of the other Loan Documents, other than any such term referred to in any
other Section of this Section 8.01, and such default shall not have been
remedied or waived within 30 days after the earlier of (i) an officer of such
Loan Party becoming aware of such default or (ii) receipt by Borrower of notice
from Administrative Agent or any Lender of such default, or

 

(f)                Involuntary Bankruptcy; Appointment of Receiver, etc. (i) A
court of competent jurisdiction shall enter a decree or order for relief in
respect of Parent or any of its Subsidiaries in an involuntary case under the
Bankruptcy Code or under any other applicable bankruptcy, insolvency, or similar
law now or hereafter in effect, which decree or order is not stayed, or any
other similar relief shall be granted under any applicable federal or state law,
or (ii) an involuntary case shall be commenced against Parent or any of its
Subsidiaries under the Bankruptcy Code or under any other applicable bankruptcy,
insolvency, or similar law now or hereafter in effect, or a decree or order of a
court having jurisdiction in the premises for the appointment of a receiver,
liquidator, sequestrator, trustee, custodian, or other officer having similar
powers over Parent by or any of its Subsidiaries, or over all or a substantial
part of its property, shall have been entered, or there shall have occurred the
involuntary appointment of an interim receiver, trustee, or other custodian of
Parent or any of its Subsidiaries for all or a substantial part of its property,
or a warrant of attachment, execution, or similar process shall have been issued
against any substantial part of the property of Parent or any of its
Subsidiaries, and any such event described in this clause (ii) shall continue
for 60 days without having been dismissed, bonded, or discharged, or

 



- 101 -

 

 

(g)               Voluntary Bankruptcy; Appointment of Receiver, etc. (i) Parent
or any of its Subsidiaries shall have an order for relief entered with respect
to it or shall commence a voluntary case under the Bankruptcy Code or under any
other applicable bankruptcy, insolvency, or similar law now or hereafter in
effect, or shall consent to the entry of an order for relief in an involuntary
case, or to the conversion of an involuntary case to a voluntary case, under any
such law, or shall consent to the appointment of or taking possession by a
receiver, trustee, or other custodian for all or a substantial part of its
property, or Parent or any of its Subsidiaries shall make any assignment for the
benefit of creditors, or (ii) Parent or any of its Subsidiaries shall be unable,
or shall fail generally, or shall admit in writing its inability, to pay its
debts as such debts become due, or the Board (or similar governing body) of
Parent or any of its Subsidiaries (or any committee thereof) shall adopt any
resolution or otherwise authorize any action to approve any of the actions
referred to herein or in Section 8.01(f), or

 

(h)               Judgments and Attachments. Any money judgment, writ, or
warrant of attachment or similar process involving in the aggregate at any time
an amount in excess of $1,000,000 (in either case to the extent not adequately
covered by any indemnity or by insurance as to which a solvent and unaffiliated
insurance company has not denied coverage) shall be entered or filed against
Parent or any of its Subsidiaries or any of their respective assets and shall
remain undischarged, unvacated, unbonded, or unstayed for a period of 60 days
(or in any event later than five days prior to the date of any proposed sale
thereunder), or

 

(i)                 Dissolution. Any order, judgment, or decree shall be entered
against any Loan Party decreeing the dissolution or split up of such Loan Party
and such order shall remain undischarged or unstayed for a period in excess of
60 days, or

 

(j)                 Employee Benefit Plans. (i) There shall occur one or more
ERISA Events which individually or in the aggregate that results in or might
reasonably be expected to have a Material Adverse Effect during the term hereof,
or (ii) there exists any fact or circumstance that reasonably could be expected
to result in the imposition of a Lien or security interest under Section 412(n)
of the Internal Revenue Code or under ERISA, or

 

(k)               Change of Control. A Change of Control shall occur, or

 

(l)                 Guaranties, Collateral Documents, and Other Loan Documents.
At any time after the execution and delivery thereof, (i) the Guaranty for any
reason, other than the satisfaction in full of all Obligations, shall cease to
be in full force and effect (other than in accordance with its terms) or shall
be declared to be null and void or any Guarantor shall repudiate its obligations
thereunder, (ii) this Agreement or any Collateral Document ceases to be in full
force and effect (other than by reason of a release of Collateral in accordance
with the terms hereof or thereof or the satisfaction in full of the Obligations
in accordance with the terms hereof) or shall be declared null and void, or
Collateral Agent shall not have or shall cease to have a valid and perfected
Lien in any Collateral purported to be covered by the Collateral Documents with
the priority required by the relevant Collateral Document, in each case for any
reason other than the failure of Collateral Agent or any Secured Party to take
any action within its control, or (iii) any Loan Party shall contest the
validity or enforceability of any Loan Document in writing or deny in writing
that it has any further liability, including with respect to future advances by
Lenders, under any Loan Document to which it is a party,

 



- 102 -

 

 

(m)             Proceedings. The indictment of any Loan Party or any of its
Subsidiaries under any criminal statute or commencement of criminal or civil
proceedings against any Loan Party or any of its Subsidiaries pursuant to which
statute or proceedings the penalties or remedies sought or available include
forfeiture to any Governmental Authority of any material portion of the property
of such Person, or

 

(n)               Cessation of Business. (i) Any Loan Party or any of its
Subsidiaries is enjoined, restrained, or in any way prevented by the order of
any court or any Governmental Authority from conducting all or any material part
of its business for more than 15 days, (ii) any other cessation of a substantial
part of the business of Parent or any of its Subsidiaries for a period which
materially and adversely affects Parent or any of its Subsidiaries, or (iii) any
material damage to, or loss, theft, or destruction of, any Collateral, whether
or not insured, or any strike, lockout, labor dispute, embargo, condemnation,
act of God or public enemy, or other casualty which causes, for more than 15
consecutive days, the cessation or substantial curtailment of revenue producing
activities at a Real Property that, in any case described in clause (i), (ii) or
(iii), results in or could reasonably be expected to have a Material Adverse
Effect during the term hereof;

 

THEN, (A) upon the occurrence of any Event of Default described in Section
8.01(f) or Section 8.01(g), automatically and (B) upon the occurrence of any
other Event of Default, at the request of (or with the consent of) Required
Lenders, upon notice to Borrower by Administrative Agent, (1) the Commitments,
if any, of each Lender having such Commitments shall immediately terminate,
(2) each of the following shall immediately become due and payable, in each case
without presentment, demand, protest, or other requirements of any kind, all of
which are hereby expressly waived by each Loan Party: (x) the unpaid principal
amount of and accrued interest (inclusive of the PIK Amount) on the Loans, and
(y) all other Obligations, and (3) Administrative Agent may enforce any and all
Liens and security interests created pursuant to Collateral Documents.

 

Section 8.02        Curative Equity.

 

(a)               Subject to the limitations set forth in clause (f) below,
Borrower may cure (and shall be deemed to have cured) an Event of Default
arising out of a breach of any of the financial covenants set forth in
clause (a) or (b) of Section 6.08 (the “Specified Financial Covenants”) if
Borrower receives the cash proceeds of an investment of Curative Equity from
Permitted Holders within 10 Business Days after the date that is the earlier to
occur of (i) the date on which the Compliance Certificate is delivered to
Administrative Agent in respect of the fiscal quarter with respect to which any
such breach occurred, and (ii) the date on which the Compliance Certificate is
required to be delivered to Administrative Agent pursuant to Section 5.01(d) in
respect of the fiscal quarter with respect to which any such breach occurred;
provided, that Borrower’s right to so cure an Event of Default shall be
contingent on their timely delivery of such Compliance Certificate as required
under Section 5.01(d). Upon the receipt of Curative Equity pursuant to this
Section 8.02 and inclusion of such Curative Equity in the calculation of the
Specified Financial Covenants as deemed Consolidated EBITDA for any fiscal
quarter pursuant to this Section 8.02, then no Event of Default solely with
respect to determining compliance with the Specified Financial Covenants for
such fiscal quarter shall be deemed to have occurred. For the avoidance of
doubt, no Event of Default arising out of a breach of any of the financial
covenants set forth in clause (c) of Section 6.08 may be cured pursuant to this
Section 8.02.

 



- 103 -

 

 

(b)               Borrower shall promptly notify Administrative Agent of its
receipt of any proceeds of Curative Equity (and shall immediately apply the same
to the payment of the Obligations in the manner specified in Section 2.13(f)).

 

(c)               Any investment of Curative Equity shall be in immediately
available funds and, subject to the limitations set forth in clause (f) below,
shall be in an amount equal to the amount required to cause Borrower to be in
compliance with all of the Specified Financial Covenants as at the last day of
the most recently ended fiscal quarter, calculated for such purpose as if such
amount of Curative Equity were additional Consolidated EBITDA of Borrower (and
there shall be no pro forma reduction in Indebtedness with the proceeds of any
Curative Equity for determining compliance with the Leverage Ratio financial
covenant) as at such date.

 

(d)               Contemporaneously with the receipt and application of Curative
Equity, Borrower shall tender an updated Compliance Certificate that shall
(i) include evidence of its receipt of Curative Equity proceeds and (ii) set
forth a calculation of the financial results and balance sheet of Borrower as at
such fiscal quarter end (including for such purposes the proceeds of such
Curative Equity (broken out separately) as deemed Consolidated EBITDA as if
received on such date), which shall confirm that on a pro forma basis after
taking into account the receipt of the Curative Equity proceeds, Borrower would
have been in compliance with the Specified Financial Covenants as of such date.

 

(e)               Upon delivery of an updated Compliance Certificate conforming
to the requirements of this Section 8.02, any Event of Default that occurred and
is continuing as a result of a breach of any of the Specified Financial
Covenants shall be deemed cured with no further action required by the Required
Lenders. Prior to the date of the delivery of an updated Compliance Certificate
conforming to the requirements of this Section, any Event of Default that has
occurred as a result of a breach of any of the Specified Financial Covenants
shall be deemed to be continuing. In the event Borrower does not cure all
financial covenant violations as provided in this Section 8.02, the existing
Event(s) of Default shall continue unless waived in writing by the Required
Lenders in accordance herewith.

 

(f)                Notwithstanding the foregoing, Borrower’s rights under this
Section 8.02 may (i) be exercised not more than four times during the term of
this Agreement and (ii) not be exercised more than twice during any four
consecutive quarter period. Any amount of Curative Equity that is in excess of
the amount sufficient to cause Borrower to be in compliance with all of the
Specified Financial Covenants as at such date shall not constitute Curative
Equity. Curative Equity shall be disregarded for purposes of determining
Consolidated EBITDA for any pricing, financial covenant-based condition, or any
baskets with respect to the covenants contained in this Agreement, and there
shall be no pro forma or other reduction in Indebtedness (via cash netting or
otherwise) with the proceeds of any Curative Equity for purposes of determining
compliance with the Specified Financial Covenants or for determining any
pricing, financial covenant-based conditions, or baskets with respect to the
covenants contained in this Agreement, in each case in the quarter in which such
Curative Equity is used.

 



- 104 -

 

 

(g)               To the extent that Curative Equity is received and included in
the calculation of the Specified Financial Covenants as deemed Consolidated
EBITDA for any fiscal quarter pursuant to this Section 8.02, such Curative
Equity shall be deemed to be Consolidated EBITDA for purposes of determining
compliance with the Specified Financial Covenants for subsequent periods that
include such fiscal quarter.

 

ARTICLE IX

ADMINISTRATIVE AGENT

 

Section 9.01        Appointment of Agents.

 

(a)               Kayne is hereby appointed Administrative Agent hereunder and
under the other Loan Documents, and each Lender hereby authorizes Kayne, in such
capacity, to act as its agent in accordance with the terms hereof and the other
Loan Documents, including, without limitation, to make loans and Protective
Advances, for such Agent or on behalf of the applicable Lenders as provided in
this Agreement or any other Loan Document and to perform, exercise, and enforce
any and all other rights and remedies of Lenders with respect to the Loan
Parties, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by such Agent of the rights and remedies
specifically authorized to be exercised by such Agent by the terms of this
Agreement or any other Loan Parties.

 

(b)               Kayne is hereby appointed Collateral Agent hereunder and under
the other Loan Documents, and each Lender hereby authorizes Kayne, in such
capacity, to act as its agent in accordance with the terms hereof and the other
Loan Documents, including, without limitation, to make loans and Protective
Advances, for such Agent or on behalf of the applicable Lenders as provided in
this Agreement or any other Loan Document and to perform, exercise, and enforce
any and all other rights and remedies of Lenders with respect to the Loan
Parties, the Obligations, or otherwise related to any of same to the extent
reasonably incidental to the exercise by such Agent of the rights and remedies
specifically authorized to be exercised by such Agent by the terms of this
Agreement or any other Loan Parties.

 

(c)               Each Agent hereby agrees to act upon the express conditions
contained herein and the other Loan Documents, as applicable. The provisions of
this Article IX are solely for the benefit of Agents and Lenders, and no Loan
Party shall have any rights as a third party beneficiary of any of the
provisions thereof. In performing its functions and duties hereunder, each Agent
shall act solely as an agent of Lenders and does not assume, and shall not be
deemed to have assumed, any obligation towards, or relationship of agency or
trust with or for, Parent or any of its Subsidiaries.

 

Section 9.02        Powers and Duties. Each Lender irrevocably authorizes each
Agent to take such action on such Lender’s behalf and to exercise such powers,
rights, and remedies hereunder and under the other Loan Documents as are
specifically delegated or granted to such Agent by the terms hereof and thereof,
together with such powers, rights, and remedies as are reasonably incidental
thereto. Each Agent shall have only those duties and responsibilities that are
expressly specified herein and the other Loan Documents. Each Agent may exercise
such powers, rights, and remedies and perform such duties by or through its
agents or employees. No Agent shall have, by reason hereof or any of the other
Loan Documents, a fiduciary relationship in respect of any Lender; and nothing
herein or in any of the other Loan Documents, expressed or implied, is intended
to or shall be so construed as to impose upon any Agent any obligations in
respect hereof or any of the other Loan Documents except as expressly set forth
herein or therein.

 



- 105 -

 

 

Section 9.03        General Immunity.

 

(a)               No Responsibility for Certain Matters. No Agent shall be
responsible to any Lender for the execution, effectiveness, genuineness,
validity, enforceability, collectability, or sufficiency hereof or any other
Loan Document or for any representations, warranties, recitals, or statements
made herein or therein or made in any written or oral statements or in any
financial or other statements, instruments, reports, or certificates or any
other documents furnished or made by any Agent to Lenders or by or on behalf of
any Loan Party to any Agent or any Lender in connection with the Loan Documents
and the transactions contemplated thereby or for the financial condition or
business affairs of any Loan Party or any other Person liable for the payment of
any Obligations, nor shall any Agent be required to ascertain or inquire as to
the performance or observance of any of the terms, conditions, provisions,
covenants, or agreements contained in any of the Loan Documents or as to the use
of the proceeds of the Loans or as to the existence or possible existence of any
Event of Default or Default or to make any disclosures with respect to the
foregoing. Anything contained herein to the contrary notwithstanding,
Administrative Agent shall not have any liability arising from confirmations of
the amount of outstanding Loans.

 

(b)               Exculpatory Provisions. No Agent nor any of its officers,
partners, directors, employees, or agents shall be liable to Lenders for any
action taken or omitted by any Agent under or in connection with any of the Loan
Documents except to the extent caused by any Agent’s gross negligence or willful
misconduct, as determined by a court of competent jurisdiction in a final,
non-appealable order. Each Agent shall be entitled to refrain from any act or
the taking of any action (including the failure to take an action) in connection
herewith or any of the other Loan Documents or from the exercise of any power,
discretion, or authority vested in it hereunder or thereunder unless and until
such Agent shall have received instructions in respect thereof from Required
Lenders (or such other Lenders as may be required to give such instructions
under Section 10.05) and, upon receipt of such instructions from Required
Lenders (or such other Lenders, as the case may be), such Agent shall be
entitled to act or (where so instructed) refrain from acting, or to exercise
such power, discretion, or authority, in accordance with such instructions.
Without prejudice to the generality of the foregoing, (i) each Agent shall be
entitled to rely, and shall be fully protected in relying, upon any
communication, instrument, or document believed by it to be genuine and correct
and to have been signed or sent by the proper Person or Persons, and shall be
entitled to rely and shall be protected in relying on opinions and judgments of
attorneys (who may be attorneys for Parent and its Subsidiaries), accountants,
experts, and other professional advisors selected by it, and (ii) no Lender
shall have any right of action whatsoever against any Agent as a result of such
Agent acting or (where so instructed) refraining from acting hereunder or any of
the other Loan Documents in accordance with the instructions of Required Lenders
(or such other Lenders as may be required to give such instructions under
Section 10.05).

 

(c)               Notice of Default. Neither Agent shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default, except
with respect to Events of Default in the payment of principal, interest, and
fees required to be paid to Administrative Agent for the account of Lenders,
unless such Agent shall have received written notice from a Lender or the Loan
Party referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default.” Such Agent will notify
Lenders of its receipt of any such notice. Collateral Agent shall take such
action with respect to any such Default or Event of Default as may be directed
by the Required Lenders in accordance with Article VIII; provided, that unless
and until Collateral Agent has received any such direction, Collateral Agent may
(but shall not be obligated to) take such action, or refrain from taking such
action, with respect to such Default or Event of Default as it shall deem
advisable or in the best interest of Lenders.

 



- 106 -

 

 

Section 9.04        Agents Entitled to Act as Lender. The agency hereby created
shall in no way impair or affect any of the rights and powers of, or impose any
duties or obligations upon, any Agent in its individual capacity as a Lender
hereunder. With respect to its participation in the Loans, each Agent shall have
the same rights and powers hereunder as any other Lender and may exercise the
same as if it were not performing the duties and functions delegated to it
hereunder, and the term “Lender” shall, unless the context clearly otherwise
indicates, include each Agent in its individual capacity. Any Agent or its
Affiliates may accept deposits from, lend money to, own securities of, and
generally engage in any kind of banking, trust, financial advisory, or other
business with Parent or any of its Affiliates as if it were not performing the
duties specified herein and may accept fees and other consideration from
Borrower for services in connection herewith and otherwise without having to
account for the same to Lenders.

 

Section 9.05        Lenders’ Representations, Warranties and Acknowledgment.

 

(a)               Each Lender represents and warrants that it has made its own
independent investigation of the financial condition and affairs of Parent and
its Subsidiaries in connection with the Credit Extensions hereunder and that it
has made and shall continue to make its own appraisal of the creditworthiness of
Parent and its Subsidiaries. No Agent shall have any duty or responsibility,
either initially or on a continuing basis, to make any such investigation or any
such appraisal on behalf of Lenders or to provide any Lender with any credit or
other information with respect thereto, whether coming into its possession
before the making of the Loans or at any time or times thereafter, and no Agent
shall have any responsibility with respect to the accuracy of, or the
completeness of, any information provided to Lenders.

 

(b)               Each Lender, by delivering its signature page to this
Agreement or a Joinder and funding its Term Loan on the Closing Date, shall be
deemed to have acknowledged receipt of, and consented to and approved, each Loan
Document and each other document required to be approved by any Agent, Required
Lenders, or Lenders, as applicable on the Closing Date.

 

(c)               Each Lender (i) represents and warrants that, as of the
Closing Date, neither such Lender nor its Affiliates or Related Funds owns or
controls, or owns or controls any Person owning or controlling, any trade debt
or Indebtedness of any Loan Party other than the Obligations or any Capital
Stock of any Loan Party, and (ii) covenants and agrees that from and after the
Closing Date neither such Lender nor its Affiliates and Related Funds shall
purchase any trade debt or Indebtedness of any Loan Party other than the
Obligations or Capital Stock described in subclause (i) above without the prior
written consent of the Administrative Agent and, so long as no Specified Event
of Default has occurred and is continuing, Borrower.

 



- 107 -

 

 

Section 9.06        Right to Indemnity. EACH LENDER, IN PROPORTION TO ITS PRO
RATA SHARE, SEVERALLY AGREES TO INDEMNIFY EACH AGENT, ITS AFFILIATES, AND ITS
RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES, AND AGENTS OF
EACH AGENT (EACH, AN “INDEMNITEE AGENT PARTY”), TO THE EXTENT THAT SUCH
INDEMNITEE AGENT PARTY SHALL NOT HAVE BEEN REIMBURSED BY ANY LOAN PARTY, FOR AND
AGAINST ANY AND ALL LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES,
ACTIONS, JUDGMENTS, SUITS, COSTS, EXPENSES (INCLUDING COUNSEL FEES AND
DISBURSEMENTS), OR DISBURSEMENTS OF ANY KIND OR NATURE WHATSOEVER WHICH MAY BE
IMPOSED ON, INCURRED BY, OR ASSERTED AGAINST SUCH INDEMNITEE AGENT PARTY IN
EXERCISING ITS POWERS, RIGHTS, AND REMEDIES OR PERFORMING ITS DUTIES HEREUNDER
OR UNDER THE OTHER LOAN DOCUMENTS OR OTHERWISE IN ITS CAPACITY AS SUCH
INDEMNITEE AGENT PARTY IN ANY WAY RELATING TO OR ARISING OUT OF THIS AGREEMENT
OR THE OTHER LOAN DOCUMENTS, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING,
IN WHOLE OR IN PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF
SUCH INDEMNITEE AGENT PARTY; PROVIDED, THAT NO LENDER SHALL BE LIABLE FOR ANY
PORTION OF SUCH LIABILITIES, OBLIGATIONS, LOSSES, DAMAGES, PENALTIES, ACTIONS,
JUDGMENTS, SUITS, COSTS, EXPENSES, OR DISBURSEMENTS RESULTING FROM SUCH
INDEMNITEE AGENT PARTY’S GROSS NEGLIGENCE OR WILLFUL MISCONDUCT, AS DETERMINED
BY A COURT OF COMPETENT JURISDICTION IN A FINAL, NON-APPEALABLE ORDER. IF ANY
INDEMNITY FURNISHED TO ANY INDEMNITEE AGENT PARTY FOR ANY PURPOSE SHALL, IN THE
OPINION OF SUCH INDEMNITEE AGENT PARTY, BE INSUFFICIENT OR BECOME IMPAIRED, SUCH
INDEMNITEE AGENT PARTY MAY CALL FOR ADDITIONAL INDEMNITY AND CEASE, OR NOT
COMMENCE, TO DO THE ACTS INDEMNIFIED AGAINST UNTIL SUCH ADDITIONAL INDEMNITY IS
FURNISHED; PROVIDED, THAT IN NO EVENT SHALL THIS SENTENCE REQUIRE ANY LENDER TO
INDEMNIFY ANY INDEMNITEE AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS,
DAMAGE, PENALTY, ACTION, JUDGMENT, SUIT, COST, EXPENSE, OR DISBURSEMENT IN
EXCESS OF SUCH LENDER’S PRO RATA SHARE THEREOF; PROVIDED FURTHER, THAT THIS
SENTENCE SHALL NOT BE DEEMED TO REQUIRE ANY LENDER TO INDEMNIFY ANY INDEMNITEE
AGENT PARTY AGAINST ANY LIABILITY, OBLIGATION, LOSS, DAMAGE, PENALTY, ACTION,
JUDGMENT, SUIT, COST, EXPENSE, OR DISBURSEMENT DESCRIBED IN THE PROVISO IN THE
IMMEDIATELY PRECEDING SENTENCE.

 



- 108 -

 

 

Section 9.07        Successor Administrative Agent.

 

(a)               Any Agent may resign at any time by giving thirty days’ (or
such shorter period as shall be agreed by the Required Lenders) prior written
notice thereof to Lenders, Borrower, and the other Agent. Upon any such notice
of resignation, Required Lenders shall have the right, with Borrower’s consent
(which consent shall not be unreasonably withheld or delayed) (other than during
the existence of an Event of Default, provided that during the existence of an
Event of Default, the Required Lenders shall give five (5) Business Days’ prior
notice to Borrower), to appoint a successor Agent. If no successor shall have
been so appointed by the Required Lenders and shall have accepted such
appointment within 30 days after the retiring Agent gives notice of its
resignation, then the retiring Agent may, on behalf of Lenders, appoint a
successor Administrative Agent or Collateral Agent meeting the qualifications
set forth above, as applicable, from among Lenders. Upon the acceptance of any
appointment as Administrative Agent or Collateral Agent, as applicable,
hereunder by a successor Administrative Agent or Collateral Agent, as the case
may be, that successor Administrative Agent or Collateral Agent, as applicable,
shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Agent, and the retiring Agent shall
promptly (i) transfer to such successor Administrative Agent or Collateral
Agent, as applicable, all sums, Securities, and other items of Collateral held
under the Collateral Documents, together with all records and other documents
necessary or appropriate in connection with the performance of the duties of the
successor Administrative Agent or Collateral Agent, as applicable, under the
Loan Documents, and (ii) execute and deliver to such successor Administrative
Agent or Collateral Agent, as applicable, such amendments to financing
statements and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Administrative Agent or
Collateral Agent, as applicable, of the security interests created under the
Collateral Documents, whereupon such retiring Agent shall be discharged from its
duties and obligations hereunder. Notwithstanding the foregoing, if no successor
Administrative Agent or Collateral Agent, as applicable, has accepted an
appointment by the retiring Agent, on behalf of the Lenders, within 30 days
after the retiring Agent appoints such successor Agent, such retiring Agent’s
resignation shall be deemed effective, and Borrower shall appoint the successor
Administrative Agent or Collateral Agent, as applicable, on behalf of the
Lenders, without their further consent. After any retiring Agent’s resignation
hereunder as Administrative Agent or Collateral Agent, as applicable, the
provisions of this Article IX shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was Administrative Agent or Collateral
Agent, as applicable, hereunder.

 

(b)               Notwithstanding anything herein to the contrary, any Agent may
assign their rights and duties as Administrative Agent or Collateral Agent, as
applicable, hereunder to an Affiliate of Kayne without the prior written consent
of, or prior written notice to, Borrower or Lenders; provided, that Borrower and
Lenders may deem and treat such assigning Agent as Administrative Agent or
Collateral Agent, as applicable, for all purposes hereof, unless and until such
assigning Agent provides written notice to Borrower and Lenders of such
assignment. Upon such assignment, such Affiliate shall succeed to and become
vested with all rights, powers, privileges and duties as Administrative Agent or
Collateral Agent, as applicable, hereunder and under the other Loan Documents.

 



- 109 -

 

 

(c)               Each Agent may perform any and all of its duties and exercise
its rights and powers under this Agreement or under any other Loan Document by
or through any one or more sub-agents appointed by such Agent. Each Agent and
any such sub-agent may perform any and all of its duties and exercise its rights
and powers by or through its respective Affiliates. The exculpatory,
indemnification, and other provisions of Section 9.03, Section 9.06, and this
Section 9.07 shall apply to any of the Affiliates of each Agent and shall apply
to their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Administrative Agent or
Collateral Agent, as applicable. All of the rights, benefits, and privileges
(including the exculpatory and indemnification provisions) of Section 9.03,
Section 9.06, and this Section 9.07 shall apply to any such sub-agent and to the
Affiliates of any such sub-agent and shall apply to their respective activities
as sub-agent as if such sub-agent and Affiliates were named herein.
Notwithstanding anything herein to the contrary, with respect to each sub-agent
appointed by any Agent, (i) such sub-agent shall be a third party beneficiary
under this Agreement with respect to all such rights, benefits, and privileges
(including exculpatory and rights to indemnification) and shall have all of the
rights, benefits, and privileges of a third party beneficiary, including an
independent right of action to enforce such rights, benefits, and privileges
(including exculpatory rights and rights to indemnification) directly, without
the consent or joinder of any other Person, against any or all of the Loan
Parties and Lenders, (ii) such rights, benefits, and privileges (including
exculpatory rights and rights to indemnification) shall not be modified or
amended without the consent of such sub-agent, and (iii) such sub-agent shall
only have obligations to Administrative Agent or Collateral Agent, as
applicable, and not to any Loan Party, Lender, or any other Person and no Loan
Party, Lender, or any other Person shall have the rights, directly or
indirectly, as a third party beneficiary or otherwise, against such sub-agent.

 

Section 9.08        Collateral Documents and Guaranty.

 

(a)               Agents Under Collateral Documents and Guaranty. Each Lender
hereby further authorizes Administrative Agent or Collateral Agent, as
applicable, on behalf of and for the benefit of Lenders, to be the agent for,
and representative of, Lenders with respect to the Guaranty, the Collateral, and
the Collateral Documents. Subject to Section 10.05, without further written
consent or authorization from Lenders, Administrative Agent or Collateral Agent,
as applicable, may execute any documents or instruments necessary to (i) release
any Lien encumbering any item of Collateral that is the subject of a sale or
other disposition of assets permitted hereby or to which Required Lenders (or
such other Lenders as may be required to give such consent under Section 10.05)
have otherwise consented, or (ii) release any Guarantor from the Guaranty
pursuant to Section 7.12 or with respect to which Required Lenders (or such
other Lenders as may be required to give such consent under Section 10.05) have
otherwise consented.

 

(b)               Right to Realize on Collateral and Enforce Guaranty. Anything
contained in any of the Loan Documents to the contrary notwithstanding,
Borrower, Administrative Agent, Collateral Agent, and each Lender hereby agree
that (i) no Lender shall have any right individually to realize upon any of the
Collateral or to enforce the Guaranty, it being understood and agreed that all
powers, rights, and remedies hereunder may be exercised solely by Collateral
Agent, on behalf of Lenders, in accordance with the terms hereof and all powers,
rights, and remedies under the Collateral Documents may be exercised solely by
Collateral Agent, and (ii) in the event of a foreclosure by Collateral Agent on
any of the Collateral pursuant to a public or private sale or any sale of the
Collateral in a case under the Bankruptcy Code, Collateral Agent or any Lender
may be the purchaser of any or all of such Collateral at any such sale and
Collateral Agent, as agent for, and representative of, Secured Parties (but not
any Lender or Lenders in its or their respective individual capacities unless
Required Lenders shall otherwise agree in writing) shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold at any such public sale, to use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by Collateral Agent at such sale.

 



- 110 -

 

 

Section 9.09        Agency for Perfection. Each Agent and each Lender hereby
appoints each other Agent and each other Lender as agent and bailee for the
purpose of perfecting the security interests in and liens upon the Collateral in
assets which, in accordance with Article 9 of the UCC, can be perfected only by
possession or control (or where the security interest of a secured party with
possession or control has priority over the security interest of another secured
party), and each Agent and each Lender hereby acknowledges that it holds
possession of or otherwise controls any such Collateral for the benefit of the
Agents and Lenders as secured party. Should Administrative Agent or any Lender
obtain possession or control of any such Collateral, Administrative Agent or
such Lender shall notify Collateral Agent thereof, and, promptly upon Collateral
Agent’s request therefor shall deliver such Collateral to Collateral Agent or in
accordance with Collateral Agent’s instructions. In addition, Collateral Agent
shall also have the power and authority hereunder to appoint such other
sub-agents as may be necessary or required under applicable state law or
otherwise to perform its duties and enforce its rights with respect to the
Collateral and under the Loan Documents. Each Loan Party by its execution and
delivery of this Agreement hereby consents to the foregoing.

 

Section 9.10        [Reserved].

 

Section 9.11        Reports and Other Information; Confidentiality; Disclaimers.
By becoming a party to this Agreement, each Lender and other Agent:

 

(a)               is deemed to have requested that Administrative Agent furnish
such Lender, promptly after it becomes available, a copy of each field audit or
examination report with respect to Parent or its Subsidiaries (each, a “Report”
and, collectively, the “Reports”) prepared by or at the request of
Administrative Agent, and Administrative Agent shall so furnish each Lender and
Agent with such Reports,

 

(b)               expressly agrees and acknowledges that Administrative Agent
does not (i) make any representation or warranty as to the accuracy of any
Report and (ii) shall not be liable for any information contained in any Report,

 

(c)               expressly agrees and acknowledges that the Reports are not
comprehensive audits or examinations, and that Administrative Agent or other
party performing any audit or examination will inspect only specific information
regarding Parent, the Lead Borrower and its Subsidiaries and will rely
significantly upon Parent’s and its Subsidiaries’ books and records, as well as
on representations of such Person’s personnel,

 

(d)               agrees to keep all Reports and other material, non-public
information regarding Parent and its Subsidiaries and their operations, assets,
and existing and contemplated business plans in a confidential manner in
accordance with Section 10.17, and

 

(e)               without limiting the generality of any other indemnification
provision contained in this Agreement, agrees: (i) to hold Administrative Agent
and any other Lender or Agent preparing a Report harmless from any action the
indemnifying Lender or Agent may take or fail to take or any conclusion the
indemnifying Lender or Agent may reach or draw from any Report in connection
with any loans or other credit accommodations that the indemnifying Lender or
Agent has made or may make to Borrower, or the indemnifying Lender’s or Agent’s
participation in, or the indemnifying Lender’s or Agent’s purchase of, a loan or
loans of Borrower, and (ii) to pay and protect, and indemnify, defend, and hold
Administrative Agent, and any such other Lender or Agent preparing a Report,
harmless from and against, the claims, actions, proceedings, damages, costs,
expenses, and other amounts (including attorneys’ fees and costs) incurred by
Administrative Agent and any such other Lender or Agent preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender or Agent.

 



- 111 -

 

 

In addition to the foregoing: (x) any Lender or other Agent may from time to
time request of Administrative Agent in writing that Administrative Agent
provide to such Lender or other Agent a copy of any report or document provided
by Parent or its Subsidiaries to Administrative Agent that has not been
contemporaneously provided by Parent or such Subsidiary to such Lender or other
Agent, and, upon receipt of such request, Administrative Agent promptly shall
provide a copy of same to such Lender, (y) to the extent that Administrative
Agent is entitled, under any provision of the Loan Documents, to request
additional reports or information from Parent or its Subsidiaries, any Lender or
other Agent may, from time to time, reasonably request Administrative Agent to
exercise such right as specified in such Lender’s or other Agent’s notice to
Administrative Agent, whereupon Administrative Agent promptly shall request of
Parent or Borrower the additional reports or information reasonably specified by
such Lender or other Agent, and, upon receipt thereof from Parent or Borrower or
such Subsidiary, Administrative Agent promptly shall provide a copy of same to
such Lender or other Agent, and (z) any time that Administrative Agent renders
to Borrower a statement regarding the Loan Account, Administrative Agent shall
send a copy of such statement to each Lender.

 

ARTICLE X

MISCELLANEOUS

 

Section 10.01    Notices.

 

(a)               Notices Generally. Unless otherwise specifically provided
herein, any notice or other communication herein required or permitted to be
given to a Loan Party, Collateral Agent, or Administrative Agent shall be sent
to such Person’s address as set forth on Appendix B or in the other relevant
Loan Document, and in the case of any Lender, the address as indicated on
Appendix B or otherwise indicated to Administrative Agent in writing. Each
notice hereunder shall be in writing and may be personally served, or sent by
facsimile or United States mail or courier service, and shall be deemed to have
been given when delivered in person or by courier service and signed for against
receipt thereof, upon receipt of facsimile, or three (3) Business Days after
depositing it in the United States mail with postage prepaid and properly
addressed; provided, that no notice to any Agent shall be effective until
received by such Agent. Any Loan Party may change its address, facsimile number
or email address for notices and other communications hereunder by notice to the
Administrative Agent, and any Agent may change its address, facsimile number or
email address for notices and other communications hereunder by notice to the
Loan Parties and the other Agent (which notice to such other Agent shall not be
required if both Agents are the same Person).

 

(b)               Electronic Communications.

 

(i)                        Each of the Agents and Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it; provided, that
approval of such procedures may be limited to particular notices or
communications. Notices and other communications to Lenders hereunder may be
delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agents,
provided, that the foregoing shall not apply to notices to any Lender pursuant
to ARTICLE II if such Lender has notified the Agents that it is incapable of
receiving notices under such Article by electronic communication.

 



- 112 -

 

 

(ii)                        Unless Administrative Agent otherwise prescribes,
(A) notices and other communications sent to an e-mail address shall be deemed
received upon the sender’s receipt of an acknowledgement from the intended
recipient (such as by the “return receipt requested” function, as available,
return e-mail, or other written acknowledgement) and (B) notices or
communications posted to an Internet or intranet website shall be deemed
received upon the deemed receipt by the intended recipient, at its e-mail
address as described in the foregoing clause (A), of notification that such
notice or communication is available and identifying the website address
therefor; provided, that for both subclauses (A) and (B) above, if such notice,
email, or other communication is not sent during the normal business hours of
the recipient, such notice or communication shall be deemed to have been sent at
the opening of business on the next Business Day for the recipient.

 

Section 10.02    Expenses. Whether or not the transactions contemplated hereby
shall be consummated, Borrower agrees to pay promptly (a) all of each Agent’s
reasonable and documented out-of-pocket costs and expenses of preparation of the
Loan Documents and any consents, amendments, waivers, or other modifications
thereto, (b) all the reasonable and documented fees and reasonable and
documented out-of-pocket expenses and disbursements of one primary counsel to
Agents, taken as a whole, in connection with the negotiation, preparation,
execution, and administration of the Loan Documents and any consents,
amendments, waivers, or other modifications thereto and any other documents or
matters requested by Borrower, (c) all the reasonable and documented
out-of-pocket costs and reasonable and documented out-of-pocket expenses of
creating and perfecting Liens in favor of Collateral Agent, for the benefit of
Secured Parties, including filing and recording fees, expenses and taxes, stamp
or documentary taxes (in each case, without duplication of any indemnification
obligation under Section 2.19), search fees, title insurance premiums, and
reasonable and documented fees and reasonable and documented out-of-pocket fees,
expenses, and disbursements of counsel to each Agent and of counsel providing
any opinions that any Agent or Required Lenders may request in respect of the
Collateral or the Liens created pursuant to the Collateral Documents, (d) all of
each all the reasonable and documented out-of-pocket costs and expenses
(including the reasonable and documented fees and reasonable and documented
out-of-pocket expenses, and disbursements of any appraisers, consultants,
advisors, and agents employed or retained by Collateral Agent and its counsel)
in connection with the custody or preservation of any of the Collateral, (e) all
the reasonable and documented out-of-pocket costs and expenses of Agents and
Lenders in connection with the attendance at any meetings in connection with
this Agreement and the other Loan Documents (including the meetings referred to
in Section 5.07 and excluding, for avoidance of doubt, the inspections referred
to in Section 5.06), (f) all other reasonable and documented out-of-pocket costs
and expenses incurred by each Agent in connection with the negotiation,
preparation, and execution of the Loan Documents and any consents, amendments,
waivers, or other modifications thereto and the transactions contemplated
thereby (limited, in the case of any legal expenses, to the reasonable and
documented fees and reasonable and documented out-of-pocket disbursements of one
primary counsel to Agents, taken as a whole), and (g) after the occurrence of an
Event of Default, all reasonable and documented out-of-pocket costs and
expenses, including reasonable and documented attorneys’ fees and reasonable and
documented out-of-pocket costs of settlement, incurred by any Agent and Lenders
in enforcing any Obligations of, or in collecting any payments due from, any
Loan Party hereunder or under the other Loan Documents by reason of such Event
of Default (including in connection with the sale of, collection from, or other
realization upon any of the Collateral or the enforcement of the Guaranty) or in
connection with any refinancing or restructuring of the credit arrangements
provided hereunder in the nature of a “work out” or pursuant to any Insolvency
Proceeding (limited, in the case of legal expenses, to the reasonable and
documented fees and reasonable and documented out-of-pocket disbursements of one
primary counsel (to be retained by the Administrative Agent) to all Agents and
Lenders, taken as a whole); provided that, in any case in which the
reimbursement of expenses for counsel is limited to one primary counsel, if
reasonably necessary, Borrower shall also pay promptly pay reasonable and
documented fees and reasonable and documented out-of-pocket disbursements of (x)
one local counsel in any relevant jurisdiction (which may include a single firm
of counsel acting in multiple jurisdictions) and, (y) in the case of an actual
or perceived conflict of interest where any such Person affected by such
conflict informs Borrower of such conflict, in each case, a single additional
firm of counsel in each relevant jurisdiction for all similarly situated
affected Persons).

 



- 113 -

 

 

Section 10.03    Indemnity.

 

(a)               IN ADDITION TO THE PAYMENT OF EXPENSES PURSUANT TO SECTION
10.02, WHETHER OR NOT THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE CONSUMMATED,
EACH LOAN PARTY AGREES TO DEFEND (SUBJECT TO INDEMNITEES’ SELECTION OF COUNSEL),
INDEMNIFY, PAY, AND HOLD HARMLESS EACH AGENT AND LENDER, THEIR AFFILIATES, AND
EACH OF THEIR RESPECTIVE OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES, AND
AGENTS (EACH, AN “INDEMNITEE”), FROM AND AGAINST ANY AND ALL INDEMNIFIED
LIABILITIES, IN ALL CASES, WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN
PART, OUT OF THE COMPARATIVE, CONTRIBUTORY, OR SOLE NEGLIGENCE OF SUCH
INDEMNITEE; PROVIDED, THAT NO LOAN PARTY SHALL HAVE ANY OBLIGATION TO ANY
INDEMNITEE HEREUNDER WITH RESPECT TO ANY INDEMNIFIED LIABILITIES (I) TO THE
EXTENT SUCH INDEMNIFIED LIABILITIES ARISE FROM THE BAD FAITH, GROSS NEGLIGENCE
OR WILLFUL MISCONDUCT, AS DETERMINED BY A COURT OF COMPETENT JURISDICTION IN A
FINAL, NON-APPEALABLE ORDER OR JUDGMENT, OF THAT INDEMNITEE OR ANY OF ITS
OFFICERS, PARTNERS, DIRECTORS, TRUSTEES, EMPLOYEES, OR AGENTS OR (II) TO THE
EXTENT SUCH INDEMNIFIED LIABILITIES ARISE FROM A CLAIM, ACTION, LITIGATION,
INVESTIGATION OR OTHER PROCEEDING THAT DOES NOT ARISE FROM ANY ACT OR OMISSION
BY ANY LOAN PARTY OR ANY OFFICER, PARTNER, DIRECTOR, TRUSTEE, EMPLOYEE OR AGENT
OF ANY LOAN PARTY AND THAT IS BROUGHT BY ANY INDEMNITEE AGAINST ANOTHER
INDEMNITEE (AND EACH INDEMNITEE, BY ACCEPTING THE BENEFITS HEREOF, AGREES TO
PROMPTLY REFUND OR RETURN ANY INDEMNITY RECEIVED HEREUNDER TO THE EXTENT IT IS
LATER DETERMINED BY A FINAL, NON-APPEALABLE ORDER OR JUDGMENT OF A COURT OF
COMPETENT JURISDICTION THAT SUCH INDEMNITEE IS NOT ENTITLED THERETO). TO THE
EXTENT THAT THE UNDERTAKINGS TO DEFEND, INDEMNIFY, PAY, AND HOLD HARMLESS SET
FORTH IN THIS SECTION 10.03 MAY BE UNENFORCEABLE IN WHOLE OR IN PART BECAUSE
THEY ARE VIOLATIVE OF ANY LAW OR PUBLIC POLICY, THE APPLICABLE LOAN PARTY SHALL
CONTRIBUTE THE MAXIMUM PORTION THAT IT IS PERMITTED TO PAY AND SATISFY UNDER
APPLICABLE LAW TO THE PAYMENT AND SATISFACTION OF ALL INDEMNIFIED LIABILITIES
INCURRED BY INDEMNITEES OR ANY OF THEM.

 



- 114 -

 

 

(b)               To the extent permitted by applicable law, no Loan Party shall
assert, and each Loan Party hereby waives, any claim against Lenders, Agents,
and their respective Affiliates, directors, employees, attorneys, or agents, on
any theory of liability, for special, indirect, consequential, or punitive
damages (as opposed to direct or actual damages) (whether or not the claim
therefor is based on contract, tort, or duty imposed by any applicable legal
requirement) arising out of, in connection with, as a result of, or in any way
related to, this Agreement or any Loan Document or any agreement or instrument
contemplated hereby or thereby or referred to herein or therein, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof, or any act or omission or event occurring in connection therewith, and
Parent and Borrower hereby waives, releases, and agrees not to sue upon any such
claim or any such damages, whether or not accrued and whether or not known or
suspected to exist in its favor.

 

Section 10.04    Setoff. In addition to any rights now or hereafter granted
under applicable law and not by way of limitation of any such rights, upon the
occurrence of any Event of Default, each Lender and its respective Affiliates
are hereby authorized by each Loan Party at any time or from time to time,
subject to the consent of Administrative Agent (such consent not to be
unreasonably withheld or delayed), without notice to any Loan Party or to any
other Person (other than Administrative Agent), any such notice being hereby
expressly waived, to set off and to appropriate and to apply any and all
deposits (general or special, including Indebtedness evidenced by certificates
of deposit, whether matured or unmatured, but not including trust accounts (in
whatever currency)) and any other Indebtedness at any time held or owing by such
Lender and its respective Affiliates to or for the credit or the account of any
Loan Party (in whatever currency) against and on account of the obligations and
liabilities of any Loan Party to such Lender and its respective Affiliates
hereunder, or with any other Loan Document, irrespective of whether or not
(a) such Lender and its respective Affiliates shall have made any demand
hereunder, (b) the principal of, or the interest on, the Loans or any other
amounts due hereunder shall have become due and payable pursuant to Article II
and although such obligations and liabilities, or any of them, may be contingent
or unmatured, or (c) such obligation or liability is owed to a branch or office
of such Lender different from the branch or office holding such deposit or
obligation or such Indebtedness.

 

Section 10.05    Amendments and Waivers.

 

(a)               Required Lenders’ Consent. Subject to Sections 10.05(b) and
10.05(c), (i) no amendment, modification, termination, or waiver of any
provision of the Loan Documents shall in any event be effective without the
written concurrence of the Loan Parties party to such Loan Document, and (ii) no
consent to any departure by any Loan Party from any provision of the Loan
Documents, shall in any event be effective without the written concurrence of
Administrative Agent and the Required Lenders.

 



- 115 -

 

 

(b)               Affected Lenders’ Consent. Without the written consent of each
Lender (other than a Defaulting Lender) that would be adversely affected
thereby, no amendment, modification, termination, or consent shall be effective
if the effect thereof would:

 

(i)                        extend the scheduled final maturity of any Loan or
Note,

 

(ii)                        waive, reduce, or postpone any scheduled repayment
(but not prepayment),

 

(iii)                        reduce the rate of interest on any Loan (other than
any waiver of any increase in the interest rate applicable to any Loan pursuant
to Section 2.09) or any fee payable hereunder,

 

(iv)                        extend the time for payment of any such interest or
fees,

 

(v)                        reduce the principal amount of any Loan,

 

(vi)                        amend, modify, terminate, or waive any provision of
this Section 10.05(b) or Section 10.05(c),

 

(vii)                        amend, modify, terminate, or waive (A) any pro rata
sharing, payment, or setoff provision of any Loan Document (including, without
limitation, Section 2.16 of this Agreement) or (B) any other provision of a Loan
Document, in each case, in a manner that would alter (or have the effect of
altering) the pro rata allocation among the Lenders of any payments,
disbursements, or setoffs,

 

(viii)                        amend the definition of “Required Lenders” or “Pro
Rata Share”,

 

(ix)                        releases of all or substantially all of the
Guarantors or releases of (or subordination of the Collateral Agent’s liens on)
all or a material portion of the Collateral, in each case, in any transaction or
series of related transactions (other than in connection with permitted asset
sales, permitted dispositions, permitted mergers, permitted liquidations or
dissolutions or as otherwise permitted under the Loan Documents),

 

(x)                        subordinate any of the Obligations or any Lien
created by this Agreement or any other Loan Document, or

 

(xi)                        consent to the assignment or transfer by any Loan
Party of any of its rights and obligations under any Loan Document.

 

(c)               Other Consents. No amendment, modification, termination, or
waiver of any provision of the Loan Documents, or consent to any departure by
any Loan Party therefrom, shall:

 

(i)                        amend, modify, terminate, or waive any provision of
Section 3.02(a) with regard to any Credit Extension without the consent of
Required Lenders, or

 



- 116 -

 

 

(ii)                        amend, modify, terminate, or waive any provision of
Article IX as the same applies to any Agent, or any other provision hereof as
the same applies to the rights or obligations of any Agent, in each case without
the consent of such Agent.

 

(d)               Technical Amendments. Notwithstanding the foregoing, this
Agreement may be amended solely with the consent of Administrative Agent and
Borrower without the need to obtain the consent of any other Lender if such
amendment is delivered in order to (i) correct or cure (A) ambiguities, errors,
omissions, or defects or (B) incorrect cross-references or similar inaccuracies
or (ii) effectuate administrative changes of a technical or immaterial nature.

 

(e)               Execution of Amendments, etc. Administrative Agent may, but
shall have no obligation to, with the concurrence of any Lender, execute
amendments, modifications, waivers, or consents on behalf of such Lender. Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given. No notice to or demand on any Loan
Party in any case shall entitle any Loan Party to any other or further notice or
demand in similar or other circumstances. Any amendment, modification,
termination, waiver, or consent effected in accordance with this Section 10.05
shall be binding upon each Lender at the time outstanding, each future Lender,
and, if signed by a Loan Party, on such Loan Party.

 

Section 10.06    Successors and Assigns; Participations.

 

(a)               Generally. This Agreement shall be binding upon the parties
hereto and their respective successors and assigns and shall inure to the
benefit of the parties hereto and the successors and assigns of Lenders;
provided, that any assignment that is not permitted pursuant to the terms of
this Agreement shall be absolutely void ab initio. No Loan Party’s rights or
obligations hereunder nor any interest therein may be assigned or delegated by
any Loan Party without the prior written consent of all Lenders. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, Indemnitee Agent Parties under Section 9.06,
Indemnitees under Section 10.03, their respective successors and assigns
permitted hereby, and, to the extent expressly contemplated hereby, Affiliates
of Administrative Agent and each Lender) any legal or equitable right, remedy,
or claim under or by reason of this Agreement.

 

(b)               Register. Borrower, Administrative Agent, and Lenders shall
deem and treat the Persons listed as Lenders in the Register as the holders and
owners of the corresponding Commitments and Loans listed therein for all
purposes hereof, and no assignment or transfer of any such Commitment or Loan
shall be effective, in each case, unless and until an Assignment Agreement
effecting the assignment or transfer thereof shall have been delivered to and
accepted by Administrative Agent and recorded in the Register as provided in
Section 10.06(e). Prior to such recordation, all amounts owed with respect to
the applicable Commitment or Loan shall be owed to the Lender listed in the
Register as the owner thereof, and any request, authority, or consent of any
Person who, at the time of making such request or giving such authority or
consent, is listed in the Register as a Lender shall be conclusive and binding
on any subsequent holder, assignee, or transferee of the corresponding
Commitments or Loans.

 

(c)               Right to Assign. Each Lender shall have the right at any time
to sell, assign, or transfer all or a portion of its rights and obligations
under this Agreement, including, without limitation, all or a portion of its
Commitment or Loans owing to it or other Obligations (provided, that each such
assignment shall be of a uniform, and not varying, percentage of all rights and
obligations under and in respect of any Loan and any related Commitments):

 



- 117 -

 

 

(i)                        to any Person meeting the criteria of clause  (a) of
the definition of the term of “Eligible Assignee” upon the giving of notice to
Borrower and Administrative Agent, and

 

(ii)                        to any Person otherwise constituting an Eligible
Assignee with the consent of Administrative Agent and Borrower (such consent not
be unreasonably withheld or delayed); provided, that (A) no consent of Borrower
shall be required if a Specified Event of Default has occurred and is
continuing, (B) Borrower shall be deemed to have consented to any such
assignment unless it shall object thereto by written notice to the
Administrative Agent within ten (10) Business Days after having received notice
thereof, and (C) each such assignment pursuant to this Section 10.06(c)(ii)
shall be in an aggregate amount of not less than $1,000,000 (or such lesser
amount as may be agreed to by Borrower and Administrative Agent or as shall
constitute the aggregate amount of the Term Loan of the assigning Lender) with
respect to the assignment of Term Loans.

 

(d)               Mechanics. The assigning Lender and the assignee thereof shall
(i) execute and deliver to Administrative Agent an Assignment Agreement,
together with such forms or certificates with respect to United States federal
income tax withholding matters as the assignee under such Assignment Agreement
may be required to deliver to Administrative Agent pursuant to Section 2.19(d),
and (ii) pay to Administrative Agent a processing and recordation fee of $3,500
(which fee may be waived or reduced in the sole discretion of the Administrative
Agent); provided that, notwithstanding anything to the contrary herein, such
processing and recordation fee shall not constitute Indemnified Liabilities.

 

(e)               Notice of Assignment. Upon its receipt and acceptance of a
duly executed and completed Assignment Agreement and any forms or certificates
required by this Agreement in connection therewith, Administrative Agent shall
record the information contained in such Assignment Agreement in the Register,
shall give prompt notice thereof to Borrower, and shall maintain a copy of such
Assignment Agreement.

 

(f)                Representations and Warranties of Assignee. Each Lender, upon
execution and delivery hereof or upon executing and delivering an Assignment
Agreement, as the case may be, represents and warrants as of the Closing Date or
as of the applicable Effective Date (as defined in the applicable Assignment
Agreement) that (i) it is an Eligible Assignee, (ii) it has experience and
expertise in the making of, or investing in, commitments or loans such as the
applicable Commitments or Loans, as the case may be, (iii) it will make or
invest in, as the case may be, its Commitments or Loans for its own account in
the ordinary course of its business and without a view to distribution of such
Commitments or Loans within the meaning of the Securities Act or the Exchange
Act or other federal securities laws (it being understood that, subject to the
provisions of this Section 10.06, the disposition of such Loans or any interests
therein shall at all times remain within its exclusive control), and (iv) such
Lender does not own or control, or own or control any Person owning or
controlling, any trade debt or Indebtedness of any Loan Party other than the
Obligations or any Capital Stock of any Loan Party (as to this clause (iv),
unless such assignment was approved by Administrative Agent and, so long as no
Specified Event of Default had occurred and was continuing, Borrower).

 



- 118 -

 

 

(g)               Effect of Assignment. Subject to the terms and conditions of
this Section 10.06, as of the later (i) of the “Effective Date” specified in the
applicable Assignment Agreement or (ii) the date such assignment is recorded in
the Register: (A) the assignee thereunder shall have the rights and obligations
of a “Lender” hereunder to the extent such rights and obligations hereunder have
been assigned to it pursuant to such Assignment Agreement and shall thereafter
be a party hereto and a “Lender” for all purposes hereof, (B) the assigning
Lender thereunder shall, to the extent that rights and obligations hereunder
have been assigned thereby pursuant to such Assignment Agreement, relinquish its
rights (other than any rights which survive the termination hereof under Section
10.08) and be released from its obligations hereunder (and, in the case of an
Assignment Agreement covering all or the remaining portion of an assigning
Lender’s rights and obligations hereunder, such Lender shall cease to be a party
hereto; provided, that anything contained in any of the Loan Documents to the
contrary notwithstanding, such assigning Lender shall continue to be entitled to
the benefit of all indemnities hereunder as specified herein with respect to
matters arising out of the prior involvement of such assigning Lender as a
Lender hereunder), (C) the Commitments shall be modified to reflect the
Commitment of such assignee and any Commitment of such assigning Lender, if any,
and (D) if any such assignment occurs after the issuance of any Note hereunder,
the assigning Lender shall, upon the effectiveness of such assignment or as
promptly thereafter as practicable, surrender its applicable Notes to
Administrative Agent for cancellation, and thereupon, Borrower shall issue and
deliver new Notes, if so requested by the assignee and/or assigning Lender, to
such assignee and/or to such assigning Lender, with appropriate insertions, to
reflect the new Commitments and/or outstanding Loans of the assignee and/or the
assigning Lender.

 

(h)               Participations.

 

(i)                        Each Lender shall have the right at any time to sell
one or more participations to any Eligible Assignee in all or any part of its
Commitments, Loans, or in any other Obligation; provided, that any sale of any
participation made to any Person other than an Eligible Assignee shall be
absolutely void ab initio. The holder of any such participation, other than an
Affiliate of Lender granting such participation, shall not be entitled to
require such Lender to take or omit to take any action hereunder except with
respect to any amendment, modification, or waiver that would (A) extend the
final scheduled maturity of any Loan or Note in which such participant is
participating, reduce the rate or extend the time of payment of interest or fees
thereon (except in connection with a waiver of applicability of any post default
increase in interest rates) or reduce the principal amount thereof, or increase
the amount of the participant’s participation over the amount thereof then in
effect (it being understood that a waiver of any Default or Event of Default or
of a mandatory reduction in the Commitment shall not constitute a change in the
terms of such participation, and that an increase in any Commitment or Loan
shall be permitted without the consent of any participant if the participant’s
participation is not increased as a result thereof), (B) consent to the
assignment or transfer by any Loan Party of any of its rights and obligations
under this Agreement, or (C) release all or substantially all of the Collateral
under the Collateral Documents or all or substantially all of the Guarantors
from the Guaranty (in each case, except as expressly provided in the Loan
Documents) supporting the Loans hereunder in which such participant is
participating. Borrower agrees that each participant shall be entitled to the
benefits of Sections 2.17(c), 2.18, and 2.19 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to Section 10.06(c);
provided, that such participant complies with Section 2.19 as though it were a
Lender (it being understood that the documentation required under Section
2.91(d) shall be delivered to the participating Lender). To the extent permitted
by law, each participant also shall be entitled to the benefits of Section 10.04
as though it were a Lender, provided such participant agrees to be subject to
Section 2.16 as though it were a Lender.

 



- 119 -

 

 

(ii)                        In the event that any Lender sells participations in
its Commitments, Loans, or in any other Obligation hereunder, such Lender shall,
acting solely for this purpose as a non-fiduciary agent of Borrower, maintain a
register on which it enters the name of all participants in the Commitments,
Loans, or Obligations held by it and the principal amount (and stated interest
thereon) of the portion of such Commitments, Loans, or Obligations which are the
subject of the participation (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register (including the identify of any participant or any
information relating to a participant’s interest in any commitments, loans,
letters of credit or its other obligations under any Loan Document) to any
Person except to the extent that such disclosure is necessary to establish that
such commitment, loan, letter of credit or other obligation is in registered
form under Section 5f.103-1(c) of the United States Treasury Regulations. The
entries in the Participant Register shall be conclusive absent manifest error,
and such Lender shall treat each Person whose name is recorded in the
Participant Register as the owner of such participation for all purposes of this
Agreement notwithstanding any notice to the contrary. A Commitment, Loan, or
Obligation hereunder may be participated in whole or in part only by
registration of such participation on the Participant Register (and each Note
shall expressly so provide). For the avoidance of doubt, the Administrative
Agent (in its capacity as Administrative Agent) shall have no responsibility for
maintaining the Participant Register.

 

(i)                 Certain Other Assignments. In addition to any other
assignment permitted pursuant to this Section 10.06, any Lender may assign,
pledge, and/or grant a security interest in all or any portion of its Loans, the
other Obligations owed by or to such Lender, and its Notes, if any, to secure
obligations of such Lender or any of its Affiliates to any Person providing any
loan, letter of credit, or other extension of credit or financial arrangement to
or for the account of such Lender or Agent or any of its Affiliates and any
agent, trustee, or representative of such Person (without the consent of, notice
to, or any other action by any other party hereto), including, without
limitation, any Federal Reserve Bank as collateral security pursuant to
Regulation A of the Board of Governors of the Federal Reserve System and any
operating circular issued by such Federal Reserve Bank; provided, that no Lender
or Agent, as between Borrower and such Lender or Agent, shall be relieved of any
of its obligations hereunder as a result of any such assignment and pledge;
provided further, that in no event shall such Person, agent, trustee, or
representative of such Person or the applicable Federal Reserve Bank be
considered to be a “Lender” or be entitled to require the assigning Lender or
Agent to take or omit to take any action hereunder.

 

(j)                 Assignments to Parent. No assignment shall be made to Parent
or any of its Subsidiaries, or to any of their respective Affiliates.

 

Section 10.07    Independence of Covenants. All covenants hereunder shall be
given independent effect so that if a particular action or condition is not
permitted by any of such covenants, the fact that it would be permitted by an
exception to, or would otherwise be within the limitations of, another covenant
shall not avoid the occurrence of a Default or an Event of Default if such
action is taken or condition exists.

 



- 120 -

 

 

Section 10.08    Survival of Representations, Warranties, and Agreements. All
representations, warranties, and agreements made herein shall survive the
execution and delivery hereof and the making of any Credit Extension.
Notwithstanding anything herein or implied by law to the contrary, the
agreements of each Loan Party set forth in Sections 2.17(c), 2.18, 2.19, 10.02,
10.03, 10.04, and 10.10 and the agreements of Lenders set forth in
Sections 2.16, 9.03(b), and 9.06 shall survive the payment of the Loans.

 

Section 10.09    No Waiver; Remedies Cumulative. No failure or delay on the part
of any Agent or any Lender in the exercise of any power, right, or privilege
hereunder or under any other Loan Document shall impair such power, right, or
privilege or be construed to be a waiver of any default or acquiescence therein,
nor shall any single or partial exercise of any such power, right, or privilege
preclude other or further exercise thereof or of any other power, right, or
privilege. The rights, powers, and remedies given to each Agent and each Lender
hereby are cumulative and shall be in addition to and independent of all rights,
powers, and remedies existing by virtue of any statute or rule of law or in any
of the other Loan Documents. Any forbearance or failure to exercise, and any
delay in exercising, any right, power, or remedy hereunder shall not impair any
such right, power, or remedy or be construed to be a waiver thereof, nor shall
it preclude the further exercise of any such right, power, or remedy.

 

Section 10.10    Marshalling; Payments Set Aside. Neither any Agent nor any
Lender shall be under any obligation to marshal any assets in favor of any Loan
Party or any other Person or against or in payment of any or all of the
Obligations. To the extent that any Loan Party makes a payment or payments to
Administrative Agent or Lenders (or to Administrative Agent, on behalf of
Lenders), or Administrative Agent, Collateral Agent, or Lenders enforce any
security interests or exercise their rights of setoff, and such payment or
payments or the proceeds of such enforcement or setoff or any part thereof are
subsequently invalidated, declared to be fraudulent or preferential, set aside,
and/or required to be repaid to a trustee, receiver, or any other party under
any bankruptcy law, any other state or federal law, common law, or any equitable
cause, then, to the extent of such recovery, the obligation or part thereof
originally intended to be satisfied, and all Liens, rights, and remedies
therefor or related thereto, be revived and continued in full force and effect
as if such payment or payments had not been made or such enforcement or setoff
had not occurred.

 

Section 10.11    Severability. In case any provision herein or obligation
hereunder or any Note or other Loan Document shall be invalid, illegal, or
unenforceable in any jurisdiction, the validity, legality, and enforceability of
the remaining provisions or obligations, or of such provision or obligation in
any other jurisdiction, shall not in any way be affected or impaired thereby.

 

Section 10.12    Obligations Several; Independent Nature of Lenders’ Rights. The
obligations of Lenders hereunder are several, and no Lender shall be responsible
for the obligations or Commitment of any other Lender hereunder. Nothing
contained herein or in any other Loan Document, and no action taken by Lenders
pursuant hereto or thereto, shall be deemed to constitute Lenders as a
partnership, an association, a joint venture, or any other kind of entity. The
amounts payable at any time hereunder to each Lender shall be a separate and
independent debt.

 



- 121 -

 

 

Section 10.13    Headings. Section headings herein are included herein for
convenience of reference only and shall not constitute a part hereof for any
other purpose or be given any substantive effect.

 

Section 10.14    APPLICABLE LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS
OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND
ENFORCED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO
CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW) THEREOF.

 

Section 10.15    CONSENT TO JURISDICTION. (a) ALL JUDICIAL PROCEEDINGS BROUGHT
AGAINST ANY LOAN PARTY ARISING OUT OF OR RELATING HERETO OR ANY OTHER LOAN
DOCUMENT, OR ANY OF THE OBLIGATIONS, SHALL BE BROUGHT IN ANY STATE OR FEDERAL
COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY, AND CITY OF NEW YORK. BY
EXECUTING AND DELIVERING THIS AGREEMENT, EACH LOAN PARTY, FOR ITSELF AND IN
CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (I) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS, (II) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS, (III) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE LOAN PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.01, WHICH IS SUFFICIENT TO CONFER
PERSONAL JURISDICTION OVER THE APPLICABLE LOAN PARTY IN ANY SUCH PROCEEDING IN
ANY SUCH COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY
RESPECT, AND (IV) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY
LOAN PARTY IN THE COURTS OF ANY OTHER JURISDICTION.

 

(b)       EACH LOAN PARTY HEREBY AGREES THAT PROCESS MAY BE SERVED ON IT BY
CERTIFIED MAIL, RETURN RECEIPT REQUESTED, TO THE ADDRESSES PERTAINING TO IT AS
SPECIFIED IN SECTION 10.01. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE
IN ANY SUCH ACTION, SUIT, OR PROCEEDING SHALL BE EFFECTIVE AGAINST ANY LOAN
PARTY IF GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY
ANY OTHER MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED
AS PROVIDED ABOVE.

 

Section 10.16    WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY AGREES
TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF ACTION
BASED UPON OR ARISING HEREUNDER OR UNDER ANY OF THE OTHER LOAN DOCUMENTS OR ANY
DEALINGS BETWEEN THEM RELATING TO THE SUBJECT MATTER OF THIS LOAN TRANSACTION OR
THE LENDER/BORROWER RELATIONSHIP THAT IS BEING ESTABLISHED. THE SCOPE OF THIS
WAIVER IS INTENDED TO BE ALL ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE
FILED IN ANY COURT AND THAT RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION,
INCLUDING CONTRACT CLAIMS, TORT CLAIMS, BREACH OF DUTY CLAIMS, AND ALL OTHER
COMMON LAW AND STATUTORY CLAIMS. EACH PARTY HERETO ACKNOWLEDGES THAT THIS WAIVER
IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT EACH HAS
ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS AGREEMENT, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS. EACH PARTY
HERETO FURTHER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THIS WAIVER WITH ITS
LEGAL COUNSEL AND THAT IT KNOWINGLY AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS
FOLLOWING CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, MEANING
THAT IT MAY NOT BE MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL
WRITTEN WAIVER SPECIFICALLY REFERRING TO THIS SECTION 10.16 AND EXECUTED BY EACH
OF THE PARTIES HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT
AMENDMENTS, RENEWALS, SUPPLEMENTS, OR MODIFICATIONS HERETO OR ANY OF THE OTHER
LOAN DOCUMENTS OR TO ANY OTHER DOCUMENTS OR AGREEMENTS RELATING TO THE LOANS
MADE HEREUNDER. IN THE EVENT OF LITIGATION, THIS AGREEMENT MAY BE FILED AS A
WRITTEN CONSENT TO A TRIAL BY THE COURT.

 



- 122 -

 

 

Section 10.17    Confidentiality. Each Agent and Lender agrees to maintain the
confidentiality of all non-public information regarding Parent and its
Subsidiaries and their businesses identified as such by Borrower obtained by
such Lender from Parent or its Subsidiaries pursuant to the requirements hereof
in accordance with such Lender’s customary procedures for handling confidential
information of such nature, it being understood and agreed by Borrower that, in
any event, any Agent or Lender may make (a) disclosures of such information to
Affiliates of such Agent or Lender and to their agents, advisors, directors, and
shareholders (and to other persons authorized by a Lender or Agent to organize,
present, or disseminate such information in connection with disclosures
otherwise made in accordance with this Section 10.17) who are directly involved
with Loan Documents and related transactions and for whom the applicable Agent
or Lender shall be responsible for any breach of this Section by such Persons
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such information and instructed to keep
such information confidential), (b) disclosures of such information reasonably
required by any bona fide or potential assignee, transferee, or participant in
connection with the contemplated assignment, transfer, or participation by any
such Lender of any Loans or any participations therein, (c) disclosure to any
rating agency when required by it; provided, that prior to any disclosure, such
rating agency shall undertake in writing to preserve the confidentiality of any
confidential information relating to the Loan Parties received by it from any of
Agents or any Lender, (d) disclosure to any Lender’s financing sources;
provided, that prior to any disclosure, such financing source is informed of the
confidential nature of the information and instructed to keep such information
confidential; provided, further, that the applicable Lender shall be responsible
for any breach of this Section by such financing sources, (e) disclosures of
such information to any investors and partners of any Lender; provided, that
prior to any disclosure, such investor or partner is informed of the
confidential nature of the information and instructed to keep such information
confidential; provided, further, that the applicable Lender shall be responsible
for any breach of this Section by such investors or partners, (f) disclosure
required or requested in connection with any public filings, whether pursuant to
any securities laws or regulations or rules promulgated therefor (including the
Investment Company Act of 1940 or otherwise) or representative thereof or by the
National Association of Insurance Commissioners (and any successor thereto) or
pursuant to legal or judicial process; provided, that unless specifically
prohibited by applicable law or court order, each Agent and Lender shall make
reasonable efforts to notify Borrower of any request by any Governmental
Authority or representative thereof (other than any such request in connection
with any examination of the financial condition or other routine examination of
such Lender by such Governmental Authority) for disclosure of any such
non-public information prior to disclosure of such information, (g) disclosures
of such information to the extent any such information becomes publicly
available other than by reason of disclosure by any Agents or Lenders, any
Affiliates of the Agents or Lenders, or any officers, directors, agents,
employees, attorneys, accountants, or advisors of any Agents or Lenders or of
any Affiliates of any Agents or Lenders, in breach of this Agreement, or to the
extent any such information is developed independently by any such Persons, (h)
to the extent not known by us to consist of material non-public information, and
(i) for purposes of establishing a “due diligence” defense or to exercise rights
or remedies. Notwithstanding the foregoing, on or after the Closing Date,
Administrative Agent may, at its own expense issue news releases and publish
“tombstone” advertisements and other announcements relating to this transaction
in newspapers, trade journals, and other appropriate media (which may include
use of logos of one or more of the Loan Parties) (collectively, “Trade
Announcements”). No Loan Party shall issue any Trade Announcement except
(y) disclosures required by applicable law, regulation, legal process, or the
rules of the Securities and Exchange Commission, or (z) with the prior approval
of Administrative Agent.

 



- 123 -

 

 

Section 10.18    Usury Savings Clause. Notwithstanding any other provision
herein, the aggregate interest rate charged or agreed to be paid with respect to
any of the Obligations, including all charges or fees in connection therewith
deemed in the nature of interest under applicable law shall not exceed the
Highest Lawful Rate. If the rate of interest (determined without regard to the
preceding sentence) under this Agreement at any time exceeds the Highest Lawful
Rate, the outstanding amount of the Loans made hereunder shall bear interest at
the Highest Lawful Rate until the total amount of interest due hereunder equals
the amount of interest which would have been due hereunder if the stated rates
of interest set forth in this Agreement had at all times been in effect. In
addition, if when the Loans made hereunder are repaid in full the total interest
due hereunder (taking into account the increase provided for above) is less than
the total amount of interest which would have been due hereunder if the stated
rates of interest set forth in this Agreement had at all times been in effect,
then to the extent permitted by law, Borrower shall pay to Administrative Agent
an amount equal to the difference between the amount of interest paid and the
amount of interest which would have been paid if the Highest Lawful Rate had at
all times been in effect. Notwithstanding the foregoing, it is the intention of
Lenders and Borrower to conform strictly to any applicable usury laws.
Accordingly, if any Lender contracts for, charges, or receives any consideration
which constitutes interest in excess of the Highest Lawful Rate, then any such
excess shall be cancelled automatically and, if previously paid, shall at such
Lender’s option be applied to the outstanding amount of the Loans made hereunder
or be refunded to Borrower. In determining whether the interest contracted for,
charged, or received by Administrative Agent or a Lender exceeds the Highest
Lawful Rate, such Person may, to the extent permitted by applicable law,
(a) characterize any payment that is not principal as an expense, fee, or
premium rather than interest, (b) exclude voluntary prepayments and the effects
thereof, and (c) amortize, prorate, allocate, and spread in equal or unequal
parts the total amount of interest, throughout the contemplated term of the
Obligations hereunder.

 



- 124 -

 

 

Section 10.19    Counterparts. This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but all such counterparts together shall constitute but one and the
same instrument. Delivery of an executed counterpart of a signature page of this
Agreement by facsimile or other electronic means shall be effective as delivery
of an original counterpart of this Agreement.

 

Section 10.20    Effectiveness. This Agreement shall become effective upon the
execution of a counterpart hereof by each of the parties hereto and receipt by
Borrower and each Agent of written or telephonic notification of such execution
and authorization of delivery thereof.

 

Section 10.21    Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary in any Loan Document or
in any other agreement, arrangement, or understanding among any such parties,
each party hereto acknowledges that any liability of any EEA Financial
Institution arising under any Loan Document, to the extent such liability is
unsecured, may be subject to the Write-Down and Conversion Powers of an EEA
Resolution Authority and agrees and consents to, and acknowledges and agrees to
be bound by:

 

(a)               the application of any Write-Down and Conversion Powers by an
EEA Resolution Authority to any such liabilities arising hereunder which may be
payable to it by any party hereto that is an EEA Financial Institution, and

 

(b)               the effects of any Bail-in Action on any such liability,
including, if applicable:

 

(i)                        a reduction in full or in part or cancellation of any
such liability,

 

(ii)                        a conversion of all, or a portion of, such liability
into shares or other instruments of ownership in such EEA Financial Institution,
its parent undertaking, or a bridge institution that may be issued to it or
otherwise conferred on it, and that such shares or other instruments of
ownership will be accepted by it in lieu of any rights with respect to any such
liability under this Agreement or any other Loan Document, or

 

(iii)                        the variation of the terms of such liability in
connection with the exercise of the Write-Down and Conversion Powers of any EEA
Resolution Authority.

 

Section 10.22    PATRIOT Act Notice. Each Lender and Agent (for itself and not
on behalf of any Lender) hereby notifies the Loan Parties that pursuant to the
requirements of the PATRIOT Act, it may be required to obtain, verify, and
record information that identifies each Loan Party, which information includes
the name and address of the Loan Parties and other information that will allow
such Lender or Agent, as applicable, to identify the Loan Parties in accordance
with the PATRIOT Act.

 



- 125 -

 

 

[Remainder of page intentionally left blank]

 

 

 

 

 

 

 

 

 

 

 

 



- 126 -

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their respective officers thereunto duly authorized as
of the date first written above.

 

FRANCHISE GROUP INTERMEDIATE B, LLC,

as Parent

By: /s/ Michael S. Piper
Name: Michael S. Piper
Title: Chief Financial Officer

 


 

BUDDY’S NEWCO, LLC,

as a Borrower

By: /s/ Michael Bennett
Name: Michael Bennett
Title: Chief Executive Officer





 

 

BUDDY’S FRANCHISING AND LICENSING LLC,

as a Borrower

By: /s/ Michael Bennett
Name: Michael Bennett
Title: Chief Executive Officer


 


 

 



- 1 -

 

 

 

KAYNE SOLUTIONS FUND, L.P.,

as Administrative Agent and Collateral Agent

By: Kayne Solutions Fund GP, LLC,

its general partner

 

By: /s/ Jon Levinson

Name: Jon Levinson

Title: Managing Partner

 

 

KAYNE SOLUTIONS FUND, L.P.,

as a Lender

By: Kayne Solutions Fund GP, LLC,

its general partner

 

By: /s/ Jon Levinson

Name: Jon Levinson

Title: Managing Partner

 

 

KAYNE MULTIPLE STRATEGY FUND, L.P.,

as a Lender

By: Kayne Anderson Capital Advisors, L.P.,

its general partner

 

By: /s/ Paul Blank

Name: Paul Blank

Title: Chief Operating Officer

 

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

Guggenheim MM CLO 2018-1, LTD.

 

By: Guggenheim Partners Investment Management, LLC as Collateral Manager

 



By: /s/ Kevin M. Robinson



Name: Kevin M. Robinson



Title: Attorney-in-Fact

 

 



Guggenheim Private Debt Fund NOTE ISSUER 2.0, LLC

 

By: Guggenheim Partners Investment Management, LLC as Manager



 

By: /s/ Kevin M. Robinson



Name: Kevin M. Robinson



Title: Attorney-in-Fact

 



 

Hamilton Finance LLC

 

By: Guggenheim Partners Investment Management, LLC as Advisor



 

By: /s/ Kevin M. Robinson



Name: Kevin M. Robinson



Title: Attorney-in-Fact

 

 

Hobson Capital, LLC

 

By: Guggenheim Partners Investment Management, LLC as Collateral Manager

 

By: /s/ Kevin M. Robinson



Name: Kevin M. Robinson



Title: Attorney-in-Fact

 

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

 

 

KIM Global KPI Guggenheim Professional Private Trust

 

By: Guggenheim Partners Investment Management, LLC as Advisor

 

By: /s/ Kevin M. Robinson



Name: Kevin M. Robinson



Title: Attorney-in-Fact

 

 

KIM Global KPS Guggenheim Professional Private Trust

 

By: Guggenheim Partners Investment Management, LLC as Advisor

 

By: /s/ Kevin M. Robinson



Name: Kevin M. Robinson



Title: Attorney-in-Fact

 

 

Sunwise CLO LLC

 

By: Guggenheim Partners Investment Management, LLC as Collateral Manager



 

By: /s/ Kevin M. Robinson



Name: Kevin M. Robinson



Title: Attorney-in-Fact

 

 



[SIGNATURE PAGE TO CREDIT AGREEMENT]

 



 

APPENDIX A
TO CREDIT AGREEMENT

 

Term Loan Commitments

 

Lender Term Loan Commitment Pro Rata Share Kayne Solutions Fund, L.P.
$30,000,000.00 36.5854% Kayne Multiple Strategy Fund, L.P. 11,000,000.00
13.4146% Guggenheim MM CLO 2018-1, Ltd. 5,000,000.00 6.0976% Guggenheim Private
Debt Fund Note Issuer 2.0, LLC 20,000,000.00 24.3902% Hamilton Finance LLC
4,000,000.00 4.8780% Hobson Capital, LLC 4,500,000.00 5.4878% KIM Global KPI
Guggenheim Professional Private Trust 620,301.00 0.7565% KIM Global KPS
Guggenheim Professional Private Trust 1,879,699.00 2.2923% Sunwise CLO LLC
5,000,000.00 6.0976% Total $82,000,000.00 100.00%

 

 

 

 

 

 

APPENDIX A



 

 

 

APPENDIX B
TO CREDIT AGREEMENT

 

Notice Addresses

 

If to any Borrower or any other Loan Party:

 

Buddy’s Newco, LLC

c/o Vintage Capital Management

4705 S. Apopka Vineland Road, Suite 206

Orlando, FL 32819

Attention: Brian Kahn

Facsimile: (208) 728-8007

Email: bkahn@vintcap.com



in each case, with a copy (which shall not constitute notice) to:



Franchise Group Intermediate B, LLC

1716 Corporate Landing Pkwy

Virginia Beach, VA 23454

Attn: Michael Piper, Chief Financial Officer

Email: Msp@libtax.com

 

Willkie Farr & Gallagher LLP

787 Seventh Avenue

New York, NY 10019

Attention: David Tarr, Esq.

Facsimile: (212) 728-9241

Email: dtarr@willkie.com

 

 

 

APPENDIX B



 

 

 

If to Administrative Agent, Collateral Agent or Kayne:

 

KAYNE SOLUTIONS FUND, L.P.,
as Administrative Agent, Collateral Agent and a Lender

 

Administrative Agent’s Principal Office:

Kayne Solutions Fund, L.P.
1800 Avenue of the Stars, 3rd Floor
Los Angeles, CA 90067
Attention: Seth Zeleznik

Email: szeleznik@kaynecapital.com



in each case, with a copy (which shall not constitute notice) to:

Paul Hastings LLP
200 Park Avenue
New York, NY 10166
Attention: Jennifer St. John Yount, Esq.
Email: jenniferyount@paulhastings.com

 

If to Guggenheim Lenders:

 

Guggenheim Credit Services, LLC
330 Madison Avenue, 11th Floor

New York, NY 10017
Attention: GI Ops Loan Services
Phone: 212 651 0840

Facsimile: 212 644 8396

Email: GIOpsLoanServices@guggenheimpartners.com and

GIOpsNYDI@guggenheimpartners.com



 

 

 



APPENDIX B



 

 

 

 


in each case, with copies (which shall not constitute notice) to:

Guggenheim Credit Services, LLC
330 Madison Avenue, 11th Floor

New York, NY 10017
Attention: GI Legal
Phone: 212 372 6335

Facsimile: 212 644 8107

Email: GILegalTransactionsGroup@guggenheimpartners.com

 

and

 



Paul Hastings LLP
200 Park Avenue
New York, NY 10166
Attention: Jennifer St. John Yount, Esq.
Email: jenniferyount@paulhastings.com

 

 

 

 

 

 

 



APPENDIX B

 



